


Exhibit 10.42


UNIT PURCHASE AGREEMENT


between


THE PERSONS LISTED ON SCHEDULE 1 (COLLECTIVELY THE “SELLERS”)
CLAIRVEST GP MANAGECO INC. (“SELLERS REPRESENTATIVE”)
CENTAUR HOLDINGS, LLC (“HOLDINGS”)


and


CAESARS ENTERTAINMENT CORPORATION (“BUYER”)
dated as of


November 16, 2017







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS
1
ARTICLE II PURCHASE AND SALE
18
Section 2.01 Purchase and Sale
18
Section 2.02 Purchase Price
18
Section 2.03 Funded Debt and Transaction Expenses
18
Section 2.04 Transactions to be Effected at the Closing
18
Section 2.05 Closing
20
Section 2.06 Purchase Price Adjustment
21
Section 2.07 Withholding
25
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
26
Section 3.01 Organization, Authority and Qualification of the Company
26
Section 3.02 Membership Interests
27
Section 3.03 No Subsidiaries
28
Section 3.04 No Conflicts; Consents
29
Section 3.05 Financial Statements
30
Section 3.06 Undisclosed Liabilities; Funded Debt
30
Section 3.07 Absence of Certain Changes, Events and Conditions
31
Section 3.08 Material Contracts
32
Section 3.09 Title to Assets
34
Section 3.10 Intellectual Property
35
Section 3.11 Insurance
37
Section 3.12 Legal Proceedings; Governmental Orders
37
Section 3.13 Compliance With Laws; Permits
37
Section 3.14 Environmental Matters
39
Section 3.15 Employee Benefit Matters
40
Section 3.16 Employment Matters
42
Section 3.17 Taxes
43
Section 3.18 Brokers
45
Section 3.19 Sufficiency of Assets
45
Section 3.20 Related Party Transactions
45
Section 3.21 Bank Accounts; Authorized Signatories
45
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS
46
Section 4.01 Organization and Authority of Seller
46
Section 4.02 Ownership
47
Section 4.03 No Conflicts; Consents
48
Section 4.04 Brokers
48
Section 4.05 Legal Proceedings
48
Section 4.06 No Other Representations and Warranties
48
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
49
Section 5.01 Organization and Authority of Buyer
49
Section 5.02 No Conflicts; Consents
49
Section 5.03 Investment Purpose
50
Section 5.04 Brokers
50
Section 5.05 Financial Resources
50
Section 5.06 Legal Proceedings
50
Section 5.07 Independent Investigation
51
Section 5.08 Buyer Compliance with Gaming Laws
51
ARTICLE VI COVENANTS
52
Section 6.01 Conduct of Business Prior to the Closing
52
Section 6.02 Access to Information; Schedule Updates
52
Section 6.03 Certain Benefit Matters
54








--------------------------------------------------------------------------------




Section 6.04 Resignations
55
Section 6.05 Director and Officer Indemnification and Insurance
56
Section 6.06 Confidentiality
57
Section 6.07 Governmental and Regulatory Approvals and Other Third-party
Consents
59
Section 6.08 Books and Records
60
Section 6.09 Closing Conditions
60
Section 6.10 Public Announcements
60
Section 6.11 Further Assurances
61
Section 6.12 Transfer Taxes
61
Section 6.13 Release
61
Section 6.14 Financing Cooperation
62
Section 6.15 Interim Financial Statements
63
Section 6.16 Data Room
63
Section 6.17 Holdings Operating Agreement, Warrants and Member Term Loans
63
ARTICLE VII CONDITIONS TO CLOSING
63
Section 7.01 Conditions to Obligations of All Parties
64
Section 7.02 Conditions to Obligations of Buyer
67
Section 7.03 Conditions to Obligations of the Company and the Sellers
68
ARTICLE VIII CERTAIN TAX MATTERS
68
Section 8.01 Tax Returns
69
Section 8.02 Tax Contests
70
ARTICLE IX INDEMNIFICATION
70
Section 9.01 Survival
71
Section 9.02 Indemnification By Seller
72
Section 9.03 Indemnification By Buyer
72
Section 9.04 Certain Limitations
75
Section 9.05 Indemnification Procedures
78
Section 9.06 Payments; Setoff
79
Section 9.07 Tax Treatment of Indemnification Payments
79
Section 9.08 Exclusive Remedies
80
Section 9.09 Materiality
80
ARTICLE X TERMINATION
80
Section 10.01 Termination
82
Section 10.02 Effect of Termination
82
Section 10.03 Remedies Upon Termination
84
ARTICLE XI MISCELLANEOUS
84
Section 11.01 Expenses
84
Section 11.02 Notices
86
Section 11.03 Interpretation
86
Section 11.04 Headings
86
Section 11.05 Severability
86
Section 11.06 Entire Agreement
86
Section 11.07 Successors and Assigns
87
Section 11.08 No Third-party Beneficiaries
87
Section 11.09 Amendment and Modification; Waiver
87
Section 11.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
89
Section 11.11 Specific Performance
90
Section 11.12 Counterparts
90
Section 11.13 Sellers Representative
91
Section 11.14 Payments and Revenues
91
Section 11.15 Certain Lender Agreements
91
Section 11.16 Indemnification of Sellers In Connection with Debt Financing
91








--------------------------------------------------------------------------------




Schedule 1:        Details of the Sellers
Exhibit A:        Deferred Purchase Price Payment
Exhibit B:        Working Capital Methodology Schedule







--------------------------------------------------------------------------------










UNIT PURCHASE AGREEMENT
This Unit Purchase Agreement (this “Agreement”), dated as of November 16, 2017,
is entered into among Centaur Holdings, LLC, a Delaware limited liability
company (“Holdings”), the Persons listed on Schedule 1 hereto (each a “Seller”
and collectively the “Sellers”), Caesars Entertainment Corporation, a Delaware
corporation (“Buyer”), and, solely in its capacity as Sellers Representative,
Clairvest GP Manageco Inc. (the “Sellers Representative”).
RECITALS
WHEREAS, the Sellers own (i) all of the issued and outstanding membership
interests denominated in units (the “Existing Units”), of Holdings outstanding
on the date hereof, (ii) all of the issued and outstanding warrants to purchase
membership interests of Holdings outstanding on the date hereof (the “Warrants”)
and (iii) all of the outstanding Member Notes and all rights relating thereto
under the related Member Term Loans. The Existing Units, the Warrants and the
Member Notes are referred to collectively herein as the “Holdings Interests”.
WHEREAS, the Sellers wish to sell to Buyer, and Buyer wishes to purchase from
the Sellers, all of the Holdings Interests subject to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:





--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
The following terms have the meanings specified or referred to in this Article
I:
“280G Approval Requirements” has the meaning set forth in Section 6.03(a)(i)(A).
“Action” means any appeal, petition, plea, charge, complaint, written claim,
suit, written demand, litigation, arbitration, mediation, hearing or legal
action, or an inquiry, proceeding or investigation by a Governmental Authority.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, the Company will not be
considered an Affiliate of any Seller.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Agreements” means the Assignment Agreements, and each other
certificate, agreement, document or other instrument which is or is to be
entered into pursuant to or in connection with the transactions contemplated by
this Agreement.
“Assignee” has the meaning set forth in Exhibit A.
“Assignment Agreement” has the meaning set forth in Section 2.04(c)(iv).
“Audited Financial Statements” has the meaning set forth in Section 3.05.
“Award Agreements and Management Notes” means those agreements and notes set
forth on Section 3.02(a)(v) of the Disclosure Schedules.
“Balance Sheet” has the meaning set forth in Section 3.05.
“Balance Sheet Date” has the meaning set forth in Section 3.05.
“Base Purchase Price” has the meaning set forth in Section 2.02.
“Benefit Plan” has the meaning set forth in Section 3.15(a).
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Indianapolis, Indiana or Las Vegas, Nevada are
authorized or required by Law to be closed for business.
“Buyer” has the meaning set forth in the preamble.
“Buyer Consolidation Regulatory Approval” means an approval of the Gaming and
Racing Authorities the effect of which is to permit Buyer or Assignee to enter
into a customary single member limited liability company agreement for Holdings
effective as of the Closing (whether by exercise, cancellation or extinguishment
of the Warrants, payoff or cancellation of the Member Notes and related Member
Loans, or otherwise); provided, however, that Buyer may elect to waive receipt
or effectiveness of the Buyer Consolidation Regulatory Approval, in which event
the Buyer Consolidation Regulatory Approval shall not be considered a Regulatory
Approval for purposes of Section 10.01(d)(iii) or Section 10.01(e) or a Closing
Buyer Gaming Approval for purposes of Section 10.01(e) or Section 10.03(a)(i),
(ii), (iii) or (iv)
“Buyer Regulatory Approvals” means the filings, submissions, consents and
approvals set forth on Section 5.02 of the Disclosure Schedules as “Regulatory
Approvals.”





--------------------------------------------------------------------------------




“Cage Cash” means Cash held in or at the cash-collecting locations of the
business located on the Real Property, including the main bank.
“Capitalization Representations” means those representations in Section 3.02
(Membership Interests) and Section 3.03 (Subsidiaries).
“Cash” means cash and cash equivalents, calculated net of issued but uncleared
checks and drafts of the Company as of the time of determination.
“Cash Count” has the meaning set forth in Section 2.04(a).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System established pursuant to CERCLA.
“Churchill Note” means that certain Promissory Note made by Roderick J.
Ratcliff, R. Michael O’Malley and Michael V. Raisor in favor of New Centaur, LLC
(as assignee from Centaur, Inc.), dated as of March 30, 2007.
“Clairvest Co-Investor Agreement” means that certain letter agreement among West
Face Capital Inc. and Clairvest Group Inc. dated November 3, 2010, which
agreement shall be of no force or effect following the Closing.
“Clairvest Seller” means CEP IV-A-INDY AIV Limited Partnership, CEP IV
Co-Investment Holdings Limited Partnership, Clairvest Equity Partners IV
Holdings Limited Partnership and any other Seller that is an Affiliate of
Clairvest Group Inc.
“Closing” has the meaning set forth in Section 2.05.
“Closing Adjustment” has the meaning in Section 2.06(a)(v).
“Closing Buyer Gaming Approvals” has the meaning set forth in Section 10.01(e).
“Closing Cash Consideration” means the Purchase Price, as adjusted by the
Closing Adjustment, less the original amount of the Deferred Purchase Price
Payment, the Funded Debt, Transaction Expenses and any other amounts being paid
on the Closing Date in accordance with Section 2.04.
“Closing Date” has the meaning set forth in Section 2.05.
“Closing Date Accrued Tax Balance” means (i) the aggregate amount of prepaid
income and gaming Taxes as of the Closing Date less (ii) the aggregate amount of
all income and gaming tax liabilities to be accrued as of the Closing Date.
“Closing Date Company Cash” means the amount of Company Cash as of the Reference
Time, including but not limited to the Cash counted in connection with the Cash
Count.
“Closing Date Horsemen’s Cash Balance” means (i) the aggregate amount of
Horsemen’s Cash held by the Company as of the Reference Time less (ii) the
aggregate amount of all liabilities relating to the Horsemen’s Cash as of the
Reference Time.
“Closing Date Kiosk Cash” means the amount of Kiosk Cash as of the Reference
Time (including, without limitation, all payments owed to the Company by Global
Payments Gaming Services Inc. as reimbursement for withdrawals of the Company’s
cash from the Kiosks located at the Real Property at such time).





--------------------------------------------------------------------------------




“Closing Regulatory Approvals” means the Regulatory Approvals other than those
set forth as Item 6 in Section 5.02 of the Disclosure Schedules under
“Regulatory Approvals”.
“Closing Working Capital” means: (a) the Current Assets of the Company, less (b)
the Current Liabilities of the Company, determined as of the Reference Time,
calculated consistent with and using the same methods, procedures, assumptions
and adjustments as set forth on Exhibit B.
“Closing Statement” has the meaning set forth in Section 2.06(b)(i).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means, collectively, Holdings and its Subsidiaries.
“Company Cash” means the Company’s Cash (including, but not limited to Cage
Cash, Kiosk Cash, other Cash held in the Company’s bank accounts, Cash in slot
machines, slot wallets and jackpot dispensing units located on the Real
Property, Cash held by the mutuel banks located on the Real Property, and Cash
in the food and beverage outlet drawers located on the Real Property) but
excluding the Horsemen’s Cash.
“Company Intellectual Property” has the meaning set forth in Section 3.10(c).
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
July 3, 2017, between Buyer and Holdings.
“Contract” means any agreement, contract, lease, power of attorney, note, loan,
evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, undertaking, covenant not to compete, employment
agreement, license, instrument, obligation, commitment, understanding, policy,
quotation or other executory commitment to which any Person is a party or to
which any of the assets of such Person are subject, whether oral or written,
express or implied.
“Current Assets” means accounts receivable, inventory and prepaid expenses but
does not include Company Cash, Horsemen’s Cash or prepaid income or gaming
Taxes.
“Current Liabilities” means accounts payable, accrued expenses and other current
accrued liabilities (including without limitation outstanding gaming tickets,
uncashed “TITOs”, racing vouchers and progressive liabilities), but does not
include liabilities relating to Taxes, Horsemen’s Cash, any Funded Debt which is
being paid in full at the Closing or any Transaction Expenses which are being
paid in full at the Closing.
“Data Room” means the electronic documentation site established by Intralinks,
Inc. on behalf of the Company containing the documents set forth in the index
included in Section 1.01(a) of the Disclosure Schedules, but only to the extent
Buyer and its Representatives have been granted access to the particular
materials at least twenty-four (24) hours prior to the date hereof.
“Debt Financing” has the meaning set forth in Section 6.14.
“Deductible” has the meaning set forth in Section 9.04(a)(i).
“Deferred Purchase Price Payment” has the meaning set forth in Section 2.04(d).
“Direct Claim” has the meaning set forth in Section 9.05(c).
“Disclosure Schedules” means the Disclosure Schedules delivered by the Company,
Sellers and Buyer concurrently with the execution and delivery of this
Agreement.
“Disputed Amounts” has the meaning set forth in Section 2.06(c)(iii).
“Disqualified Individual” has the meaning set forth in Section 6.03(a)(i).
“Dollars or $” means the lawful currency of the United States.





--------------------------------------------------------------------------------




“Employees” means those Persons employed by the Company immediately prior to the
Closing, including any such person who is absent from employment due to illness,
vacation, injury, military service or other authorized absence (including an
employee who is “disabled” within the meaning of the short-term disability plan
currently in place for the applicable employer or who is on approved leave under
the Family and Medical Leave Act of 1993, as amended).
“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, right of way, encroachment, other restriction
on transfer or other encumbrance.
“Environmental Claim” means any action, suit, claim, investigation or other
legal proceeding by any Person alleging liability of whatever kind or nature
(including liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from: (a) the presence, Release of, or exposure to, any
Hazardous Materials; or (b) any actual or alleged non-compliance with any
Environmental Law or term or condition of any Environmental Permit.
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, distribution, labeling,
testing, processing, Release, threatened Release, disposal, control, clean up or
remediation of any solid waste or Hazardous Materials. The term “Environmental
Law” includes, without limitation, the following (including their implementing
regulations and any state analogs): the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
“Environmental Notice” means any written directive, notice of violation or
infraction, or other notice respecting any Environmental Claim relating to
actual or alleged non-compliance with any Environmental Law or any term or
condition of any Environmental Permit.
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, is a member of a controlled group of
corporations or a group of trades or businesses under common control within the
meaning of Section 414 of the Code.
“Estimated Closing Statement” has the meaning set forth in Section 2.06(a)(i).
“Estimated Closing Working Capital” has the meaning set forth in Section
2.06(a)(i).
“Estimated Closing Date Accrued Tax Balance” has the meaning set forth in
Section 2.06(a)(ii).
“Estimated Closing Date Company Cash” has the meaning set forth in Section
2.06(a)(iv).





--------------------------------------------------------------------------------




“Estimated Closing Date Horsemen’s Cash Balance” has the meaning set forth in
Section 2.06(a)(iii).
“Excess Parachute Payments” has the meaning set forth in Section 6.03(a)(i)(A).
“Excess Parachute Waiver” has the meaning set forth in Section 6.03(a)(i)(A).
“Existing Units” has the meaning set forth in the recitals.
“Existing Unit Assignment Agreements” has the meaning set forth in Section
2.04(c)(iv).
“Financial Statements” has the meaning set forth in Section 3.05.
“Financing Sources” means the Persons that have committed or will commit or have
been or will be engaged to provide or arrange or otherwise entered into or will
enter into agreements in connection with any financings in connection with the
transactions contemplated hereby and the parties to any other commitment
letters, engagement letters, joinder agreements, indentures or credit agreements
entered pursuant thereto or relating thereto, together with their respective
Affiliates, and their and their respective Affiliates’ officers, directors,
employees, agents and representatives and their respective successors and
assigns.
“Fraud” means, with respect to a party to this Agreement, an actual, knowing and
intentional (as opposed to implied or constructive) misrepresentation of the
truth or concealment of a known fact in the making of the representations and
warranties set forth in this Agreement, the process contemplated by Section 2.06
or in any certificate delivered pursuant to Article VII.
“Fundamental Representations” means the collective reference to the Fundamental
Representations of Buyer, the Fundamental Representations of the Company and the
Fundamental Representations of the Sellers.
“Fundamental Representations of Buyer” means those representations and
warranties of Buyer set forth in Section 5.01 (Organization and Authority), and
Section 5.04 (Brokers).
“Fundamental Representations of the Company” means those representations and
warranties of the Company set forth in Section 3.01 (Organization, Authority and
Qualification), the Capitalization Representations, the Funded Debt
Representations, the Tax Representations, and Section 3.18 (Brokers).
“Fundamental Representations of the Sellers” or “Fundamental Representations of
such Seller” means those representations and warranties of the Sellers set forth
in Section 4.01 (Organization and Authority), Section 4.02 (Ownership), and
Section 4.04 (Brokers).
“Funded Debt” means the principal of, and accrued interest and other payment
obligations (if any) in respect of, obligations of the Company for Indebtedness;
provided, however, that Funded Debt shall exclude (i) any obligations with
respect to intercompany balances identified in Section 1.01(c) of the Disclosure
Schedules (and any changes to such balances in the Ordinary Course of Business)
and (ii) the indebtedness owed by the Company under the Member Notes which are
being purchased by Buyer hereunder and the related Member Term Loans. For the
avoidance of doubt, Funded Debt will include the Third-Party Loan and swaps that
are in effect on the Closing Date (which swaps shall reduce, to the extent such
swaps are in-the-money and settled on the Closing Date, or increase, to the
extent such swaps are out-of-the-money, as applicable, the amount of the Funded
Debt to be settled at Closing).
“Funded Debt Representations” means those representations in Section 3.06(b)
(Funded Debt).
“Gaming and Racing Authorities” means any Governmental Authority that holds
regulatory, licensing or permit authority over gambling, gaming, horse racing or
casino activities conducted by the Company or the Sellers.  
“Gaming and Racing Laws” means any federal, state, local or foreign statute,
ordinance, rule or regulation governing or relating to the Company, the Sellers
or their Affiliates and the gambling, gaming,





--------------------------------------------------------------------------------




horse racing or casino activities and operations of the Company, the Sellers or
any of their Affiliates, in each case, as amended from time to time.
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any legislative, judicial, administrative
or regulatory agency or instrumentality of such government or political
subdivision, or any self-regulated organization or other non-governmental
regulatory authority or quasi-governmental authority (to the extent that the
rules, regulations or orders of such organization or authority have the force of
Law), or any arbitrator, court or tribunal of competent jurisdiction, including
Gaming and Racing Authorities.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, (i) that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws, including any that is regulated, listed or defined as a
pollutant, contaminant, toxic substance, special waste, hazardous substance,
hazardous waste or pesticide under any Environmental Law, or (ii) the presence
of which requires investigation or remediation under any Environmental Law; and
(b) any petroleum or petroleum-derived products, radon, radioactive materials or
wastes, asbestos in any form, lead or lead-containing materials, urea
formaldehyde foam insulation and polychlorinated biphenyls.
“Healthcare Reform Laws” means the Patient Protection and Affordable Care Act,
Pub. L. No. 111-148, the Health Care and Education Reconciliation Act of 2010,
Pub. L. No. 111-152, and the regulations and guidance issued thereunder.
“Holdings” has the meaning set forth in the preamble.
“Holdings Interests” means the Existing Units, the Warrants and the Member
Notes.
“Holdings Operating Agreement” means that certain Third Amended and Restated
Limited Liability Company Agreement of the Company, dated March 4, 2013, as
amended by the First Amendment to the Third Amended and Restated Limited
Liability Company Agreement of the Company, dated June 27, 2014.
“Horse Purse Cash” means all amounts related to horse purses deposited in the
Horse Purse Cash Accounts.
“Horse Purse Cash Accounts” means those accounts described as “Horse Purse Cash
Accounts” on Section 3.21 of the Disclosure Schedules attached hereto.
“Horsemen’s Association Cash” means the cash held by the Company (either in a
Horse Purse Cash Account or, prior to transfer into a Horse Purse Cash Account,
in a general account of the Company) in an amount necessary to satisfy the
Company’s obligation to fund a portion of the Company’s gross gaming revenue to
breed associations, benevolent funds and similar organizations for the benefit
of the horsemen participating in Indiana horse racing, as required by Ind. Code
4-35-7-12.
“Horsemen’s Cash” means, collectively, the (i) Horse Purse Cash, (ii) the
Horsemen’s Association Cash, and (iii) the Horsemen’s Float Cash.
“Horsemen’s Float Cash” means the cash held by the Company on behalf of the
horsemen participating in Indiana horse races held at the Company’s premises and
which is held by the Company as an accommodation to such horsemen. For the
avoidance of doubt, the Horsemen’s Float Cash is not held in a restricted
account but is instead held in the Company’s operational accounts and drawn down
by the horsemen during the course of the racing season.





--------------------------------------------------------------------------------




“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Improvements” has the meaning set forth in the definition of “Real Property”.
“Indebtedness” of any Person means the following: (i) indebtedness for borrowed
money or indebtedness; (ii) amounts owing as deferred purchase price for
property or services; (iii) indebtedness evidenced by any note, bond, debenture,
mortgage or other debt instrument, debt security or other similar instrument;
(iv) indebtedness secured by an Encumbrance (other than a Permitted Encumbrance)
on assets or properties of such Person; (v) to the extent drawn up, any
liability of such Person in respect of banker’s acceptances or letters of
credit; (vi) obligations under any interest rate, currency or other hedging or
swap agreement; (vii) all obligations of such Person as lessee under capital or
finance leases of the type which is required to be reflected on a balance sheet
prepared in accordance with GAAP, without giving effect to any changes to GAAP
which become effective after the date hereof; and (viii) all guaranties,
endorsements and other contingent obligations to provide funds for payment or to
invest in any other entity or to otherwise assure a creditor against loss.
“Indemnified Party” has the meaning set forth in Section 9.04.
“Indemnifying Party” has the meaning set forth in Section 9.04.
“Indemnity Allocation Percentages” means, with respect to each Seller, the
percentage set forth on Schedule 1 opposite such Seller’s name.
“Independent Accountant” means PricewaterhouseCoopers, or such other accountant
appointed in accordance with Section 2.06(c)(iii).
“Indy Grand Premises” means the Indiana Grand Racing & Casino located at 4300 N
Michigan Rd, Shelbyville, IN. 
“Insurance Policies” has the meaning set forth in Section 3.11(a).
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (i) trademarks, service marks, trade names, trade dress,
logos, slogans, social media accounts and other electronic identities, other
similar designations of source and all applications and registrations thereof
(and any extensions, modifications, divisions and renewals of such registrations
and applications), all goodwill connected with the use of or symbolized by the
foregoing; (ii) copyrights, copyrighted works, works of authorship, database
rights and data collections, whether or not registered, including all
applications and registrations related to the foregoing and all rights in
software; (iii) moral and economic rights of authors and inventors, however
denominated; (iv) trade secrets, confidential know-how and other confidential
information, including customer lists and customer information; (v) patents and
patent applications, including reissues, provisionals, divisions, continuations,
continuations in part, renewals, extensions, substitutions and reexaminations
thereof, all patents that may issue on such applications; (vi) domain names,
uniform resource locators, internet domain name registrations and other names
and locators associated with the Internet; (vii) rights of publicity; and (viii)
other intellectual property and related proprietary rights, interests and
protections; in the case of each of the foregoing clauses (i) through (viii)
including rights and remedies against past, present and future infringement of
any of the foregoing and all other rights therein provided by applicable Law.
“Interim Balance Sheet” has the meaning set forth in Section 3.05.
“Interim Balance Sheet Date” has the meaning set forth in Section 3.05.
“Interim Financial Statements” has the meaning set forth in Section 3.05.
“IP License Agreement” means each Contract under which the Company has acquired
or obtained, or has or has been licensed or otherwise granted, any license,
permission or other right to utilize any Intellectual Property, except for
Contracts relating to commercially available off-the-shelf software.





--------------------------------------------------------------------------------




“Kiosk” means (i) the three-in-one kiosk machines which dispense cash, perform
“TITO” redemptions and break bills and (ii) the NRT machines which perform
“TITO” redemptions and break bills, in each case which are located on the Real
Property. For the avoidance of doubt, “Kiosk” does not include the US Bank
branded automatic teller machines located on the Real Property.
“Kiosk Cash” means (i) the cash inside the Kiosks located on the Real Property
which has been supplied by the Company and (ii) the payments owed to the Company
by Global Payments Gaming Services Inc. as reimbursement for withdrawals of the
Company’s cash from the Kiosks located at the Indy Grand Premises which has not
yet been paid by Global Payments Gaming Services Inc. For the avoidance of
doubt, the cash in the US Bank branded automatic teller machines located on the
Real Property is the property of US Bank and is not an asset of the Company and
is not included in the definition of Kiosk Cash.
“Knowledge of the Company” or “Company’s Knowledge” or any other similar
knowledge qualification, means the actual knowledge of Rod Ratcliff, Jim Brown,
Tammy Schaeffer and John Keeler.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
injunction, constitution, treaty, common law, judgment, decree, other
requirement or rule of law of any Governmental Authority, including all Gaming
and Racing Laws.
“Leased Real Property” means the Real Property leased by the Company, as tenant.
“Leases” means all leases, subleases, licenses, concession agreements,
management agreements or other agreements granting use or occupancy rights with
respect to any portion of the Real Property, in each case to which Holdings or
any Subsidiary is a party or is bound.
“Liability” means any liability, debt (including guarantees of debt), loss,
damage, adverse claim, fine, penalty or obligation whether fixed or unfixed,
known or unknown, asserted or unasserted, liquidated or unliquidated, secured or
unsecured, joint or several, absolute or contingent, accrued or unaccrued, due
or to become due and whether in contract, tort, strict liability or otherwise,
and including all costs and expenses relating thereto, whether called a
liability, obligation, indebtedness, guaranty, endorsement, claim or
responsibility or otherwise.
“Losses” means any and all losses, Liabilities, claims, damages, penalties,
fines, judgments, awards, settlements, Taxes, costs, fees, expenses (including,
without limitation, reasonable attorneys’ fees) and disbursements; provided,
however, that “Losses” shall not include any consequential, special or punitive
damages (other than in each case, to the extent such Losses are actually owed by
an Indemnified Party to a third party).
“Marketing Material” means each of the following: (a) customary bank books,
information memoranda and other information packages regarding the business,
operations, financial condition, projections and prospects of the Company,
including all reasonably requested information relating to the transactions
contemplated hereunder; (b) a customary “road show presentation” and a
preliminary and final prospectus, pricing term sheet, offering memorandum or
private placement memorandum that is suitable for use in a customary “high-yield
road show”; and (c) customary authorization letters and customary letters
sufficient to permit independent registered public accountants of the Company to
render customary comfort letters and all other marketing material reasonably
requested by the Buyer or its Financing Sources in connection with the
syndication or other marketing of the Debt Financing (or any alternative or
replacement financing).
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that, individually or in the aggregate with other events, occurrences, facts,
conditions or changes, has been, is, will be or would reasonably be expected to
be materially adverse to (a) the business, results of operations, financial
condition, assets or liabilities of the Company, or (b) the ability of the
Company or the Sellers to consummate the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Company operates; (iii) any
changes in financial, banking or securities markets in general, including any
disruption





--------------------------------------------------------------------------------




thereof and any decline in the price of any security or any market index or any
change in prevailing interest rates, (iv) any changes in applicable Laws or
accounting rules (including GAAP) or the enforcement, implementation or
interpretation thereof, (v) acts of war (whether or not declared), armed
hostilities or terrorism, or the escalation or worsening thereof; provided that
the events, occurrences, facts, conditions or changes described in the foregoing
clauses (i), (ii), (iii), (iv), (v) do not have a disproportionate adverse
effect on the Company as compared to other participants in the industries in
which the Company operates (it being understood that the matters described in
clauses (i), (ii), (iii), (iv), and (v) shall be considered in determining
whether a Material Adverse Effect has occurred to the extent of any
disproportionate impact on the business, results of operations, financial
condition, assets or liabilities of the Company relative to other participants
operating in the same industries as the Company or to the extent that any such
matter, individually or in the aggregate, prevents the consummation by the
Company or any Seller of the transactions contemplated by this Agreement); (vi)
any natural or man-made disaster or act of God (subject to the last proviso of
this definition); (vii) any action required or permitted by this Agreement or
any action taken (or omitted to be taken) with the written consent of or at the
written request of Buyer; other than an action required, permitted or
contemplated by Section 6.01 or in connection with operating the business in
accordance or otherwise complying with applicable Law; (viii) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with the Company; or (ix) any
failure by the Company to meet any internal or published projections, forecasts
or revenue or earnings predictions (provided, however that the underlying causes
of such failures (subject to the other provisions of this definition) shall not
be excluded); provided, further, that notwithstanding the foregoing or anything
to the contrary herein, any of the following events shall constitute a Material
Adverse Effect for purposes of the conditions set forth in Sections 7.02(a)
(Representations and Warranties) and Section 7.02(n) (No MAE): (A) any damage,
destruction or other event relating to any of the Owned Real Property, whether
as a result of natural or man-made disaster, or act of God or otherwise, that
(I) renders or would reasonably be expected to render the conduct of any
material portion of the horse racing or gaming operations at any of the Owned
Real Property in the Ordinary Course of Business impossible or impracticable for
more than thirty (30) consecutive days and (II) which has not been cured by the
Outside Date (as such date may be extended pursuant to this Agreement), and (B)
any limitation outside the Ordinary Course of Business of, or any failure of the
Company to hold or any suspension of, any Permit under Gaming and Racing Law
required to conduct horse racing or gaming operations at any of the Owned Real
Property in the Ordinary Course of Business, in each case that has not been
cured by the Outside Date (as such date may be extended pursuant to this
Agreement).
“Material Contracts” has the meaning set forth in Section 3.08(a).
“Member Notes” has the meaning set forth in the definition of “Member Term
Loans” below.
“Member Term Loans” means the amended and restated term loan agreement among
Holdings (as borrower), Wells Fargo Bank, N.A., (as administrative agent), and
the other lenders party thereto dated as of February 20, 2013 in the original
principal amount of $136,666,666.67 and the related Term Loan A Notes and Term
Loan B Notes (such notes, the “Member Notes”). For the avoidance of doubt, the
Member Notes and all of the Sellers’ rights under Member Term Loans shall be
sold, transferred and assigned to Buyer at the Closing.
“MIP Units” means those certain Class M-1 Units, Class M-2 Units and Class M-3
Units issued to certain employees of the Company. For the avoidance of doubt,
all MIP Units are considered “Existing Units” for the purposes of this Agreement
and shall be sold and transferred to Buyer in accordance with Section 2.01.  
“Ordinary Course of Business” means the ordinary course of business of the
Company consistent with past custom and practice.
“Outside Date” has the meaning set forth in Section 10.01(d)(iii).
“Owned Intellectual Property” means the Intellectual Property owned or purported
to be owned by Holdings or any of its Subsidiaries.





--------------------------------------------------------------------------------




“Owned Real Property” means the Real Property in which the Company owns fee
title (or equivalent) interest.
“Permits” means all permits, licenses, registrations, findings of suitability,
licenses, variances, certificates of occupancy, franchises, approvals,
authorizations, and consents required to be obtained from Governmental
Authorities (including all authorizations under Gaming and Racing Laws).
“Permitted Encumbrances” has the meaning set forth in Section 3.09(a).
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Post-Closing Adjustment” has the meaning set forth in Section 2.06(b)(ii).
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date; provided that any Taxes for which the Company becomes liable on the
Closing Date that are caused (directly or indirectly) by the action or omission
of Buyer that is not in the Ordinary Course of Business shall be considered
Taxes relating to the Post-Closing Tax Period for all purposes hereunder.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on or before
the Closing Date; provided that any Taxes for which the Company becomes liable
on the Closing Date that are caused (directly or indirectly) by the action or
omission of Buyer that is not in the Ordinary Course of Business shall be
considered Taxes relating to the Post-Closing Tax Period for all purposes
hereunder.
“Pre-Closing Tax Returns” has the meaning set forth in Section 8.01(a).
“Purchase Price” has the meaning set forth in Section 2.02.
“Qualified Benefit Plan” has the meaning set forth in Section 3.15(c).
“Real Property” means all real property, in each case together with the
buildings and structures located thereon, and all associated parking areas,
fixtures and all other improvements located thereon (the buildings and such
other improvements are referred to herein collectively as the (“Improvements”));
all references hereinafter made to the Real Property shall be deemed to include
all rights, benefits, privileges, tenements, hereditaments, covenants,
conditions, restrictions, easements and other appurtenances on the Real Property
or otherwise appertaining to or benefitting the Real Property and/or the
Improvements situated thereon, including all mineral rights, development rights,
air and water rights, subsurface rights, vested rights entitling, or prospective
rights which may entitle the owner of the Real Property to related easements,
land use rights, air rights, view shed rights, density credits, water, sewer,
electrical or other utility service, credits and/or rebates, strips and gores
and any land lying in the bed of any street, road or alley, open or proposed,
adjoining the Real Property, and all easements, rights-of-way and other
appurtenances used or connected with the beneficial use or enjoyment of the Real
Property.
“Recovery Policies” has the meaning set forth in Section 9.04(c).
“Reference Time” means 1:00 pm, New York time on the Closing Date.
“Registered Intellectual Property” has the meaning set forth in Section 3.10(a).
“Regulatory Approvals” means the filings, submissions, consents and approvals
set forth on Section 3.04 and Section 5.02 of the Disclosure Schedules as
“Regulatory Approvals”.
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape





--------------------------------------------------------------------------------




or migrate into or through the environment (including, without limitation,
ambient air (indoor or outdoor), surface water, groundwater, land surface or
subsurface strata or within any building, structure, facility or fixture).
“Representative” means, with respect to any Person, any and all directors,
managers, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.
“Required Information” shall mean (a) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Company
for the three (3) most recently completed fiscal years ended at least ninety
(90) days before the Closing Date; provided, that, if the Closing Date would
occur on or after April 30, 2018, the financial statements in this clause (a)
shall include such financial statements for the Company for the fiscal year
ending December 31, 2017, (b) unaudited consolidated balance sheets and related
statements of income and cash flows of the Company for each subsequent fiscal
quarter (other than the fourth fiscal quarter) ended at least forty-five (45)
days before the Closing Date (provided that such date is at least 45 days after
a fiscal quarter end) and for the comparable periods of the preceding fiscal
year, (c) information of the Company reasonably necessary for Buyer to prepare
customary pro forma financial statements (based on historical financial
information) for the last fiscal year covered by the audited financial
statements required by clause (a) and for the interim period ended with the
latest period covered by the unaudited financial statements required by clause
(b) and the comparable period in the prior year, reasonably promptly after the
historical financial statements for such periods are available, in each case
after giving effect to the transactions contemplated hereby, (d) all financial,
business and other information as is customarily included in a confidential
information memorandum for a credit facility and in an offering document
relating to a private placement of debt securities under Rule 144A promulgated
under the Securities Act containing all customary information (other than a
“description of notes” and information customarily provided by the initial
purchasers/underwriters or their counsel) and (e) such audited and unaudited
balance sheets, statements of income and cash flow and other financial
information regarding the Company as Buyer may request relating to periods
beginning prior to the Closing and necessary for Buyer to comply with its
obligations under the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
under such acts (including Regulation S-K and Regulation S-X) in connection with
Buyer’s periodic reporting obligations or any offering of securities thereunder.
The financial statements referred to in clauses (a) and (b) shall be prepared in
accordance with GAAP.
“Resolution Period” has the meaning set forth in Section 2.06(c)(ii).
“RWI Policy” means the representations and warranties insurance policy
(including the primary insurance and excess coverage related thereto) with
respect to the transactions contemplated hereby obtained by Buyer on the date
hereof.
“Schedule Supplement” has the meaning set forth in Section 6.02(b).
“Sellers” and “Seller” has the meaning set forth in the preamble.
“Seller Claimants” has the meaning set forth in Section 11.11.
“Seller Gaming Regulatory Approvals” means any approval, waiver, consent or
finding by any of the Gaming and Racing Authorities with respect to the Company
or any Seller or any of its or his Affiliates or associated Persons that is
necessary for any Seller to be authorized to receive any amounts payable to it
or him in connection with the consummation of the transactions contemplated by
this Agreement. For the avoidance of doubt, Seller Gaming Regulatory Approvals
do not include any Closing Buyer Gaming Approvals.
“Sellers Representative” has the meaning set forth in the preamble.
“Seller Related Party Agreements” has the meaning set forth in Section 3.20.
“Seller Several Claim” has the meaning set forth in Section 9.02(b).





--------------------------------------------------------------------------------




“Specific Closing Breach” means any inaccuracy in, or breach of, a
representation or warranty as of the Closing of the type described in Section
9.02(a)(i) (Company Fundamental Representations), Section 9.02(a)(ii) (Company
Non-Fundamental Representations) or Section 9.02(b)(ii) (Seller Non-Fundamental
Representations) that would not have been such an inaccuracy or breach had the
Schedule Supplements not been disregarded for purposes thereof.
“Specific Indemnity Matters” has the meaning set forth in Section 9.02(a)(vi).
“Specified Auditor Assistance” means (a) providing customary “comfort letters”
(including customary “negative assurances”) and assistance with the due
diligence activities of the Buyer’s financing sources, (b) providing access to
work papers of the Company and other supporting documents as may be reasonably
requested by the Buyer or its financing sources, (c) providing customary
consents to the inclusion of audit reports in any relevant Marketing Material,
registration statements and related government filings, and (d) providing
customary consents to references to the auditor as an expert in any Marketing
Material, registration statements and related governmental filings.
“Specified Capped Liabilities” has the meaning set forth in Section 9.04(a)(ii).
“Specified Liability Cap” has the meaning set forth in Section 9.04(a)(ii).
“Statement of Objections” has the meaning set forth in Section 2.06(c)(ii).
“Straddle Period” means any taxable period beginning before the Reference Time
and ending on or after the Reference Time.
“Straddle Period Returns” has the meaning set forth in Section 8.01(b)(ii).
“Subsidiary”, as to any Person, means any corporation, partnership, limited
liability company, joint venture, trust or estate of or in which more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class of such corporation may
have voting power upon the happening of a contingency), (b) the interest in the
capital or profits of such partnership, limited liability company, or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled through one or more intermediaries,
or both, by such Person.
“Swap Transactions” means those certain transactions entered into by and between
Wells Fargo Bank, N.A. and Centaur Acquisition, LLC as of October 14, 2015
pursuant to those documents set forth on Section 3.08(a) of the Disclosure
Schedules as Swap Documents.
“Target Working Capital” means negative eleven million dollars ($-11,000,000).
“Tax Representations” means those representations in Section 3.17 (Taxes).
“Taxes” means (i) all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties, or other taxes, fees, assessments or charges of any kind
whatsoever, including any liability under unclaimed property, escheat or similar
Laws, together with any interest, additions or penalties with respect thereto
and any interest in respect of such additions or penalties, and (ii) liability
in respect of any items described in clause (i) payable by reason of contract
(including any tax sharing agreement), assumption, transferee, successor or
similar liability, operation of law (including pursuant to Treasury Regulations
Section 1.1502-6 or any predecessor or successor thereof or any analogous or
similar state, local or foreign Law) or otherwise.
“Tax Contest” has the meaning set forth in Section 8.02(a).





--------------------------------------------------------------------------------




“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
“Termination Fee” has the meaning set forth in Section 10.03(a)(i).
“Termination Fee Claimants” has the meaning set forth in Section 10.03(a)(v).
“Third-Party Claim” has the meaning set forth in Section 9.05(a).
“Third-Party Loan” means the loans made under that certain Credit and Guaranty
Agreement dated as of June 27, 2014 among Centaur Acquisition, LLC as borrower,
New Centaur, LLC and certain Subsidiaries of New Centaur, as guarantors, the
lenders party thereto from time to time, Wells Fargo Bank, N.A. as
administrative agent and collateral agent and the other agents and bookrunners
party thereto, in the aggregate principal amount not to exceed $425,000,000, as
amended from time to time. For the avoidance of doubt, the Third-Party Loan
shall be paid off in full at the Closing.
“Title Insurer” means Fidelity National Title Insurance Company, 135 North
Pennsylvania Street, Suite 1575A, Indianapolis, Indiana 46204.
“Title Policies” has the meaning set forth in Section 7.02(l).
“Transaction Expenses” has the meaning stated in Section 11.01.
“Warrants” has the meaning set forth in the recitals.
“Warrant and Member Note Assignment and Acceptance” has the meaning set forth in
Section 2.04(c)(iii)
“Warrant and Note Documents” has the meaning set forth in Section 3.02(e).

ARTICLE II
PURCHASE AND SALE

Section 2.01    Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Sellers shall sell to Buyer, and Buyer shall purchase
from Sellers, the Holdings Interests free and clear of any and all Encumbrances
(other than restrictions on the subsequent transfer imposed by state and federal
securities laws, and Gaming and Racing Laws) for the aggregate consideration
specified in Section 2.02.

Section 2.02    Purchase Price. The aggregate purchase price for the Holdings
Interests shall be $1,700,000,000 (the “Base Purchase Price”), subject to
adjustment in accordance with Section 2.06 (the “Purchase Price”).

Section 2.03     Funded Debt and Transaction Expenses. The Company and the
Sellers shall cause (i) all Funded Debt outstanding on the Closing Date and (ii)
all Transaction Expenses outstanding on the Closing Date which are owed by or on
behalf of the Company or any Seller to any Person (other than Transaction
Expenses which are to be borne by Buyer, as provided in this Agreement) to be
borne by Sellers and to be paid out of the Purchase Price and not as additional
consideration to the Persons set forth on the funds flow prepared by the parties
in connection with the Closing.

Section 2.04    Transactions to be Effected at the Closing.
(a)    The Company shall (i) conduct a physical counting of the Cage Cash and
Kiosk Cash located on the Real Property and (ii) obtain an account balance
statement from the Company’s Indiana bank showing the amount of Cash in the
Company’s bank accounts, in each case as of the Reference Time (the “Cash
Count”). The aggregate amount of Cash determined in accordance with the
preceding clauses (i) and (ii) (other than Cash located in the Horse Purse Cash
Accounts), absent any dispute from Buyer’s





--------------------------------------------------------------------------------




representatives in connection with the Cash Count, shall be included in the
determination of the amount of Closing Date Company Cash, subject to any
adjustment pursuant to Section 2.06. Buyer shall have its representatives
present during the Cash Count and such representatives shall have the right to
dispute or sign off on the due completion and outcome of the Cash Count on the
Closing Date without limitation of either Buyer or Sellers Representative’s
rights under Section 2.06; provided, however, that such representatives shall
not interfere with the Company’s conduct of the Cash Count.
(b)    At the Closing, Buyer shall:
(i)     deliver to the lenders under the Third-Party Loan, on behalf of Centaur
Acquisition, LLC out of the Purchase Price and not as additional consideration,
an amount equal to the outstanding obligations owed under the Third-Party Loan
as of the Closing Date, by wire transfer of immediately available funds in
accordance with the Payoff Letter received from the administrative agent under
such Third-Party Loan;
(ii)    deliver to each of the Persons set forth on the funds flow prepared by
the parties in connection with the Closing, on behalf of the Sellers and the
Company out of the Purchase Price and not as additional consideration, an amount
equal to the Transaction Expenses outstanding on the Closing Date which are owed
by or on behalf of the Company or any Seller to any Person (other than
Transaction Expenses which are to be borne by Buyer, as provided in this
Agreement), as set forth on the funds flow, by wire transfer of immediately
available funds in accordance with the wire transfer instructions set forth on
the funds flow;
(iii)    deliver to the Sellers Representative the Closing Cash Consideration by
wire transfer of immediately available funds to a bank account or accounts and
in such proportions as specified by the Sellers Representative in writing to
Buyer at least five (5) Business Days prior to the Closing;
(iv)    deliver to the Sellers Representative and the Company a joinder to the
Holdings Operating Agreement, duly executed by Buyer and a counterpart signature
page to the Warrant and Member Note Assignment and Acceptances (as defined
below); and
(v)    deliver to the Sellers Representative all other agreements, documents,
instruments or certificates required to be delivered by Buyer at or prior to the
Closing pursuant to Section 7.03 of this Agreement.
(c)    At the Closing, the Sellers shall:
(i)    deliver to Buyer a fully executed Internal Revenue Service Form W-9,
or W-8, properly completed and signed by each Seller, as well as a certificate
from Holdings, stating that Holdings was not a “United States real property
holding corporation” within the meaning of Section 897(c)(2) of the Code any
time during the five-year period ending on the Closing Date;
(ii)    deliver to Buyer the register maintained by Holdings in accordance with
Section 4.3(a) of the Holdings Operating Agreement;
(iii)    deliver to Buyer assignment and acceptance agreements, in form and
substance reasonably acceptable to Sellers Representative and Buyer
(collectively, the “Warrant and Member Note Assignment and Acceptances”),
executed by the applicable Sellers, the administrative agent for the Member Term
Loan, and Holdings, pursuant to which Sellers holding Member Term Loans, Member
Notes and Warrants shall transfer and assign to Buyer all of their respective
Warrants and Member Notes and all of their respective rights under the
applicable Member Term Loans;
(iv)    deliver to Buyer assignment agreements, in form and substance reasonably
acceptable to Sellers Representative and Buyer (collectively, the “Existing Unit
Assignment Agreements” and, together with the Warrant and Member Note Assignment
and Acceptances, the “Assignment Agreements”), executed by the applicable
Sellers, pursuant to which (a) Sellers holding Existing Units shall transfer and
assign to Buyer all of the Existing Units (including in the case of MIP Units,
the grant





--------------------------------------------------------------------------------




agreements related thereto) and (b) concurrently with the Closing and the
execution of a joinder to the Holdings Operating Agreement executed by Buyer,
the board of managers of the Company shall admit Buyer as the sole member of
Holdings and such Sellers shall cease to be members of Holdings;
(v)    deliver to Buyer each original Member Note issued in connection with the
Member Term Loans;
(vi)    deliver to Buyer each original Warrant; and
(vii)    deliver to Buyer all other agreements, documents, instruments or
certificates required to be delivered by Holdings or any Seller at or prior to
the Closing pursuant to Section 7.02 of this Agreement.
(d)    After the Closing, Buyer shall pay to the Sellers Representative as
deferred Purchase Price the amounts payable on the terms and subject to the
conditions of Exhibit A attached hereto (the “Deferred Purchase Price Payment”),
which Exhibit A is incorporated into and made a part of this Agreement by
reference.

Section 2.05    Closing. Subject to the terms and conditions of this Agreement,
the purchase and sale of the Holdings Interests contemplated hereby shall take
place at a closing (the “Closing”) to be held at 10:00 a.m., New York time, no
later than two (2) Business Days after the last of the conditions to Closing set
forth in Article VII have been satisfied or waived (other than conditions which,
by their nature, are to be satisfied on the Closing Date, but subject to their
satisfaction at Closing), at the offices of Chapman and Cutler LLP, 1270 Avenue
of the Americas, New York NY 10020, or at such other time or on such other date
or at such other place as Sellers Representative and Buyer may mutually agree
upon in writing (the day on which the Closing takes place being the “Closing
Date”). The Closing shall be effective as of the Reference Time.

Section 2.06    Purchase Price Adjustment.
(a)    Closing Adjustments.
(i)    Working Capital. At least three Business Days before the Closing, the
Company shall prepare and deliver to Buyer a statement setting forth its good
faith estimate of Closing Working Capital (the “Estimated Closing Working
Capital”), which statement shall contain an estimated balance sheet of the
Company as of the Closing Date (without giving effect to the transactions
contemplated herein) and a calculation of the Estimated Closing Working Capital
and the Closing Adjustment (the “Estimated Closing Statement”). The Estimated
Closing Statement will be prepared in accordance with GAAP applied using the
same accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Audited Financial Statements for the
most recent fiscal year end as if such Estimated Closing Statement was being
prepared and audited as of a fiscal year end, except for such adjustments and
estimates as may be required, in the good faith determination of the Company, to
take account of the fact that the Estimated Closing Statement is being prepared
at a time other than following the closing of the Company’s books for the prior
calendar month.
(ii)    Estimated Closing Date Accrued Taxes. At least three Business Days
before the Closing, the Company shall prepare and deliver to Buyer a statement
setting forth its good faith estimate of the Closing Date Accrued Tax Balance
(the “Estimated Closing Date Accrued Tax Balance”).
(iii)    Estimated Closing Date Horsemen’s Cash. At least three Business Days
before the Closing, the Company shall prepare and deliver to Buyer a statement
setting forth its good faith estimate of the Closing Date Horsemen’s Cash
Balance (the “Estimated Closing Date Horsemen’s Cash Balance”).
(iv)    Estimated Closing Date Company Cash. At least three Business Days before
the Closing, the Company shall prepare and deliver to Buyer a statement setting
forth its good faith estimate of Closing Date Company Cash (the “Estimated
Closing Date Company Cash”).





--------------------------------------------------------------------------------




(v)    Closing Adjustment. The “Closing Adjustment” shall be an amount equal to
the sum of:
(A)    The difference between Estimated Closing Date Company Cash and
$25,000,000 (where the difference will be positive, if the Estimated Closing
Date Company Cash exceeds $25,000,000 or negative, if the estimated Closing Date
Company cash is less than $25,000,000); plus
(B)    The difference between Estimated Closing Working Capital and Target
Working Capital (where the difference will be positive, if the Estimated Closing
Working Capital exceeds the Target Working Capital, or negative, if the Target
Working Capital exceeds the Estimated Closing Working Capital); plus
(C)    The amount by which the Estimated Closing Date Accrued Tax Balance is
greater than zero (if applicable); plus
(D)    The amount by which Estimated Closing Date Horsemen’s Cash Balance is
greater than zero (if applicable); minus
(E)    The absolute value of the amount by which the Estimated Closing Date
Accrued Tax Balance is less than zero (if applicable); minus
(F)    The absolute value of the amount by which the Estimated Closing Date
Horsemen’s Cash Balance is less than zero (if applicable).
(vi)    If the Closing Adjustment is a positive number, the Purchase Price shall
be increased by the amount of the Closing Adjustment. If the Closing Adjustment
is a negative number, the Purchase Price shall be reduced by the amount of the
Closing Adjustment.
(b)    Post-Closing Adjustment.
(i)    Within 90 days after the Closing Date, Buyer shall prepare and deliver to
Sellers Representative a statement setting forth its calculation of Closing
Working Capital, Closing Date Accrued Tax Balance, Closing Date Kiosk Cash,
Closing Date Company Cash and Closing Date Horsemen’s Cash Balance, which
statement shall contain a balance sheet of the Company as of the Closing Date
(without giving effect to the transactions contemplated herein) (the “Closing
Statement”). The Closing Statement, as it applies to the calculation of Closing
Working Capital, will be prepared in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Audited Financial Statements for the
most recent fiscal year end as if such Closing Statement was being prepared and
audited as of a fiscal year end, except for such adjustments and estimates as
may be required, in the good faith determination of Buyer, to take account of
the fact that the Closing Statement is being prepared at a time other than
following the closing of the Company’s books for the prior calendar month, which
adjustments and estimates shall be consistent with the adjustments and estimates
used in the preparation of the Estimated Closing Statement.
(ii)    The post-closing adjustment (the “Post-Closing Adjustment”) shall be an
amount equal to the sum of:
(A)    The difference between Closing Date Company Cash and Estimated Closing
Date Company Cash (where the difference will be positive, if the Closing Date
Company Cash exceeds the Estimated Closing Date Company Cash, or negative, if
the Estimated Closing Date Company Cash exceeds the Closing Date Company Cash);
plus
(B)    The difference between Closing Working Capital and Estimated Closing
Working Capital (where the difference will be positive, if the Closing Working
Capital exceeds the Estimated Closing Working Capital, or negative, if the
Estimated Closing Working Capital exceeds the Closing Working Capital); plus





--------------------------------------------------------------------------------




(C)    The amount by which the Closing Date Accrued Tax Balance exceeds the
Estimated Closing Date Accrued Tax Balance (if applicable); plus
(D)    The amount by which Closing Date Horsemen’s Cash Balance exceeds the
Estimated Closing Date Horsemen’s Cash Balance (if applicable); minus
(E)    The absolute value of the amount by which the Closing Date Accrued Tax
Balance is less than the Estimated Closing Date Accrued Tax Balance (if
applicable); minus
(F)    The absolute value of the amount by which the Closing Date Horsemen’s
Cash Balance is less than the Estimated Closing Date Horsemen’s Cash Balance (if
applicable).
If the Post-Closing Adjustment as finally determined in accordance with this
Section 2.06 is a positive number, Buyer shall pay to Sellers Representative an
amount equal to the Post-Closing Adjustment. If the Post-Closing Adjustment is a
negative number, Buyer or Assignee shall set-off such amount (in accordance with
Exhibit A and Section 9.06(b)) as a dollar-for-dollar reduction to the aggregate
amount outstanding under the Deferred Purchase Price Payment to the extent such
aggregate amount outstanding is available therefor after taking into account any
prior set-off claims, and the Sellers shall be responsible, severally and not
jointly and in accordance with their Indemnity Allocation Percentages, for any
portion of the Post-Closing Adjustment that cannot be set-off by Buyer.
(c)    Examination and Review.
(i)    Examination. After receipt of the Closing Statement, Sellers
Representative shall have 60 days (the “Review Period”) to review the Closing
Statement. During the Review Period, Sellers Representative and Sellers
Representative’s accountants shall have full access to the books and records of
the Company through the Closing Date, and work papers prepared by, Buyer and/or
Buyer’s accountants to the extent that they relate to the Closing Statement and
to such historical financial information (to the extent in Buyer’s possession)
relating to the Closing Statement as Sellers Representative may reasonably
request for the purpose of reviewing the Closing Statement and to prepare a
Statement of Objections (defined below), provided, however that such access
shall be in a manner that does not interfere with the normal business operations
of Buyer or the Company.
(ii)    Objection. On or prior to the last day of the Review Period, Sellers
Representative may object to the Closing Statement by delivering to Buyer a
written statement setting forth Sellers Representative’s objections in
reasonable detail, indicating each disputed item or amount and the basis for
Sellers Representative’s disagreement therewith (the “Statement of Objections”).
If Sellers Representative fails to deliver the Statement of Objections before
the expiration of the Review Period, the Closing Statement and the Post-Closing
Adjustment, as the case may be, reflected in the Closing Statement shall be
deemed to have been accepted by all of the Sellers and Sellers Representative
and shall be final and binding on all of the parties. If Sellers Representative
delivers the Statement of Objections before the expiration of the Review Period,
Buyer and Sellers Representative shall negotiate in good faith to resolve such
objections within 30 days after the delivery of the Statement of Objections (the
“Resolution Period”), and, if the same are so resolved within the Resolution
Period, the Post-Closing Adjustment and the Closing Statement with such changes
as may have been previously agreed in writing by Buyer and Sellers
Representative shall be final and binding.
(iii)    Resolution of Disputes. If Sellers Representative and Buyer fail to
reach an agreement with respect to all of the matters set forth in the Statement
of Objections before expiration of the Resolution Period, then any amounts
remaining in dispute (“Disputed Amounts”) shall be submitted for resolution to
the office of the Independent Accountant or, if the Independent Accountant is
unable to serve, Buyer and Sellers Representative shall appoint by mutual
agreement the office of an impartial nationally recognized firm of independent
certified public accountants other than any accountants previously engaged by
any Seller or Buyer (unless such previously engaged accountants are agreed to by
Buyer and Sellers Representative, the “Independent Accountant”) who, acting as
experts and not arbitrators, shall resolve the Disputed Amounts only and make
any adjustments to the Post-Closing Adjustment, as the case may be, and





--------------------------------------------------------------------------------




the Closing Statement. The parties hereto agree that all adjustments shall be
made without regard to materiality. The Independent Accountant shall only decide
the specific items under dispute by the parties and their decision for each
Disputed Amount must be within the range of values assigned to each such item in
the Closing Statement and the Statement of Objections, respectively.
(iv)    Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be paid by Sellers, on the one hand, and by Buyer,
on the other hand, based upon the percentage that the amount actually contested
but not awarded to Sellers Representative (on behalf of the Sellers) or Buyer,
respectively, bears to the aggregate amount actually contested by Sellers
Representative and Buyer.
(v)    Determination by Independent Accountant. The Independent Accountant shall
make a determination as soon as practicable within 30 days (or such other time
as the parties hereto shall agree in writing) after their engagement, and their
resolution of the Disputed Amounts and their adjustments to the Closing
Statement and/or the Post-Closing Adjustment, absent fraud or manifest error,
shall be conclusive and binding upon the parties hereto.
(d)    De Minimis Adjustments. The parties agree that any Post-Closing
Adjustment that is, in the aggregate, less than $1,500,000 (regardless of
whether owed to the Buyer or the Sellers) shall not trigger a payment
obligation, provided, however, that, for the avoidance of doubt, if the
Post-Closing Adjustment is greater than or equal to $1,500,000, the entire
amount of such adjustment shall be payable in accordance with clause (e) below
and not only the amount in excess of $1,500,000.
(e)    Payments of Post-Closing Adjustment. Any payment of the Post-Closing
Adjustment shall (A) be due within five (5) Business Days after acceptance of
the applicable Closing Statement (or, if there are Disputed Amounts, then within
five (5) Business Days after the resolution of such Disputed Amounts); and (B)
if owed to the Buyer, be set-off (in accordance with Exhibit A and Section
9.06(b)) as a dollar-for-dollar reduction to the aggregate amount outstanding
under the Deferred Purchase Price Payment to the extent such aggregate amount
outstanding is available therefor after taking into account any prior set-off
claims (and the Sellers shall be responsible, severally and not jointly and in
accordance with their Indemnity Allocation Percentages, for any portion of the
Post-Closing Adjustment that cannot be set-off by Buyer), and if owed to
Sellers, be paid by wire transfer of immediately available funds to such account
or accounts as directed by Sellers Representative.
(f)    Adjustments for Tax Purposes. Any payments or adjustments made pursuant
to Section 2.06 shall be treated as an adjustment to the Purchase Price by the
parties for Tax purposes, unless otherwise required by Law.

Section 2.07    Withholding. Notwithstanding anything in this Agreement to the
contrary, Buyer or, if applicable, the Company shall be entitled to deduct and
withhold (or cause to be deducted and withheld) from any amounts payable
pursuant to this Agreement such amounts as Buyer has reasonably determined, on
the advice of outside counsel, it is required to deduct and withhold with
respect to the making of any such payment under the Code or any applicable
provision of state, local or foreign Tax Law. To the extent that amounts are so
deducted and withheld, such deducted and withheld amounts are to be treated for
all purposes of this Agreement as having been paid to the Person in respect of
which such deduction and withholding was made. If Buyer intends to deduct or
withhold any Tax as required by Law from any payment made to the Sellers in
connection with the transactions contemplated hereunder, Buyer shall (i) provide
Sellers Representative at least three (3) Business Days advance notice of its
intent to withhold such amounts, (ii) provide the basis for such withholding
(including the legal basis), (iii) provide a reasonable opportunity for Sellers
Representative or other recipient to provide forms or other evidence that would
mitigate, reduce or eliminate such deduction or withholding and (iv) use
commercially reasonable efforts to cooperate with Sellers Representative or
other recipient and the advisors thereof, as applicable, to mitigate, reduce or
eliminate such deduction or withholding; provided, however, that (i) the parties
agree that no withholding is required to be made in connection with the payments
in respect of the MIP Units, except to the extent required under Section 280G of
the Code or Section 4999 of the Code, and (ii) if Holdings has delivered to
Buyer the certificate





--------------------------------------------------------------------------------




referenced in Section 2.04(c)(i), Buyer shall not withhold from any payment
hereunder any amounts pursuant to Section 1445 of the Code.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the Disclosure Schedules, the Company represents and
warrants to Buyer that the statements contained in this Article III are true and
correct as of the date hereof and as of the Closing.

Section 3.01    Organization, Authority and Qualification of the Company.
(a)    Holdings is a limited liability company duly organized, validly existing
and in good standing under the Laws of the state of Delaware and has all
necessary company power and authority to own, operate or lease the properties
and assets now owned, operated or leased by it and to carry on its business as
it is currently conducted. Holdings is duly licensed or qualified to do business
and, to the extent applicable, is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business as
currently conducted makes such licensing or qualification necessary, except
where the failure to be so licensed, qualified or in good standing would not be
material. The execution and delivery by Holdings of this Agreement and the
Ancillary Agreements to which it is a party, the performance by Holdings of its
obligations hereunder and thereunder and the consummation by Holdings of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of Holdings, and no further action by Holdings, any
of its managers, members or Affiliates or the Sellers, as applicable, is
required. This Agreement has been (and when executed and delivered, the
Ancillary Agreements to which it is a party will be) duly executed and delivered
by Holdings, and (assuming due authorization, execution and delivery by Buyer,
as applicable) this Agreement constitutes (and when executed and delivered, the
Ancillary Agreements to which it is a party will constitute) a legal, valid and
binding obligation of Holdings, enforceable against Holdings in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
(b)    Each Subsidiary of Holdings is a limited liability company duly formed or
organized, validly existing and, to the extent applicable, in good standing
under the Laws of the state of its formation or organization, as applicable, and
has all necessary company power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as it is currently conducted. Each Subsidiary is duly licensed or
qualified to do business and, to the extent applicable, is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business as currently conducted makes such licensing or qualification
necessary, except where the failure to be so licensed, qualified or in good
standing would not be material. All actions to be taken by such Subsidiary in
connection with this Agreement have been duly authorized on or prior to the date
hereof.

Section 3.02    Membership Interests.
(a)    Section 3.02(a) of the Disclosure Schedules sets forth a list of all of
the outstanding Existing Units and Warrants (including the MIP Units), all of
the outstanding Member Notes and related Member Term Loans and all award
agreements related to any MIP Units in each case including the owner thereof. A
true and complete copy of each of the Warrants, and each of the outstanding
Member Notes and related Member Term Loans and award agreements related to any
MIP Units is set forth in the Data Room folders 11.2.1 and 11.6. The Company has
not assigned, transferred or waived any rights with respect to any of the
Existing Units (including the MIP Units), Warrants, Member Notes or related
Member Term Loans or grant documents related to the MIP Units.
(b)    The Existing Units constitute all of the outstanding membership, limited
liability company or other equity interests of Holdings, and none of the
Existing Units are certificated.
(c)    Other than the Warrants, the Warrant and Note Documents, the Holdings
Operating Agreement, the MIP Units and the Member Notes and related Member Term
Loans, there are no outstanding





--------------------------------------------------------------------------------




or authorized options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the
membership, limited liability company or other equity interests of Holdings or
obligating Holdings to issue or sell any membership, limited liability company
or other equity interests, or any other interest in, or convertible into or
exchangeable for, any such interests in, Holdings.
(d)    Other than the MIP Units, Holdings does not have any outstanding equity
appreciation, phantom equity, profit participation or similar rights.
(e)    Other than the agreements relating to the Warrants set forth on Section
3.02(e) of the Disclosure Schedules, the Award Agreements and the Management
Notes set forth on Section 3.02(e) of the Disclosure Schedules (collectively,
the “Warrant and Note Documents”), the Holdings Operating Agreement, the MIP
Units and the Member Notes and related Member Term Loans, there are no
preemptive or subscription rights, rights of first refusal, voting trusts,
member agreements or other agreements or understandings in effect with respect
to the issuance, voting or transfer of any of the Existing Units, Warrants,
Member Notes and related Member Term Loans or any other equity, profits or other
interest in, or convertible into or exchangeable for, any such interests in
Holdings.
(f)    All of the Existing Units have been duly authorized and validly issued,
are fully paid and nonassessable, were issued and sold in compliance with
applicable Laws and were not issued or transferred in violation of any
preemptive or subscription rights, rights of first refusal or other rights of
any Person.
(g)    All of the Warrants, Member Notes and related Member Term Loans have been
duly authorized and validly issued, were offered and sold in compliance with
applicable Laws, were not issued or transferred in violation of any preemptive
or subscription rights, rights of first refusal or other rights of any Person,
and under the Holdings Operating Agreement and if applicable, Certificate of
Formation of Holdings, there are a sufficient number of membership interests of
Holdings reserved for issuance or otherwise available for issuance to the
holders of the Warrants upon the exercise thereof.
(h)    Prior to the Closing, all Units held by the Persons listed on Section
3.02(h) of the Disclosure Schedules have been redeemed in full for cash and such
Persons have released the Company from any and all claims and Liabilities other
than claims for compensation, indemnification, or otherwise as an employee,
manager or officer of the Company.
(i)    At the Closing, the Assignment Agreements delivered by the Sellers to
Buyer will be sufficient to (i) transfer to Buyer the entire interest, legal and
beneficial, in all Existing Units, Warrants, Member Notes, which comprise all of
the issued and outstanding membership interests of Holdings, including all
membership interests of Holdings issuable upon exercise of all outstanding
warrants (including the Warrants), and Buyer will thereby acquire good title to
such Existing Units, Warrants and Member Notes, free and clear of all
Encumbrances (other than any Encumbrances created by Buyer and restrictions on
the subsequent transfer imposed by state and federal securities laws, and Gaming
and Racing Laws), and (ii) upon execution and delivery of a joinder to the
Holdings Operating Agreement by Buyer, admit Buyer as the sole member of
Holdings.

Section 3.03    No Subsidiaries. Section 3.03 of the Disclosure Schedules sets
forth each entity in which Holdings holds a direct or indirect equity interest.
Other than as set forth on Section 3.03 of the Disclosure Schedules, Holdings
does not directly or indirectly own or have any interest in any equity
securities of any other Person. As to each entity identified in Section 3.03 of
the Disclosure Schedules (the “Identified Entities”): (a) Holdings or a wholly
owned Subsidiary of Holdings owns all of the outstanding membership, limited
liability company or other equity interests in such Identified Entity free and
clear of any Encumbrances (other than Encumbrances created by Buyer and
restrictions on the subsequent transfer imposed by state and federal securities
laws, and Gaming and Racing Laws); (b) there are no outstanding or authorized
options, warrants, convertible securities, or other rights, agreements,
arrangements or commitments of any character relating to membership, limited
liability company or other equity interests of such Identified Entity or such
Identified Entity to issue or sell any membership, limited liability company or
other equity interests or any other interest in, or convertible into or
exchangeable for, any such interests in, such Identified Entity; (c) no





--------------------------------------------------------------------------------




such Identified Entity has any outstanding equity appreciation, phantom equity,
profit participation or similar rights; (d) there are no preemptive or
subscription rights, rights of first refusal, voting trusts, member agreements
or other agreements or understandings in effect with respect to the issuance,
voting or transfer of any of the equity interests of any such Identified Entity;
and (e) all of the equity interests of such Identified Entity have been duly
authorized and validly issued, are fully paid and nonassessable, were offered
and sold in compliance with applicable Laws and were not issued or transferred
in violation of any preemptive or subscription rights, rights of first refusal
or other rights of any Person.

Section 3.04    No Conflicts; Consents. The execution, delivery and performance
by Holdings of this Agreement and the Ancillary Agreements to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) result in a violation or breach of any provision of the
certificate of formation of Holdings, the Holdings Operating Agreement or any
organizational documents of any Subsidiary; (b) result in a material violation
or breach of any provision of any Law or Governmental Order applicable to
Holdings or any Subsidiary; or (c) except as set forth in Section 3.04 of the
Disclosure Schedules and assuming receipt of the filings, consents and approvals
set forth on Section 5.02 of the Disclosure Schedules, require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default (or event which, with the giving of notice or
lapse of time, or both, would constitute a default) under or result in the
acceleration under, or give to any Person any rights of termination,
acceleration or cancellation of, or loss of any benefit under any provision of,
or result in the creation of any Encumbrance (other than a Permitted
Encumbrance) on any of the assets, properties or equity interests of any of
Holdings or any of its Subsidiaries pursuant to, any Material Contract, Permit
or any note, bond, loan or credit agreement, mortgage or indenture to which any
of Holdings or its Subsidiaries is a party or by which any of them or any of
their respective properties, assets or equity interests is bound or subject,
except, in the case of this clause (c), for any such breaches, defaults,
terminations, accelerations, cancellations or creations that, individually or in
the aggregate, would not reasonably be expected to be material to the Company or
the transactions contemplated hereby or by the Ancillary Agreements. Except as
set forth in Section 3.04 of the Disclosure Schedules and assuming receipt of
the filings, consents, and approvals set forth in Section 5.02 of the Disclosure
Schedules, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice or submission to, any Governmental Authority is required
by or with respect to Holdings or any Subsidiary in connection with the
execution, delivery or performance of this Agreement, or any of the Ancillary
Agreements to which it is a party, or the consummation of the transactions
contemplated hereby or thereby, except such consents, approvals, Permits,
Governmental Orders, declarations, filings, notices or submissions which,
individually or in the aggregate, would not reasonably be expected to be
material to the Company or the transactions contemplated hereby.

Section 3.05    Financial Statements. Copies of the Company’s consolidated
audited financial statements consisting of the balance sheet of the Company as
at December 31 in each of the years 2014, 2015 and 2016 and the related
statements of income and retained earnings, stockholders’ equity and cash flow
for the years then ended (the “Audited Financial Statements”), and consolidated
unaudited financial statements consisting of the balance sheet of the Company as
at September 30, 2017 and the related statements of income and retained
earnings, stockholders’ equity and cash flow for the nine-month period then
ended (the “Interim Financial Statements” and together with the Audited
Financial Statements, the “Financial Statements”) have been delivered or made
available to Buyer in the Data Room. The Financial Statements have been prepared
(i) from, and in accordance with, the books and records of the Company and (ii)
in accordance with GAAP applied on a consistent basis throughout the period
involved, subject, in the case of the Interim Financial Statements, to normal
and recurring year-end adjustments and the absence of notes. The Financial
Statements fairly present in all material respects the financial condition of
the Company as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated. The balance sheet of the
Company as of December 31, 2016 is referred to herein as the “Balance Sheet” and
the date thereof as the “Balance Sheet Date” and the balance sheet of the
Company as of September 30, 2017 is referred to herein as the “Interim Balance
Sheet” and the date thereof as the “Interim Balance Sheet Date”. Since January
1, 2012, no significant deficiency or material weakness in the Company’s
accounting system has been reported to the independent auditors, management, or
Board of Directors of the Company, or to Gaming and Racing Authorities.





--------------------------------------------------------------------------------





Section 3.06    Undisclosed Liabilities; Funded Debt.
(a)    The Company has no Liabilities, except: (i) those which are adequately
reflected or reserved against in the Interim Balance Sheet as of the Interim
Balance Sheet Date; and (ii) those which have been incurred in the Ordinary
Course of Business since the Interim Balance Sheet Date, none of which, except
as set forth on Section 3.06(a) of the Disclosure Schedules, is a Liability
resulting from or arising out of any breach of Contract, breach of warranty,
tort, infringement, misappropriation or violation of Law.
(b)    Section 3.06(b)(i) of the Disclosure Schedules sets forth the
Indebtedness of the Company as of the date hereof. Immediately after giving
effect to the transactions contemplated on the Closing, the Company shall have
no outstanding Funded Debt or, except as set forth on Section 3.06(b)(ii) of the
Disclosure Schedules, other Indebtedness, except in each case, for any Funded
Debt or Indebtedness incurred by or on behalf of Buyer at the Closing pursuant
to arrangements made by Buyer or its Affiliates.

Section 3.07    Absence of Certain Changes, Events and Conditions. Except as
expressly contemplated by the Agreement or as set forth on Section 3.07 of the
Disclosure Schedules, from the Balance Sheet Date until the date of this
Agreement, the Company has operated in the Ordinary Course of Business in all
material respects and there has not been, with respect to the Company, any:
(a)    event, occurrence or development that has had a Material Adverse Effect;
(b)    amendment of the certificate of organization, limited liability company
agreement or other organizational documents of the Company;
(c)    issuance, sale or other disposition of any of its membership interests or
other equity, profits or debt interests, or grant of any options, warrants or
other rights to purchase or obtain (including upon conversion, exchange or
exercise) any of its membership interests or other equity, profits or debt
interests;
(d)    payment of any distributions to its members or owners or purchase or
redemption of any membership, limited liability company interests or other
equity or profits interests;
(e)    change in any method of accounting or accounting practice of the Company,
except as required by GAAP or applicable Law or as disclosed in the notes to the
Financial Statements;
(f)    incurrence, assumption or guarantee of any Indebtedness;
(g)    sale, license or other disposition of any of the assets shown or
reflected on the Balance Sheet, except in the Ordinary Course of Business;
(h)    increase in the compensation of its Employees, other than as provided for
in any written agreement disclosed in Section 3.16 of the Disclosure Schedules
or increases in base wages in the Ordinary Course of Business for Employees
earning a base salary of less than $150,000;
(i)    adoption, amendment or modification of any Benefit Plan (other than of
the type described in clause (j) below), the effect of which in the aggregate
would increase the obligations of the Company by more than 2% of its existing
annual obligations to such plans;
(j)    employment, deferred compensation, change in control, severance,
retirement or other similar agreement entered into with any Employee (or any
amendment to any such existing agreement), grant of any change in control,
severance or termination pay to any Employee, or change in compensation or other
benefits payable to any Employee pursuant to any severance or retirement plans
or policies, in each case other than as required by applicable Law or pursuant
to a Benefit Plan;
(k)    acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock (or other equity interests) of, or by
any other manner, any business or any Person or any division thereof;





--------------------------------------------------------------------------------




(l)    adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
(m)    deposit of any Horse Purse Cash into any accounts other than Horse Purse
Cash Accounts other than in accordance with Laws;
(n)    Tax election made or rescinded, change of any annual accounting period,
filing of any amended Tax Returns, closing agreement or settlement, compromise
or settlement of any claim or assessment of Tax liability, surrender of any
right to claim a refund, offset or other reduction in liability, or extension or
waiver of the limitations period applicable to any claim or assessment, in each
case with respect to Taxes; or
(o)    sale, assignment, license or transfer of any Intellectual Property or
other intangible assets;
(p)    damage, destruction or loss (whether or not covered by insurance)
involving individually or in the aggregate assets or properties with a value in
excess of $100,000 or
(q)    any agreement to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

Section 3.08    Material Contracts.
(a)    Section 3.08(a) of the Disclosure Schedules lists each of the following
Contracts to which Holdings or any Subsidiary is a party or by which any of its
assets, properties or equity interests are bound (the Contracts required to be
listed on Section 3.08(a) of the Disclosure Schedules are referred to herein
collectively as the “Material Contracts”):
(i)    each Contract involving aggregate consideration in excess of $200,000 or
requiring performance by any party more than one year from the date hereof;
(ii)    each Contract involving aggregate consideration in excess of $200,000
that is not terminable by the Company upon notice of 60 days or less without any
termination payment, premium or penalty;
(iii)    each Contract that relates to the sale of any of the Company’s assets,
other than in the Ordinary Course of Business;
(iv)    each Contract that relates to the acquisition of any business, a
material amount of stock (or other equity interests) or assets of any other
Person or any real property or interest therein (whether by merger, sale of
stock, sale of assets or otherwise), in each case dated on or after January 1,
2014 or pursuant to which the Company has or could have any remaining
obligations or liabilities;
(v)    each Contract relating to Indebtedness (including guarantees), including
any Contract creating an Encumbrance on any of its limited liability company
interests (including any Existing Unit, Warrant, Member Note or Member Term
Loan) or an Encumbrance (other than Permitted Encumbrances) on any Real Property
or other Company assets;
(vi)    each Contract between or among the Company, on the one hand, and any
Seller or any Affiliate of a Seller (other than the Company), on the other hand;
(vii)    all collective bargaining agreements or agreements with any labor
organization, union or association to which the Company is a party and each
Contract relating to the horsemen;
(viii)    each Contract relating to the lease of any gaming devices, gambling
games and implements of gambling within the meaning of applicable Gaming and
Racing Laws involving aggregate annual consideration in excess of $50,000;





--------------------------------------------------------------------------------




(ix)    each material IP License Agreement;
(x)    each Contract with any Governmental Authority;
(xi)    each management agreement, Lease, license, franchise or operating
agreement relating to all or any portion of the Real Property, including any
restaurant, entertainment, retail space or other improvements or activities at
the Real Property; and
(xii)    each Contract that contains a non-competition or non-solicitation
covenant or otherwise materially limits or restricts the ability of the Company
to compete or otherwise conduct the business of the Company or conduct business
at the Real Property or to solicit or hire any individual or group of
individuals.
(b)    Except as set forth on Section 3.08(b) of the Disclosure Schedules: (i)
each Material Contract is a valid and binding obligation of the Company and, to
the Knowledge of the Company, each other party to such Material Contract; (ii)
each Material Contract is enforceable against the Company and, to the Knowledge
of the Company, each such other party in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity, regardless of whether enforcement is sought in a
proceeding at law or in equity); (iii) the Company is not in breach of, or
default under, any Material Contract; (iv) to the Knowledge of the Company, no
such other party is in breach of, or default under, any Material Contract; (v)
the Company has not given or received any written notice of the intention of any
Person to repudiate or terminate any Material Contract; and (vi) the Company has
made available to Buyer in the Data Room a correct and complete copy of all
Material Contracts.

Section 3.09    Title to Assets; Real Property.
(a)    The Company has good and valid title to, or a valid leasehold interest
in, all tangible personal property and other assets reflected in the Audited
Financial Statements or acquired after the Balance Sheet Date, other than
properties and assets sold or otherwise disposed of in the Ordinary Course of
Business since the Balance Sheet Date. All such properties and assets (including
leasehold interests) are free and clear of Encumbrances except for the following
(collectively referred to as “Permitted Encumbrances”):
(i)    Encumbrances set forth on Section 3.09(a) of the Disclosure Schedules;
(ii)    liens for Taxes not yet due and payable or being contested in good faith
by appropriate procedures and for which adequate reserves has been made on the
latest balance sheet included in the Financial Statements;
(iii)    mechanics, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the Ordinary Course of Business with respect to
obligations that are not yet delinquent or that are being contested in good
faith by appropriate proceedings;
(iv)    (x) easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property and/or (y) the rights of tenants under
leases and licenses relating to the Real Property;
(v)    other than with respect to Owned Real Property, liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the Ordinary Course of Business; or
(vi)    other immaterial or de minimis imperfections of title or Encumbrances,
if any.
(b)    Section 3.09(b) of the Disclosure Schedules lists the street address of
each parcel of Owned Real Property. Except for the Owned Real Property and the
properties listed as “Sold Properties” set forth on Section 3.09(b) of the
Disclosure Schedules, the Company does not own, has not since October





--------------------------------------------------------------------------------




1, 2011 owned, and does not have any right to acquire, any real property. The
Company has good and marketable fee simple title to all Owned Real Property, and
to all Improvements thereon and all fixtures thereto, subject only to the
Permitted Encumbrances.
(c)    Section 3.09(c) of the Disclosure Schedules lists the street address of
each parcel of Leased Real Property, and a list, as of the date of this
Agreement, of all Leases including the identification of the lessee and lessor
thereunder. The Company has a valid and enforceable leasehold interest in all of
the Leased Real Property. All rental and other material payments due under each
of the Leases have been duly paid in accordance with the terms of all such
Leases, and the consummation of the transactions contemplated hereby will not
require the consent of any party to any Lease and will not terminate or allow
any party to terminate any Lease.
(d)    No options have been granted to others to purchase, lease or otherwise
acquire any interest in the Owned Real Property or, to the Knowledge of the
Company, Leased Real Property. None of the Sellers, the Company or any of their
respective Affiliates has transferred any air rights or development rights with
respect to the Leased Real Property or the Owned Real Property.
(e)    There are no Actions pending (or, to the Company’s Knowledge, overtly
contemplated or threatened, whether in writing or orally) against the Company or
otherwise relating to the Real Property or the interests of the Company therein,
which would be reasonably likely to interfere with the use, ownership,
improvement, development and/or operation of the Real Property, in each case
except for such actions, proceedings or litigation, that, individually or in the
aggregate, would not reasonably be expected to be material to the Company. All
requisite certificates of occupancy and other material licenses, permits and
approvals required with respect to the ownership and operation of the
Improvements and the occupancy and use thereof have been obtained and are
currently in effect.
(f)    Neither any Seller nor the Company has received written notice that there
are pending condemnation, eminent domain, or similar proceedings or actions
pending or, to the Company’s Knowledge, threatened with regard to the Real
Property or that would materially impair the current use, occupancy or operation
of the Real Property.
(g)    There are no violations or alleged violations of any Laws with respect to
the Real Property, including zoning Laws, that, individually or in the
aggregate, would reasonably be expected to be material to the Company. To the
Company’s Knowledge, there are no material inquiries, complaints, proceedings or
investigations (excluding routine, periodic inspections) pending regarding
compliance of the Real Property with any such Laws.
(h)    To the Company’s Knowledge, all material Improvements located on, under,
over or within the Real Property, and all other aspects of each parcel of Real
Property, (i) are in good operating condition and repair and are structurally
sound and free of any material defects and (ii) are in material compliance with
building, zoning and other applicable land use Laws for their current use,
except where the failure to be so, individually or in the aggregate, would not
reasonably be expected to be material to the Company.

Section 3.10    Intellectual Property.
(a)    Section 3.10(a) of the Disclosure Schedules lists all patents, patent
applications, trademark registrations and pending applications for registration,
copyright registrations and pending applications for registration, internet
domain name registrations and other Intellectual Property that is the subject of
an application for registration or registration under applicable Law owned by
the Company (the “Registered Intellectual Property”). All applications for the
Registered Intellectual Property are pending in good standing and all
registrations for the Registered Intellectual Property are valid and
enforceable. There are no overdue filings or unpaid filing, maintenance or
renewal fees currently overdue with respect to any Registered Intellectual
Property.





--------------------------------------------------------------------------------




(b)    Section 3.10(b) of the Disclosure Schedules lists all unregistered
Intellectual Property owned or held by the Company that is material to the
conduct of the business of the Company as currently conducted or planned to be
conducted.
(c)    Except as set forth in Section 3.10(c) of the Disclosure Schedules, the
Company owns or has the right to use all Intellectual Property necessary to
conduct the business as currently conducted (the “Company Intellectual
Property”) free and clear of all Encumbrances (other than Permitted
Encumbrances).
(d)    The Company Intellectual Property as currently licensed or used by the
Company, and the Company’s conduct of its business as currently conducted, do
not infringe, misappropriate or otherwise violate the Intellectual Property of
any Person. To Company’s Knowledge no Person is infringing, misappropriating or
otherwise violating any Company Intellectual Property.
(e)    There is no Action pending or, to the Company’s Knowledge, threatened
(whether in writing or orally) in which the ownership, validity or
enforceability of any of the Owned Intellectual Property is being contested or
challenged or in which the Company’s conduct of its business as currently
conducted is alleged to infringe, misappropriate or otherwise violate the
Intellectual Property of any Person.
(f)    Each employee, consultant and independent contractor who has conceived or
developed any material Owned Intellectual Property is under an obligation,
either by operation of law or written agreement, to assign to the Company the
sole and exclusive ownership of such Intellectual Property. No Person has
retained any rights, licenses, claims or interests in or to any such
Intellectual Property.
(g)    To the Company’s Knowledge, there has been no unauthorized access to, or
disclosure or misappropriate of, any trade secrets or confidential data used in
the business of the Company, including personal data of any individual. The
Company has complied, in all material respects, with all applicable Laws
relating to data protection and privacy and maintains policies and procedures
regarding data security and privacy consistent with industry standards and
applicable Law. The use and dissemination of any and all data and information
concerning individuals by the Company is in compliance in all material respects
with all applicable privacy policies, terms of use, customer agreements and Law.
Following receipt of the consents set forth in Section 3.04 of the Disclosure
Schedules, the execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated hereby (including the receipt and
taking over by Buyer of all of the Company’s databases and other information and
data concerning individuals held by or on behalf of the Company), will not
cause, constitute or result in a breach or violation of applicable privacy
policies, terms of use, customer agreements or Law.

Section 3.11    Insurance.
(a)    Section 3.11 of the Disclosure Schedules sets forth a list, as of the
date hereof, of all insurance policies maintained by the Company or with respect
to which the Company is a named insured or otherwise the beneficiary of coverage
(collectively, the “Insurance Policies”).
(b)    A detailed summary of the Insurance Policies has been made available to
the Buyer in the Data Room and a complete copy of each Insurance Policy will be
made available to Buyer upon Buyer’s request.
(c)    The Insurance Policies are in full force and effect on the date of this
Agreement and all premiums due on such Insurance Policies have been paid. No
written notice of cancellation or termination or revocation or other written
notice that any such Insurance Policy is no longer in full force or effect has
been received by the Company.
(d)    The Company has timely filed claims with applicable insurers with respect
to all material matters relating to its assets and occurrences for which it has
coverage and there are no open material claims that have been denied by any of
the Company’s insurance providers or for which any such insurance provider has
issued a reservation of rights letter.





--------------------------------------------------------------------------------





Section 3.12    Legal Proceedings; Governmental Orders.
(a)    Except as set forth in Section 3.12(a) of the Disclosure Schedules, there
are no Actions pending or, to Company’s Knowledge, threatened (whether in
writing or orally) against or by the Company or any of the Company’s managers,
officers, employees or Affiliates in their capacities as such or otherwise
affecting any of the Company’s properties, assets or membership interests. To
the Company’s Knowledge, there are no facts or circumstances existing which
would reasonably be expected to constitute a valid basis for any such Action
that would reasonably be expected to be material to the Company.
(b)    Except as set forth in Section 3.12(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders (other than performed Governmental
Orders) and no unsatisfied judgments, penalties or awards against or affecting
the Company or any of its properties or assets.

Section 3.13    Compliance With Laws; Permits.
(a)    Except as set forth in Section 3.13(a) of the Disclosure Schedules, since
January 1, 2012, the Company has complied with, been in compliance with and
operated its business in material compliance with all Laws and Permits
applicable to it or its business, properties or assets.
(b)    All Permits required for the Company to conduct its business and which
are material to the business have been obtained by it and are valid and in full
force and effect (which includes, for the avoidance of doubt, all Permits under
Gaming and Racing Laws). To the Knowledge of the Company, the Company is in
material compliance with the terms of the Permits.
(c)    Except as set forth in Section 3.13(c) of the Disclosure Schedules and
for matters relating to Gaming and Racing Laws and the Governmental Authorities
responsible therefor, which matters are addressed in Section 3.13(d) below,
since January 1, 2012, the Company has not received any written notice or other
written communication from any Governmental Authority or other Person (x)
asserting any material violation of, or failure to comply with, any requirement
of any Law or Permit or (y) notifying the Company of the non-renewal, revocation
or withdrawal of any Permit that is material to the operation of the business.
(d)    Neither the Company nor any of its Affiliates, as applicable, nor any
director, managers, officer, key employee or Person performing management
functions similar to directors, managers, officers or key employees of the
Company or its Affiliates has received any written claim, demand, notice,
complaint, court order or administrative order from any Governmental Authority
in the past three (3) years under, or relating to any violation or possible
violation of any Gaming and Racing Laws which did or would be reasonably likely
to result in fines or penalties of $50,000 or more, per violation, or $200,000
or more, in the aggregate.  None of the Company, its Affiliates or any officer,
director, manager, key employee or Person performing any management functions
similar to an officer, manager, director or key employee of the Company or its
Affiliates, has suffered a suspension or revocation of any license held under
the Gaming and Racing Laws by the Company necessary to conduct the business and
operations of the Company. To the Company’s Knowledge, and with respect to the
Company and the Sellers only and not with respect to Buyer, there are no facts,
which if known to the Gaming and Racing Authorities, will or would reasonably be
expected to result in (i) the failure to obtain any Regulatory Approval by the
Gaming and Racing Authorities, or (ii) the failure to maintain in good standing
any Permit (including any finding of suitability, registration or approval) of
the Company or any of the Sellers.
(e)    All amounts which are required to be deposited into the Horse Purse Cash
Accounts pursuant to Indiana Code Section 4-35-7-12 (Part of Adjusted Gross
Gaming Receipts that Must Be Devoted To Purses, Horsemen’s Associations and the
Gaming Integrity Fund) or any other Gaming and Racing Law have been properly
deposited into the Horse Purse Cash Accounts in accordance with such Laws.
(f)    Except as set forth in Section 3.13(f) of the Disclosure Schedules, the
Company has not, nor to the Knowledge of the Company has any of its
Representatives, in any manner related the Company, (i) directly or indirectly,
given, or agreed to give, any illegal gift, contribution, payment or similar





--------------------------------------------------------------------------------




benefit to any supplier, customer, governmental official or employee or other
Person who was or was expected to be in a position to help or hinder the Company
(or assist in connection with any actual or proposed transaction) or made, or
agreed to make, any illegal contribution, or reimbursed any illegal political
gift or contribution made by any other Person, to any candidate for federal,
state, local or foreign public office or (ii) established or maintained any
unrecorded fund or asset or made any false entries on any books or records for
the purpose of facilitating any of the matters set forth in clause (i) above.
(g)    The Company has in place, and at all times has had in place, a written
anti-money laundering program, a written customer identification program, and a
responsible gaming program, in each case in compliance in all material respects
with applicable Law, and has complied in all material respects with the terms of
such programs.
(h)    None of the representations and warranties contained in Section 3.13
shall be deemed to relate to environmental matters (which are governed by
Section 3.14), employee benefits matters (which are governed by Section 3.15),
employment matters (which are governed by Section 3.16) or tax matters (which
are governed by Section 3.17).

Section 3.14    Environmental Matters.
(a)    Except as set forth in Section 3.14(a) of the Disclosure Schedules, the
Company is and at all times since January 1, 2012 has been in material
compliance with all Environmental Laws and has not received from any Person any
(i) Environmental Notice or written Environmental Claim or (ii) written request
for information pursuant to Environmental Law, which, in each case, either
remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date.
(b)    The Company has obtained and is and at all times since January 1, 2012
has been in material compliance with all Environmental Permits (each of which is
disclosed in Section 3.14(b) of the Disclosure Schedules) necessary for the
ownership, lease, operation or use of the business or assets of the Company.
(c)    No Real Property is listed on, or has been proposed for listing on, the
National Priorities List, the Comprehensive Environmental Response, Compensation
and Liability Information System, the Superfund Enterprise Management System, or
any similar state list. To the Company’s Knowledge, no facility, site or
location to which the Company has sent or transported waste or otherwise
arranged for the disposal or treatment of waste is listed on, or has been
proposed for listing on, the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System, the
Superfund Enterprise Management System, or any similar state list. To the
Company’s Knowledge, the Company is not liable under CERCLA with respect to any
facility, site or location to which the Company has sent or transported waste or
otherwise arranged for the disposal or treatment of waste.
(d)    Except as set forth in Section 3.14(d) of the Disclosure Schedules, there
has been no material Release of Hazardous Materials or solid waste in
contravention of Environmental Laws with respect to the business or assets of
the Company or any Real Property.  The Company has not received an Environmental
Notice that any Real Property (including soils, groundwater, surface water,
buildings and other structure located on any such real property) has been
contaminated with any Hazardous Material or solid waste which would reasonably
be expected to result in an Environmental Claim against, or a material violation
of Environmental Laws or term of any Environmental Permit by, the Company.
(e)    The Company has previously made available to Buyer in the Data Room or
otherwise copies of the most recent environmental reports, studies, audits,
records, sampling data, site assessments and other similar documents with
respect to the business or assets of the Company or any Real Property which are
in the possession or control of the Company.





--------------------------------------------------------------------------------





Section 3.15    Employee Benefit Matters.
(a)    Section 3.15(a) of the Disclosure Schedules contains a list of each
“employee benefit plan” (as defined in Section 3(3) of ERISA), as well as each
other benefit, retirement, employment, consulting, compensation, incentive,
bonus, stock or other equity, option, incentive compensation, restricted stock,
stock appreciation right or similar right, phantom equity, profits interests,
change in control, retention, severance, vacation, paid time off, welfare,
flexible benefit, cafeteria, dependent care, and fringe-benefit agreement, plan,
policy and program, whether or not reduced to writing, that is maintained,
sponsored, contributed to, or required to be contributed to by the Company or an
ERISA Affiliate, or with respect to which the Company or an ERISA Affiliate is a
party, participates in, or has any Liability with respect thereto (as listed on
Section 3.15(a) of the Disclosure Schedules, each, a “Benefit Plan”).
(b)    True and complete copies of each of the following documents have been
made available to Buyer: (i)  Benefit Plans, including with respect to any
Benefit Plan that is not in writing, a written description of the material terms
thereof and (ii) with respect to each Benefit Plan, to the extent applicable:
(A) any related trust agreement, or insurance contract or documents relating to
other funding arrangements, (B) any related administrative service agreement,
(C) for the three (3) most recently ended plan years, all IRS Form 5500s
(including schedules and financial statements attached thereto), (D) all current
summary plan descriptions and subsequent summaries of material modifications
required under ERISA, (E) a current IRS determination or opinion letter; and
(F) the most recent financial and actuarial valuation reports.
(c)    Except as set forth in Section 3.15(c) of the Disclosure Schedules, (i)
each Benefit Plan and related trust complies, in all material respects, in form
with all requirements of applicable Laws and has been administered in all
material respects in accordance with their terms and with all applicable Laws
(including ERISA, the Code and applicable local Laws), and no notice has been
issued by any governmental authority questioning or challenging such compliance,
(ii) each Benefit Plan that is intended to be qualified under Section 401(a) of
the Code (a “Qualified Benefit Plan”) has received a favorable determination
letter from the Internal Revenue Service, or with respect to a prototype plan,
can rely on an opinion letter from the Internal Revenue Service to the prototype
plan sponsor, to the effect that such Qualified Benefit Plan is so qualified and
that the plan and the trust related thereto are exempt from federal income Taxes
under Sections 401(a) and 501(a), respectively, of the Code, all amendments to
any such Qualified Benefit Plan for which the remedial amendment period (within
the meaning of section 401(b) of the Code and applicable regulations) has
expired are covered by a favorable Internal Revenue Service determination letter
or opinion letter, and no fact or event has occurred that could affect adversely
the qualified status of any such Qualified Benefit Plan or the exempt status of
any such trust, (iii) all benefits, contributions and premiums required by and
due under the terms of each Benefit Plan, the terms of any collective bargaining
agreements and applicable Law have been timely paid in accordance with the terms
of such Benefit Plan, the terms of any collective bargaining agreements, the
terms of all applicable Laws and GAAP, (iv) all Benefit Plans that are subject
to section 409A of the Code comply with section 409A in form and have been
administered in accordance with their terms and section 409A of the Code, and
(v) there has been no prohibited transaction (within the meaning of Section 406
of ERISA or Section 4975 of the Code, other than a transaction that is exempt
under a statutory or administrative exemption) with respect to any Benefit Plan
with respect to which the Company would be reasonably expected to have any
liability.
(d)    None of the Company or its ERISA Affiliates contributes to, has
contributed to, or has Liability with respect to: (i) a plan subject to the
minimum funding standards of Section 302 of ERISA or Section 412 of the Code;
(ii) a “multi-employer plan” (as defined in Section 3(37) of ERISA); (iii) a
multiple employer plan (within the meaning of Section 4063 or 4064 of ERISA or
Section 413(c) of the Code); or (iv) a multiple employer welfare arrangement
(within the meaning of Section 3(40) of ERISA). None of the assets of any
Benefit Plan are invested in employer securities or employer real property. None
of the Company or any of its ERISA Affiliates is a nonqualified entity within
the meaning of section 457A of the Code.
(e)    Except as set forth in Section 3.15(e) of the Disclosure Schedules and
other than as required under Section 4980B of the Code or other applicable Law,
none of the Company or its ERISA Affiliates has any Liability for providing
benefits or coverage in the nature of health, life or disability insurance





--------------------------------------------------------------------------------




following retirement or other termination of employment (other than death
benefits when termination occurs upon death).
(f)    Except as set forth in Section 3.15(f) of the Disclosure Schedules, (i)
there is no pending or, to Company’s Knowledge, threatened action or claim
relating to a Benefit Plan or the assets thereof (other than routine claims for
benefits), and no facts exist that would reasonably give rise to any such
actions or claims; and (ii) no Benefit Plan has within the three (3) years prior
to the date hereof been the subject of an examination or audit by a Governmental
Authority.
(g)    Each Benefit Plan that is a “group health plan” as defined in Section
733(a)(1) of ERISA (i) is currently in compliance in all material respects with
the Healthcare Reform Laws, and (ii) has been in compliance in all material
respects with all applicable Healthcare Reform Laws since March 23, 2010.
(h)    There have been no acts or omissions by the Company or any of its ERISA
Affiliates which have given rise to or would reasonably be expected to give rise
to interest, fines, penalties, taxes or related charges under Sections 406 or
502 of ERISA or Chapters 43, 47, 68 or 100 of the Code or the Healthcare Reform
Laws for which the Company or any of its ERISA Affiliates may be liable or under
Section 409A of the Code for which the Company, any of its ERISA Affiliates or
any participant in any Benefit Plan that is a nonqualified deferred compensation
plan (within the meaning of Section 409A of the Code) may be liable.
(i)    Except as set forth in Section 3.15(i) of the Disclosure Schedules,
neither the consummation of the transaction contemplated by this Agreement
(alone or in combination with any other event) will: (i) result in the payment
to any Employee, manager, director or consultant of any money or other property;
(ii) accelerate the vesting of or provide any additional rights or benefits
(including funding of compensation or benefits through a trust or otherwise) to
any Employee, manager, director or consultant; (iii) limit or restrict the
ability of Buyer or its Affiliates to merge, amend or terminate any Benefit
Plan; or (iv) cause any payments or benefits to any employee, officer or
director of the Company to be either subject to an excise Tax or to be
non-deductible under Sections 4999 and 280G of the Code.

Section 3.16    Employment Matters.
(a)    Except as set forth in Section 3.16(a) of the Disclosure Schedules, the
Company is not a party to, or bound by, any collective bargaining or other
agreement with a labor organization representing any of its Employees, and no
union organizational campaign is pending or, to the Company’s Knowledge,
threatened with respect to any of the Employees. Except as set forth in Section
3.16(a) of the Disclosure Schedules, since December 31, 2014, there has not
been, nor, to Company’s Knowledge, has there been any threat of, any strike,
slowdown, work stoppage, lockout, labor arbitration, concerted refusal to work
overtime or other similar labor activity or dispute affecting the Company.
(b)    The Company is in material compliance with all applicable Laws pertaining
to employment and employment practices, including Laws pertaining to terms and
conditions of employment, collective bargaining, worker classification, wages,
hours of work, withholding, discrimination, immigration and occupational safety
and health. The Company (i) has withheld and reported all amounts required by
Law or Contract to be withheld and reported with respect to wages, salaries and
other payments to current and former employees, consultants, and independent
contractors, (ii) is not liable for any arrearage of wages or Taxes or any
interest, fine or penalty for failure to comply with the foregoing, and (iii) is
not liable for any payment to any trust or other fund governed by or maintained
by or on behalf of any Governmental Authority with respect to unemployment
compensation benefits, social security or other benefits or obligations for
current or former employees. Except as set forth in Section 3.16(b) of the
Disclosure Schedules, there are no Actions against the Company pending, or to
the Company’s Knowledge, threatened (whether in writing or orally) to be brought
or filed, by or with any Governmental Authority or arbitrator in connection with
the employment of any current or former employee of the Company, including,
without limitation, any claim relating to unfair labor practices, employment
discrimination, harassment, retaliation, equal pay or any other employment
related matter arising under applicable Laws.





--------------------------------------------------------------------------------




(c)    Except as set forth in Section 3.16(c) of the Disclosure Schedules, the
Company has not taken any action with respect to the transactions contemplated
by this Agreement that could constitute a “mass layoff” or “plant closing”
within the meaning of the Worker Adjustment and Retraining Notification Act or
could otherwise trigger any notice requirement or Liability under any state or
local plant closing notice Law.
(d)    The Company is not a federal contractor or subcontractor covered by laws
and regulations enforced by the Office of Federal Contract Compliance Programs.

Section 3.17    Taxes.
(a)    Except as set forth in Section 3.17 of the Disclosure Schedules:
(i)    The Company has filed (taking into account any valid extensions) all Tax
Returns required to be filed by the Company. Such Tax Returns are true, complete
and correct in all material respects. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return other
than extensions of time to file Tax Returns obtained in the Ordinary Course of
Business. All Taxes due and owing by the Company have been paid or accrued.
(ii)    No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Company.
(iii)    There are no ongoing actions, suits, claims, investigations or other
legal proceedings by any taxing authority against the Company.
(iv)    The Company is not a party to any tax-sharing agreement.
(v)    All Taxes which the Company is obligated to withhold from amounts owing
to any employee, creditor or third party have been paid or accrued and the
Company has complied in all material respects with all information reporting
(including Internal Revenue Service Form 1099) and backup withholding
requirements, including maintenance of required records with respect thereto.
(vi)    There are no Encumbrances on the assets of the Company relating or
attributable to Taxes, except for (i) statutory liens for Taxes not yet due and
payable or (ii) Taxes that are being contested in good faith through appropriate
proceedings and with due diligence, and, in either case (i) or (ii), for which
reserves have been established in accordance with generally accepted accounting
principles.
(vii)    No claim has ever been made by a Governmental Authority in writing in
any jurisdiction where the Company does not file Tax Returns that the Company is
required to file Tax Returns in such jurisdiction.
(viii)    Neither Holdings nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of (A) any open transaction disposition made on or prior to the
Closing Date, (B) any prepaid amount received on or prior to the Closing Date,
(C) any “closing agreement,” as described in Section 7121 of the Code (or any
corresponding provision of state, local or non-U.S. income tax law) entered into
on or prior to the Closing Date, or (D) a change in the method of accounting for
a period ending prior to or including the Closing Date.
(ix)    Neither Holdings or any of its Subsidiaries has engaged in a “reportable
transaction” as defined in Treasury Regulations Section 1.6011-4(b).
(x)    Neither Holdings or any of its Subsidiaries (i) has any liability for any
Tax or any portion of a Tax (or any amount calculated with reference to any
portion of a Tax) of any Person other than the Company, including as transferee
or successor, or by contract (other than customary agreements not primarily
related to Taxes entered into in the Ordinary Course of Business) (ii) has been
a member of an affiliated group filing combined or consolidated income or
franchise Tax Returns (except for the group of





--------------------------------------------------------------------------------




which the Company is the common parent) for federal, state, local or foreign Tax
purposes or (iii) has been a party to a tax sharing, protection, indemnification
or allocation agreement (other than customary agreements not primarily related
to Taxes entered into in the Ordinary Course of Business).
(xi)    No power of attorney related or attributable to Taxes that currently is
in effect has been granted by Holdings or any of its Subsidiaries.
(xii)    Neither Holdings nor any of its Subsidiaries has distributed stock of
another Person, or had its stock distributed by another Person, in a transaction
intended or purported to be governed, in whole or in part, by Section 355 of the
Code or Section 361 of the Code.
(xiii)    Holdings is not and has not been a “United States real property
holding corporation” within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
(xiv)    Neither Holdings nor any of its Subsidiaries is a party to any joint
venture, partnership, other arrangement or contract which may reasonably be
expected to be treated as a partnership for U.S. federal income Tax purposes.
(b)    Since October 1, 2011, Holdings has been classified as an association
taxed as a corporation for U.S. federal income tax purposes and has not made any
election to the contrary.
(c)    Since October 1, 2011, each direct and indirect Subsidiary of Holdings
has at all times been classified as a disregarded entity for U.S. federal income
tax purposes and has not made any election to the contrary.

Section 3.18    Brokers. Except for Deutsche Bank Securities Inc. and UBS
Securities LLC, whose fees and expenses shall be paid by Sellers, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.

Section 3.19    Sufficiency of Assets.
(a)    The tangible personal property owned and operated, or leased and
operated, by the Company (i) is in good repair and good operating condition,
ordinary wear and tear excepted, or (ii) is suitable for immediate use in the
Ordinary Course of Business. The owned and leased items of tangible personal
property of the Company, together with the Real Property of the Company and the
owned and licensed Intellectual Property of the Company, is sufficient, without
material supplement, for the continuation of the Company’s business and
operations in the Ordinary Course of Business.
(b)    The assets and properties owned, leased or licensed by the Company
constitute all of the properties used by the Company to conduct its business and
operations as currently conducted.

Section 3.20    Related Party Transactions. Except as set forth on Section 3.20
of the Disclosure Schedules (the agreements required to be disclosed on Section
3.20 of the Disclosure Schedules, “Seller Related Party Agreements”), no Seller,
officer, manager, director or shareholder of any Seller, officer or manager of
the Company, or any Affiliate of any of the foregoing, (a) is a party to any
Contract with or binding upon the Company or any of its properties or assets or
(b) has any ownership interest in any property owned, leased or otherwise used
by the Company. Section 3.20 of the Disclosure Schedules sets forth a true and
complete list of the Seller Related Party Agreements. For purposes of this
Section 3.20, the term “Affiliate” shall include, in the case of Persons that
are natural persons, each member of the immediate family of such individuals and
each Affiliate thereof.

Section 3.21    Bank Accounts; Authorized Signatories. Section 3.21 of the
Disclosure Schedules sets forth a true and complete list of each account
maintained by or for the benefit of the Company at any bank or other financial
institution, including the name of the bank or financial institution and the
account number. Section 3.21 of the Disclosure Schedules includes a true and
complete list of each Person, with





--------------------------------------------------------------------------------




respect to each account, that is authorized to act in the name or on behalf of
the Company, by power of attorney or otherwise, and except as set forth on
Section 3.21 of the Disclosure Schedules, no other Person has access to or any
other rights regarding any of the accounts.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
Except as set forth in the Disclosure Schedules, each Seller, as to itself only,
represents and warrants to Buyer that the statements contained in this Article
IV are true and correct as of the date hereof and as of the Closing.

Section 4.01    Organization and Authority of Seller.
(a)    If such Seller is an entity, such Seller is duly organized, validly
existing and, to the extent applicable, in good standing under the Laws of the
state of its organization and has all necessary power and authority to enter
into this Agreement, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery by such Seller
of this Agreement and the Ancillary Agreements to which it is a party, the
performance by such Seller of its obligations hereunder and thereunder and the
consummation by such Seller of the transactions contemplated hereby and thereby
have been duly authorized by all requisite action on the part of such Seller.
This Agreement has been (and when executed and delivered, the Ancillary
Agreements to which it is a party will be) duly executed and delivered by such
Seller, and (assuming due authorization, execution and delivery by the Buyer)
this Agreement constitutes (and when executed and delivered, the Ancillary
Agreements to which it is a party will constitute) a legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
(b)    If such Seller is an individual, such Seller has the capacity and power
to enter into this Agreement and the Ancillary Agreements to which such Seller
is a party, to carry out his or her obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. This Agreement has
been duly executed and delivered by such Seller, and (assuming due
authorization, execution and delivery by the Buyer) this Agreement constitutes
(and when executed and delivered, the Ancillary Agreements to which it is a
party will constitute) a legal, valid and binding obligation of such Seller
enforceable against such Seller in accordance with its terms. When each
Ancillary Agreement to which such Seller is or will be a party in connection
with this Agreement has been duly executed and delivered by such Seller
(assuming due authorization, execution and delivery by the Buyer), such
agreement will constitute a legal and binding obligation of such Seller
enforceable against it in accordance with its terms.

Section 4.02    Ownership. Such Seller (i) is the record, beneficial and legal
owner of, and has good and valid title, to the Existing Units and Warrants set
forth opposite such Seller’s name on Schedule 1 and (ii) is the record,
beneficial and legal holder of all rights as the lender holding the Member Notes
identified on Schedule 1 and issued under the applicable Member Term Loans in
the original principal amount set forth opposite such Seller’s name on Schedule
1, in each case free and clear of all Encumbrances and any right of first
refusal, right of first offer, or preemptive right (other than those
Encumbrances (A) created by this Agreement, (B) created by Buyer, (C) as set
forth in the Holdings Operating Agreement, the Third Party Loan, the Award
Agreements and Management Notes, the Warrants, the Member Notes and Member Term
Loans and the Clairvest Co-Investor Agreement or (D) those restrictions on the
subsequent transfer imposed by state and federal securities laws and Gaming and
Racing Laws). Except as set forth in the Clairvest Co-Investor Agreement, such
Seller has not assigned, transferred or waived any rights with respect to any of
the Existing Units (including the MIP Units), Warrants, Member Notes or related
Member Term Loans or grant document related to the MIP Units. Upon consummation
of the transactions contemplated by this Agreement (including, without
limitation, the provisions of Section 6.17 (Holdings Operating Agreement,
Warrants and Member Term Loans)), such Seller shall have transferred to the
Buyer, and Buyer shall have acquired, good title to all of the Existing Units,
Warrants and Member Notes identified on Schedule 1 being sold by such Seller and
a





--------------------------------------------------------------------------------




valid assignment of all of the Seller’s rights under the Member Term Loans, in
each case free and clear of all Encumbrances (other than Encumbrances created by
Buyer and restrictions on the subsequent transfer imposed by state and federal
securities laws and Gaming and Racing Laws and the non-waivable provisions of
the Member Term Loans and Warrants which restrict subsequent transfers of the
Member Notes and the Warrants without the consent of the Gaming and Racing
Authorities). None of the Existing Units, the Warrants or the Member Notes were
issued or entered into in violation of such Seller’s obligations under any
agreement, arrangement or commitment to which such Seller is a party or
applicable Law. Other than (i) the organizational documents of Holdings, the
Warrant and Note Documents, the Member Term Loans and the MIP Units, the
Clairvest Co-Investor Agreement and the employment agreement of such Seller
entered into with the Company and described in Section 4.02 of the Disclosure
Schedules, if applicable to such Seller, Seller is not party to any agreement or
arrangement containing a voting trust or other agreements or understandings in
effect with respect to the voting or transfer of any of the Existing Units,
Warrants or Member Notes and related Member Term Loans. As of the Closing Date,
but immediately prior to the Closing, the transactions contemplated by Section
6.17 (Holdings Operating Agreement, Warrants and Member Term Loans) shall have
been completed and, following such completion, all of the Existing Units, the
Warrants and the Member Notes will be owned of record, beneficially and legally
by the applicable Seller, free and clear of all Encumbrances (other than
Encumbrances (A) created by this Agreement, (B) created by Buyer, or (C) those
restrictions on the subsequent transfer imposed by state and federal securities
laws and Gaming and Racing Laws).

Section 4.03    No Conflicts; Consents. Assuming receipt of all Regulatory
Approvals, the execution, delivery and performance by such Seller of this
Agreement and any Ancillary Agreement to which such Seller is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) result in a violation or breach of any provision of the
organizational documents of such Seller; (b) result in a material violation or
breach of any provision of any Law, Permit or any Governmental Order applicable
to such Seller; (c) result in the creation or imposition of any Encumbrance on
such Seller’s Existing Units, Warrants, Member Notes or related Member Term
Loans; or (d) breach any preemptive or subscription rights, rights of first
refusal, voting trusts, member agreements or other agreements or understandings
in effect with respect to the issuance, voting or transfer of any of the
Existing Units, the Warrants or Member Notes and Member Term Loans to which such
Seller is party or by which such Seller is bound. Other than the Regulatory
Approvals, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to such Seller in connection with the execution, delivery or performance
of this Agreement or any of the Ancillary Agreements to which such Seller is a
party or the consummation of the transactions contemplated hereby or thereby
(including the assignment and transfer of the Holdings Interests).

Section 4.04    Brokers. Except for Deutsche Bank Securities Inc. and UBS
Securities LLC (whose fees and expenses shall be paid by Sellers), no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller for which the Company or
Buyer could be liable.

Section 4.05    Legal Proceedings. There are no Actions pending or, to the
knowledge of such Seller, threatened (whether in writing or orally) against or
by such Seller or any Affiliate of such Seller that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.

Section 4.06    No Other Representations and Warranties. Except for the
representations and warranties contained in Article III and this Article IV
(including the related portions of the Disclosure Schedules), the Company has
not made and does not make, no Seller has made and no Seller makes, and no other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of any Seller or the Company,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Company furnished or made available to the Buyer
and its Representatives (including the Confidential Information Memorandum with
respect to the Company dated Summer 2017, and any information, documents or
material made available to the Buyer in the Data Room, management presentations
or in any other form in expectation of the transactions contemplated hereby) or
as





--------------------------------------------------------------------------------




to the future revenue, profitability or success of the Company, or any
representation or warranty arising from statute or otherwise in law.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
Except as set forth in the Disclosure Schedules, Buyer represents and warrants
to each Seller that the statements contained in this Article V are true and
correct as of the date hereof and as of the Closing.

Section 5.01    Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware. Buyer has all necessary corporate power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement and the Ancillary Agreements to which it is a party, the performance
by Buyer of its obligations hereunder and thereunder and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been (and when executed and delivered, the Ancillary Agreements to
which it is a party will be) duly executed and delivered by Buyer, and (assuming
due authorization, execution and delivery by Holdings and each Seller) this
Agreement constitutes (and when executed and delivered, the Ancillary Agreements
to which it is a party will constitute) a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 5.02    No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the Ancillary Agreements to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) result in a violation or breach of any provision of the
organizational documents of Buyer; (b) result in a violation or breach of any
provision of any Law or Governmental Order applicable to Buyer; or (c) except as
set forth in Section 5.02 of the Disclosure Schedules and assuming receipt of
the filings, consents and approvals set forth on Section 3.04 of the Disclosure
Schedules, require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default under or
result in the acceleration of any agreement to which Buyer is a party, except,
in the case of clause (c), where the failure to obtain such consents, notices or
other action or such conflicts, violations, breaches, defaults, accelerations,
cancellations would not have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated hereby. Assuming receipt of the
filings, consents, and approvals set forth in Section 3.04 of the Disclosure
Schedules, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice or submission to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby,
except for such filings as may be required under the HSR Act and as set forth in
Section 5.02 of the Disclosure Schedules and such consents, approvals, Permits,
Governmental Orders, declarations, filings, notices or submissions which would
not have a material adverse effect on Buyer’s ability to consummate the
transactions contemplated hereby.

Section 5.03    Investment Purpose. Buyer is acquiring the Existing Units, the
Warrants and the Member Notes solely for its own account for investment purposes
and not with a present view to, or for offer or sale in connection with, any
distribution thereof. Buyer acknowledges that the Existing Units, the Warrants
and the Member Notes are not registered under the Securities Act of 1933, as
amended, or any state securities laws, and that the Existing Units, the Warrants
and the Member Notes may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable. Buyer is able to bear the economic risk of holding
the Existing Units, the Warrants and the Member Notes for an indefinite period
(including total loss of its investment), and has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risk of its investment.





--------------------------------------------------------------------------------





Section 5.04    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

Section 5.05    Financial Resources. On the Closing Date, Buyer will have
sufficient cash on hand or other sources of immediately available funds
(including pursuant to a committed financing facility) to enable it to make
payment of the Purchase Price (and any adjustments thereto in accordance with
Section 2.06) and all other necessary fees, expenses and other amounts in
connection with the consummation of the transaction contemplated by this
Agreement.

Section 5.06    Legal Proceedings. There are no Actions pending or, to Buyer’s
knowledge, threatened (whether in writing or orally) against or by Buyer or any
Affiliate of Buyer that challenge or seek to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement.

Section 5.07    Independent Investigation. Buyer has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Company, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Company for such purpose. Buyer acknowledges and agrees that:
(a) in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer has relied solely upon its own
investigation and the express representations and warranties of the Company and
the Sellers set forth in Article III or Article IV of this Agreement (including
the related portions of the Disclosure Schedules); (b) none of the Company, any
Seller, or any other Person has made any representation or warranty as to the
Company, any Seller or this Agreement, except as expressly set forth in Article
III and Article IV of this Agreement (including the related portions of the
Disclosure Schedules) and any certificates, agreements or other documents
required pursuant to this Agreement to be delivered at the Closing; and (c)
Buyer is not relying upon any advice from any Seller and no Seller, nor any of
their respective Affiliates, is acting as a financial advisor, agent,
underwriter or broker to Buyer or any of Buyer’s Affiliates or otherwise on
behalf of Buyer or any of Buyer’s Affiliates in connection with the transactions
contemplated by this Agreement and the agreements entered into in connection
herewith.

Section 5.08    Buyer Compliance with Gaming Laws.
(a)    Buyer and its Affiliates (the “Licensed Affiliates”) and each of their
respective directors, managers, officers, key employees and Persons performing
management functions similar to directors, managers, officers or key employees,
hold all material licenses, permits and other authorizations necessary to comply
with gaming and racing laws in the jurisdictions in which such Licensed
Affiliates operate (the “Affiliate Permits”) and are in material compliance with
the terms of the Affiliate Permits.  Neither Buyer nor any of its Affiliates
have received notice of any proceeding or review by any Governmental Authority
under any gaming and racing law with respect to Buyer or any of its Affiliates
that would have a material adverse effect on Buyer’s ability to consummate the
transactions contemplated hereby.
(b)    Except as disclosed in Section 5.08(b) of the Disclosure Schedules,
neither Buyer nor any of its Affiliates, nor any their respective directors,
managers, officers, key employees and Persons performing management functions
similar to directors, managers, officers or key employees, has received any
written claim, demand, notice, complaint, court order or administrative order
from any Gaming and Racing Authority in the past three (3) years under, or
relating to any violation or possible violation of any Gaming and Racing Laws
which did or would be reasonably likely to result in fines or penalties of
$100,000 or more, in the aggregate.  To Buyer’s knowledge, with respect to Buyer
and its Licensed Affiliates only and not with respect to the Company or Sellers,
there are no facts, which if known to the Gaming and Racing Authorities, will or
would reasonably be expected to result in the failure to obtain any Regulatory
Approval by the Gaming and Racing Authorities.  None of Buyer or its Affiliates,
or any of their respective directors, managers, officers, key employees and
Persons performing management functions similar to directors, managers, officers
or key employees, has suffered a suspension or revocation of any license held
under the Gaming and Racing Laws necessary to conduct the business and
operations of Buyer or its Affiliates in Indiana, as applicable.





--------------------------------------------------------------------------------





ARTICLE VI
COVENANTS

Section 6.01    Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement, required by
Law or consented to in writing by Buyer (which consent shall not be unreasonably
withheld, conditioned or delayed), the Company shall, and the Sellers shall
cause the Company, to: (i) conduct the business of the Company in the Ordinary
Course of Business; (ii) use commercially reasonable efforts to maintain and
preserve intact the current organization, business and franchise of the Company
and to preserve the rights, franchises, goodwill and relationships of its
Employees, customers, lenders, suppliers, regulators and others having business
relationships with the Company. Without limiting the generality of the
foregoing, from the date hereof until the Closing Date, except as consented to
in writing by Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed), the Company shall not, and the Sellers shall not cause
or permit the Company to, (A) take any action that would cause any of the
changes, events or conditions described in Section 3.07 to occur (assuming for
this purpose, that Section 3.07 applies to the period from the date hereof until
the Closing) or (B) enter into, amend or terminate any Material Contract, other
than in the Ordinary Course of Business; (iii) use reasonable best efforts to
cause all reports to any Gaming and Racing Authority for any period ended on or
before December 31, 2017 to be filed before Closing; and (iv) comply with the
provisions of Section 6.01 of the Disclosure Schedules. From the date hereof
until the Closing, the Company shall not, and the Sellers shall cause the
Company not to, without Buyer’s prior written consent, enter into any written
Contract with a term of more than 60 days that does not include language that
permits the Company to terminate the Contract in the event that its compliance
committee determines in good faith that the counterparty to such contract is
unsuitable to do business with the Company or any of its Affiliates.

Section 6.02    Access to Information; Schedule Updates.
(a)    From the date hereof until the Closing, the Company shall, and the
Sellers shall cause the Company to: (i) afford Buyer and its Representatives
reasonable access to and the right to inspect all of the Real Property
(including for the purposes of updating Phase I environmental assessments),
properties, assets, premises, books and records, contracts, agreements and other
documents and data related to the Company; (ii) furnish Buyer and its
Representatives with such financial, operating and other data and information
related to the Company as Buyer or any of its Representatives may reasonably
request; and (iii) instruct the Representatives of the Company to cooperate with
Buyer in its investigation of the Company; provided, however, that any such
investigation shall be conducted during normal business hours upon reasonable
advance notice to the Company and Sellers Representative, under the supervision
of the Company’s personnel and in such a manner as not to interfere with the
normal operations of the Company. All requests by Buyer for access pursuant to
this Section 6.02(a) shall be submitted or directed exclusively to John Keeler
and Tammy Schaeffer, with a copy to Sellers Representative or such other
individuals as Sellers Representative may designate in writing from time to
time. Notwithstanding anything to the contrary in this Agreement, neither the
Company, nor any Seller, shall be required to disclose any information to Buyer
if such disclosure would, in Sellers Representative’s sole discretion: (x) cause
significant competitive harm to any Seller, the Company or their respective
businesses if the transactions contemplated by this Agreement are not
consummated; (y) jeopardize any attorney-client or other privilege; or (z)
contravene any applicable Law, fiduciary duty or binding agreement entered into
prior to the date of this Agreement. Prior to the Closing, without the prior
written consent of Sellers Representative, which may be withheld for any reason,
Buyer shall not contact any suppliers to, or customers of, the Company and Buyer
shall have no right to perform invasive or subsurface investigations of the Real
Property. Buyer shall, and shall cause its Representatives to, abide by the
terms of the Confidentiality Agreement with respect to any access or information
provided pursuant to this Section 6.02(a).
(b)    From time to time prior to the Closing, the Sellers and the Company may
supplement or amend the Disclosure Schedules hereto with respect to any matter
arising after the date hereof (other than as a result of a breach of any
covenant of this Agreement) (each a “Schedule Supplement”). Any disclosure in
any such Schedule Supplement shall not be deemed to have cured any inaccuracy in
or breach of any representation or warranty contained in this Agreement,
including for purposes of the indemnification or





--------------------------------------------------------------------------------




termination rights contained in this Agreement or of determining whether or not
the conditions set forth in Section 7.02(a) have been satisfied; provided,
however, that if properly delivered Schedule Supplements include matters that,
individually or in the aggregate, would cause conditions precedent to the
Closing set forth in Section 7.02(a)(iii) or Section 7.02(n) to be untrue on the
Closing Date, and Buyer waives such conditions to Closing, then Buyer shall have
irrevocably waived its right to indemnification under Section 9.01 with respect
to such matters. Promptly following receipt by Buyer of any Schedule Supplement,
Buyer shall consult in good faith with the Company regarding the matters set
forth herein.
(c)    From time to time prior to the Closing, if any Seller wishes to sell,
transfer or assign all (but not less than all) of the Holdings Interests owned
by it to another Seller, then: (i) such Sellers shall enter into a customary
assignment agreement with respect to such Holdings Interests (the “Assigned
Interests”), the form and substance of which shall be reasonably acceptable to
Buyer; (ii) the applicable Sellers shall effect such assignment in accordance
with applicable Law, including the requirements of any Gaming and Racing
Authority; (iii) the Company and the Sellers shall provide Buyer with a Schedule
Supplement to reflect such assignment; (iv) for the avoidance of doubt, such
Schedule Supplement will be disregarded for the purpose of any claim for Losses
by any Buyer Indemnified Party as provided in Section 9.02(a)(v) (Capitalization
Representation); and (v) the transferring and acquiring Sellers shall (at their
sole cost and expense) make such representations and warranties to Buyer
regarding the Assigned Interests and the transactions related thereto as Buyer
shall reasonably request and procure in favor of Buyer a policy of
representation and warranty insurance with respect thereto or provide to Buyer a
letter of credit, guaranty from a credit-worthy Person or other financial
assurance that is sufficient, in Buyer’s good faith judgment, to provide Buyer
with protection against breaches of representations that Buyer would have had
but for the assignment; provided, however, that no Clairvest Seller shall sell,
transfer or assign any of its Holdings Interests.

Section 6.03    Certain Benefit Matters.
(a)    280(g) Matters.  
(i)    To the extent that (x) any Employee is a “disqualified individual” (as
such term is defined for purposes of Section 280G of the Code) of the Company (a
“Disqualified Individual”) and may be entitled to any payment or benefit as a
result of the transactions contemplated by this Agreement (either alone or upon
the occurrence of any additional or subsequent events), including in connection
with any payments to Rod Ratcliff in connection with the anticipated repayment
of the Churchill Note and (y) such payment or benefit would or could reasonably
be expected to constitute a “parachute payment” under Section 280G of the Code
or could reasonably be expected to result in the imposition of any excise Tax
imposed under Section 4999 of the Code, Holdings shall use reasonable best
efforts to:
(A)    At least ten (10) Business Days prior to the Closing, obtain a binding
written waiver by such Disqualified Individual (each, an “Excess Parachute
Waiver”) of any portion of such parachute payment as exceeds three times such
individual’s “base amount” within the meaning of Section 280G(b)(3) of the Code
less one dollar (collectively, the “Excess Parachute Payments”) to the extent
such Excess Parachute Payments are not subsequently approved pursuant to a
unitholder vote in accordance with the requirements of Section 280G(b)(5)(B) of
the Code and Treasury Regulations § 1.280G-1 thereunder (the “280G Approval
Requirements”);
(B)    At least five (5) Business Days prior to the Closing Date, seek
unitholder approval in a manner intended to satisfy the 280G Approval
Requirements in respect of the Excess Parachute Payments payable to all such
Disqualified Individuals; and
(C)    At least five (5) Business Days prior to the Closing Date, provide all
disclosure to all Persons entitled to vote under Section 280G(b)(5)(B)(ii) of
the Code and the regulations thereunder and hold a vote of unitholders in the
manner intended to satisfy the 280G Approval Requirements.
(ii)    Holdings shall provide the calculations, Excess Parachute Waivers,
disclosures and any other resolutions, notices or other documents to be issued,
distributed, adopted or executed in connection with the implementation of this
Section 6.03 to Buyer for its prior review and comment (such





--------------------------------------------------------------------------------




comments to be provided within three (3) Business Days after Buyer’s receipt
thereof), and Holdings shall consider in good faith any reasonable comments made
by Buyer.
(iii)    To the extent any Excess Parachute Payments with respect to which any
Excess Parachute Waiver is obtained are not approved as contemplated pursuant to
Section 6.03(a)(i), such Excess Parachute Payments shall not be made or
provided. Prior to the Closing Date, Holdings shall deliver to Buyer written
evidence of satisfaction of the 280G Approval Requirements or written notice of
the non-satisfaction thereof.
(b)    401(k) Matters. At the written request of Buyer not less than five (5)
days prior to the Closing Date, the Company shall take all action necessary to
cease contributions to and terminate each plan qualified under Code Section
401(k) (the “Company 401(k) Plan”), including adopting written resolutions, the
form and substance of which shall be reasonably satisfactory to Buyer, to
terminate such Company 401(k) Plan effective as of the day immediately prior to
the Closing Date and to one hundred percent (100%) vest all participants in the
Company 401(k) Plan, in the case of each of the foregoing, effective as of and
contingent upon the consummation of the transactions contemplated by this
Agreement.

Section 6.04    Resignations. The Company shall, and the Sellers shall cause the
Company to, deliver to Buyer written resignations, effective as of the Closing
Date, of the officers and managers of the Company requested by Buyer at least
five (5) Business Days prior to the Closing.

Section 6.05     Director and Officer Indemnification and Insurance.
(a)    Buyer agrees that all rights to indemnification, advancement of expenses
and exculpation by the Company now existing in favor of each Person who is now,
or has been at any time prior to the date hereof or who becomes prior to the
Closing Date, an officer or manager of the Company, as provided at Law or
pursuant to the certificate of formation or limited liability company agreement
of the Company, in each case as in effect on the date of this Agreement, or
pursuant to any other agreements in effect on the date hereof and disclosed in
Section 6.05(a) of the Disclosure Schedules, shall survive the Closing Date and
shall continue in full force and effect in accordance with their respective
terms.
(b)    The Company shall, and Buyer shall cause the Company to (i) maintain in
effect for a period of six (6) years after the Closing Date, if available, the
current policies of directors’ and officers’ liability insurance maintained by
the Company immediately prior to the Closing Date (provided, however, that the
Company may substitute therefor policies, of at least the same coverage and
amounts and containing terms and conditions that are not less advantageous to
the managers and officers of the Company when compared to the insurance
maintained by the Company as of the date hereof), or (ii) obtain as of the
Closing Date “tail” insurance policies with a claims period of six (6) years
from the Closing Date with at least the same coverage and amounts, and
containing terms and conditions that are not less advantageous to the managers
and officers of the Company, in each case with respect to claims arising out of
or relating to events which occurred on or prior to the Closing Date (including
in connection with the transactions contemplated by this Agreement); provided
that Buyer shall not be obligated to expend an amount on an annualized basis for
such six (6) year period in excess of three hundred percent (300%) of the annual
premiums for the current policies of directors’, managers’ and officers’
liability insurance maintained by the Company to purchase such “tail”
insurance.  If such insurance coverage can only be obtained at an annualized
premium for such six (6) year period in excess of three hundred percent (300%)
of the annual premium for the current policies, Buyer shall obtain and maintain
one or more policies with the greatest coverage available for an annualized
premium equal to three hundred percent (300%) of such current annual premium.
(c)    The obligations of Buyer and the Company under this Section 6.05 shall
not be terminated or modified in such a manner as to adversely affect any
manager or officer to whom this Section 6.05 applies without the consent of such
affected manager or officer (it being expressly agreed that the managers and
officers to whom this Section 6.05 applies shall be third-party beneficiaries of
this Section 6.05, each of whom may enforce the provisions of this Section
6.05).





--------------------------------------------------------------------------------




(d)    In the event Buyer, the Company or any of their respective successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity in such consolidation or
merger or (ii) transfers all or substantially all of its properties and assets
to any Person, then, and in either such case, proper provision shall be made so
that the successors and assigns of Buyer or the Company, as the case may be,
shall assume all of the obligations set forth in this Section 6.05.

Section 6.06    Confidentiality.
(a)    Buyer acknowledges and agrees that the Confidentiality Agreement remains
in full force and effect and, in addition, covenants and agrees to keep
confidential, in accordance with the provisions of the Confidentiality
Agreement, information provided to Buyer pursuant to this Agreement. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement and the provisions of this Section 6.06 shall
nonetheless continue in full force and effect.
(b)    Following the Closing, each Seller shall, and shall cause its Affiliates
and Representatives to, keep confidential all information relating to the
Company and its business, except (x) to the extent legally permissible, in
connection with any Action to enforce this Agreement or (y) to the extent such
information is required to be disclosed by applicable Law, in which case such
Seller shall, to the extent legally permissible, (i) provide Buyer with prompt
written notice of such requirement so that Buyer may seek an appropriate
protective order or other remedy or waive compliance, in whole or in part, with
this Section 6.06(b), (ii) cooperate with Buyer, at Buyer’s expense, to obtain
such protective order or other remedy, (iii) disclose only the portion of that
information such Seller or its Affiliate or Representative is advised by counsel
is legally required to be disclosed, (iv) before making any disclosure, provide
Buyer with the text of the proposed disclosure and consider in good faith
Buyer’s suggestions concerning the scope and content of the information to be
disclosed and (v) use its reasonable best efforts to preserve the
confidentiality of all information so disclosed; provided that, notwithstanding
the foregoing, each Seller and their respective Representatives may disclose any
information to the extent that such information is requested or required by any
tax or regulatory authority having jurisdiction over such Seller or its
Representatives.

Section 6.07    Governmental and Regulatory Approvals and Other Third-party
Consents
(a)    Consents Generally. Each party hereto shall, as promptly as possible, use
its reasonable best efforts to obtain, or cause to be obtained, all consents,
authorizations, orders and approvals from all third parties, including
Governmental Authorities that are necessary for its execution and delivery of
this Agreement and the performance of its obligations pursuant to this
Agreement, including those notices and consents set forth on Section 3.04 and
Section 5.02 of the Disclosure Schedules and with respect to applicable state
and federal securities Laws, the HSR Act and Gaming and Racing Laws, including,
for the avoidance of doubt, each party hereto providing information with respect
to executing and filing any submissions in respect thereof and participating in
meetings with the applicable Gaming and Racing Authorities. Each party shall
cooperate fully with the other parties and their respective Affiliates in
promptly seeking to obtain all such consents, authorizations, orders and
approvals (including supplying the other parties with any information which may
be required in order to obtain such consents, authorizations, orders and
approvals and responding as promptly as practicable to any inquiry or request
received from any Governmental Authority for additional information or
documentation) and, once obtained, shall comply with the terms and conditions of
such Regulatory Approvals. The parties hereto shall not willfully take any
action that would reasonably be expected to have the effect of delaying,
impairing or impeding in any material respect the receipt of any required
consents, authorizations, orders and approvals, including Regulatory Approvals.
(b)    HSR. Each party hereto agrees to make (or cause its ultimate parent
entity, as such term is used in the regulations implementing the HSR Act to
make) an appropriate filing pursuant to the HSR Act with respect to the
transactions contemplated by this Agreement within fifteen (15) Business Days
following the date of this Agreement.
(c)    Gaming and Racing Laws. Each party hereto agrees (i) to make (or cause
its ultimate parent entities to make), to the extent applicable, an appropriate
initial filing pursuant to each applicable Gaming and Racing Law with respect to
the Regulatory Approvals within thirty (30) days following the date





--------------------------------------------------------------------------------




of this Agreement and (ii) to respond as promptly as possible to any request for
information from any Gaming and Racing Authority.
(d)    Cooperation. Subject to applicable Laws relating to the exchange of
information, prior to making any application or material written communication
to, or filing with, any Governmental Authority, each party shall provide the
other parties with drafts thereof and afford the other parties a reasonable
opportunity to comment on such drafts. To the extent relating to the
transactions contemplated by this Agreement, Buyer, Sellers and the Company
shall, and shall cause their Representatives to, (i) each use their respective
reasonable best efforts to schedule and attend any hearings or meetings with
Governmental Authorities, including Gaming and Racing Authorities, (ii) permit,
to the extent allowed, the other parties to participate in any meetings or
conference calls with any Governmental Authorities, (iii) consult with each
other with respect to the exchange of information (including relating to filings
made in respect of the HSR Act and Gaming and Racing Laws), and (iv) promptly
notify one another following (x) receipt of any comments, requests or other
communications (whether written or oral) from any Governmental Authority (and
provide to the other parties copies of any written communications so received)
and (y) receipt of any threatened action, suit, arbitration, investigation or
other proceeding.
(e)    Covenants relating to Governmental Approvals. Without limiting the
foregoing, Buyer, Sellers and the Company shall each use its reasonable best
efforts to:
(i)    avoid the entry of, or have vacated or terminated, any decree, order or
judgment that would restrain, delay or prevent the Closing from occurring on or
before the Outside Date and to take any and all actions required to defend any
lawsuits or other proceedings challenging this Agreement or the consummation of
the transactions contemplated by this Agreement, and in furtherance of the
foregoing, the parties agree to appeal, as promptly as possible, any such
decree, judgment, lawsuit or other proceeding; and
(ii)    avoid or eliminate any impediment under the HSR Act, any Gaming and
Racing Laws, or any other applicable Law, order or judgment that may be asserted
by any Governmental Authority or any other Person with respect to the Closing so
as to enable the Closing to occur as soon as reasonably possible (and in any
event prior to the Outside Date), including implementing, contesting or
resisting any litigation before any court or administrative tribunal seeking to
restrain or enjoin the transaction. In furtherance of the foregoing, and to the
extent necessary to obtain any Buyer Regulatory Approvals, Buyer and its
Affiliates agree that they will commit to divestitures, or will agree to a hold
separate covenant or similar undertaking or arrangement, with respect to its or
their respective assets, licenses or businesses, provided, however, that nothing
in this Agreement shall be interpreted to require or permit the Company or any
Seller (or, for the avoidance of doubt, to require Buyer or any of its
Affiliates) to divest or agree to a hold separate covenant with respect to any
of the Company’s assets, licenses or businesses.
(f)     Buyer Regulatory Approvals. Notwithstanding anything to the contrary
herein, in no event shall Buyer have any responsibility with respect to any
Seller Gaming Regulatory Approval.
(g)    Consent Expenses. Buyer shall be responsible for all filing and other
similar fees payable in connection with any filings or submissions under the HSR
Act and with respect to the other Regulatory Approvals and for its costs and
expenses associated with obtaining any other third-party consents. In addition,
all reasonable documented out of pocket fees and expenses (including attorneys
fees and expenses), up to a maximum of $1,000,000 incurred by the Sellers or the
Company due to compliance with any “second request” for additional information
or documentary material from any Governmental Authority relevant to the
transactions contemplated by this Agreement (other than any such request related
to any Seller Gaming Regulatory Approval) shall be promptly reimbursed by Buyer.
Neither the Company nor any Seller shall be obligated to pay any consideration
to any third party from whom consent or approval is requested.

Section 6.08    Books and Records.





--------------------------------------------------------------------------------




(a)    In order to facilitate the resolution of any claims made against or
incurred by any Seller prior to the Closing, or for any other reasonable
regulatory or tax purpose, for a period of six (6) years after the Closing,
Buyer shall:
(i)    retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of the Company; and
(ii)    upon reasonable notice and request, afford the Representatives of any
affected Seller reasonable access (including the right to make, at such Seller’s
expense, photocopies), during normal business hours, to such books and records
to the extent related to any period prior to the Closing (and Buyer shall have
the right to first require a reaffirmation of such Seller’s confidentiality
obligations with respect thereto, in a form reasonably determined by Buyer).
(b)    In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or the Company after the Closing, or for any other reasonable
regulatory or tax purpose, for a period of six (6) years following the Closing,
each Seller shall:
(i)    retain the books and records (including personnel files) of such Seller
which relate to the Company and its operations for periods prior to the Closing;
and
(ii)    upon reasonable notice and request, afford the Buyer, any of its
Affiliates and any of its or their respective Representatives reasonable access
(including the right to make, at Buyer’s expense, photocopies), during normal
business hours, to such books and records solely to the extent related to the
Company.
(c)    Neither Buyer nor any Seller shall be obligated to provide the other
party with access to any books or records (including personnel files) pursuant
to this Section 6.08 where such access would violate any Law.

Section 6.09    Closing Conditions. From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article
VII hereof (provided, however, that Section 6.07 shall apply to the matters set
forth therein), but in no event shall a party be required to waive any closing
conditions set forth in Article VII.

Section 6.10    Public Announcements. Between the date hereof and the Closing
Date, unless otherwise required by applicable Law or the rules of any applicable
stock exchange (based upon the reasonable advice of counsel), no party to this
Agreement shall make any public announcements in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the Company, Buyer and Sellers
Representative (which consent shall not be unreasonably withheld, conditioned or
delayed), and the parties shall cooperate as to the timing and contents of any
such announcement. Notwithstanding the foregoing, after the Closing Date, the
institutions who own or control a Seller may disclose the transactions
contemplated hereunder in their respective continuous disclosure documents and
other disclosures to limited partners or other investors in a manner consistent
with past practices, which disclosure may set forth the Purchase Price, realized
proceeds, multiple of invested capital and internal rate of return.

Section 6.11    Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances, and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

Section 6.12    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement (including any real
property transfer Tax and any other similar Tax) shall be borne and paid by





--------------------------------------------------------------------------------




Buyer when due. Buyer shall, at its own expense, timely file any Tax Return or
other document with respect to such Taxes or fees (and each Seller shall
cooperate with respect thereto as necessary).

Section 6.13    Release. Effective as of the Closing, each Seller, for itself
and on behalf of its Affiliates, and each of its and their respective
successors, assigns, heirs and executors, hereby irrevocably, knowingly and
voluntarily releases, covenants not to sue, discharges and forever waives and
relinquishes all claims, demands, Liabilities, defenses, affirmative defenses,
setoffs, counterclaims, actions and causes of action of whatever kind or nature,
whether known or unknown, which any such releasing Person has, may have or may
assert now or in the future, solely in connection with its ownership of the
Holdings Interests in the case of a Seller affiliated with The Goldman Sachs
Group, Inc. or Fortress Investment Group, LLC against the Company, any current
or former officer, director, manager, employee, agent or other Representative of
the Company, or any of their respective successors, assigns, heirs and
executors, arising out of, based upon or resulting from any Contract,
transaction, event, circumstance, action, failure to act, occurrence or omission
of any sort or type, whether known or unknown, and which occurred, existed, was
taken, permitted or begun prior to the Closing. Notwithstanding the foregoing,
nothing in this Section 6.13 shall be deemed to release or waive any rights or
remedies of any releasor under this Agreement or any claims of any releasor for
compensation or otherwise as an employee or officer of the Company.

Section 6.14    Financing Cooperation. If, prior to the Closing, Buyer notifies
Sellers Representative that it intends to obtain debt financing in order to fund
a portion of the Purchase Price (it being agreed that obtaining such debt
financing is not a condition to the consummation of the Closing and that the
Closing may not be delayed or postponed by Buyer for any reason related to the
availability or funding of any debt financing), Buyer shall provide a copy of
the commitment letter, engagement letter, term sheet or other applicable
document providing a summary of the terms of such debt financing (it being
understood and agreed that any fees therein and any applicable fee letter may be
redacted in a customary manner) to Sellers Representative in connection with
such debt financing and, following delivery of such commitment letter,
engagement letter, term sheet or other applicable document with respect to the
Debt Financing (as defined below), and if reasonably requested by Buyer, and at
the Buyer’s sole expense, the Company shall provide, and shall use its
commercially reasonable efforts to cause its accountants, legal counsel, agents
and other advisers to provide, such cooperation in connection with the
arrangement of any debt financing (or any alternative or replacement financing)
as may be reasonably requested by Buyer (the “Debt Financing”) (provided that
such requested cooperation does not unreasonably interfere with the ongoing
operations of the Company and is not, in the reasonable opinion of the Company
taking into consideration customary market practices, unduly burdensome). Such
cooperation shall include (a) making members of senior management and other
Representatives of Holdings and its Subsidiaries directly available to Buyer and
its proposed Financing Sources, (b) furnishing Buyer and its proposed Financing
Sources with the Required Information and other financial and other pertinent
information regarding the Company, (c) using commercially reasonable efforts, at
Buyers expense, to assist with the preparation, presentation and distribution of
any information, documentation or communication reasonably required by Buyer or
its proposed Financing Sources in connection with the Debt Financing (or any
alternative or replacement financing), including the Marketing Material, rating
agency presentations, customary financial information and projections to be used
in connection with the Debt Financing (or any alternative or replacement
financing), and customary closing documents (it being agreed and acknowledged
that the Company shall not be responsible for the primary drafting of such
presentations or communications), (d) using commercially reasonable efforts, at
Buyer’s expense, to cause its independent auditors to cooperate with the Debt
Financing (or any alternative or replacement financing), including by providing
the Specified Auditor Assistance, (e) furnishing Buyer and its proposed
Financing Sources with all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act (at least three (3) Business Days prior to the Closing Date, in each case to
the extent requested of Holdings at least ten (10) Business Days prior to the
Closing Date) and (f) the Company executing and delivering any agreement,
instrument, certificate or other document as may be reasonably requested by
Buyer or its proposed Financing Sources, provided that no documentation binds or
becomes effective against the Company until the Closing. The Company will use
commercially reasonable efforts to provide to Buyer and its Financing Sources
such information regarding Holdings, its Subsidiaries and their respective
businesses





--------------------------------------------------------------------------------




as may be necessary so that the Required Information and Marketing Material are
complete and correct in all material respects in each case with respect to
Holdings, its Subsidiaries and their respective businesses; provided that, for
the avoidance of doubt and without limiting any representation or warranty in
Article III or Article IV, it is agreed and acknowledged that neither (i) prior
to Closing, the Company nor (ii) any Seller, is making, will make, or shall be
required to make, any representations or warranties to Buyer, the Financing
Sources, or any other Person with respect the completeness or accuracy of any
information provided, or assistance rendered, in connection with this Section
6.14. The Company hereby consents to the use of its logos, trademarks and
servicemarks in connection with the Debt Financing (or any alternative or
replacement financing); provided, however, that such logos are used solely in a
manner that is not intended to nor reasonably likely to harm or disparage
Holdings or its Subsidiaries.

Section 6.15    Interim Financial Statements. The Company shall provide to Buyer
soon as practical after the end of each calendar month prior to the Closing Date
financial statements for the Company as regularly prepared by the management of
the Company in the Ordinary Course of Business.

Section 6.16    Data Room. No later than two (2) Business Days prior to the
Closing Date, the Company shall deliver to Buyer an electronic copy of all
materials contained in the Data Room as of the date hereof and no materials
shall be added to the Data Room after the date hereof.

Section 6.17    Holdings Operating Agreement, Warrants and Member Term Loans;
Churchill Note. Effective as of the date hereof, each Seller and the Company
hereby waives, and effective as of immediately prior to the Closing each Seller
and the Company hereby terminate, any and all restrictions, including any rights
of first refusal, preemptive rights, pre-payment restrictions, notice rights and
other similar rights, that such Seller or Company may have under the Holdings
Operating Agreement, the Member Notes and Member Term Loans, the other Warrant
and Note Documents and the Clairvest Co-Investor Agreement in connection with
the transactions described in this Agreement. Prior to the Closing, the Company
shall cause all Units held by the persons listed on Section 3.02(h) of the
Disclosure Schedule to be redeemed in full for cash, including by exercising any
call or repurchase right with respect to such Units. Effective as of the
Closing, each Seller and the Company acknowledge and agree that the Holdings
Operating Agreement, the Warrants, the Member Notes, the other documents
relating to the Member Term Loans and the other Warrant and Note Documents may
be terminated or amended in any manner by the sole action of Buyer (subject at
all times to Buyer’s obligations under Section 6.05 (Director and Officer
Indemnification and Insurance)) and the Sellers shall cause the Clairvest
Co-Investor Agreement to be terminated effective as of the Closing. Effective as
of prior to the Closing, the Company covenants that it shall require the
Churchill Note to be repaid in full and, for the avoidance of doubt, any Taxes
related to such repayment shall be considered Taxes relating to the Pre-Closing
Tax Period and any such repayment (including, for the avoidance of doubt, any
amount paid to Rod Ratcliff in connection therewith) shall be effected in
accordance with all applicable Laws.

ARTICLE VII
CONDITIONS TO CLOSING

Section 7.01    Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:
(a)    The filings of Buyer, the Company and any applicable Seller pursuant to
the HSR Act, if any, shall have been made and the applicable waiting period and
any extensions thereof shall have expired or been terminated.
(b)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.





--------------------------------------------------------------------------------




(c)    The Company, the Sellers and Buyer shall have received all Closing
Regulatory Approvals (other than the Buyer Consolidation Regulatory Approval)
and each such Regulatory Approval shall be in full force and effect.

Section 7.02    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:
(a)    (i) The Fundamental Representations (other than Funded Debt
Representations and the Tax Representations) contained in Article III and
Article IV shall be true and correct in all respects as of the Closing Date
(except those representations and warranties that address matters only as of a
specified date, which shall be true and correct in all respects as of that
specified date). (ii) The Funded Debt Representations and the Tax
Representations contained in Article III shall be true and correct in all
material respects as of the Closing Date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all material respects as of that specified date). (iii) The other
representations and warranties of the Company contained in Article III and of
each Seller contained in Article IV shall be true and correct in all respects as
of the Closing Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, which shall be true and correct in all respects as of that
specified date), except where the failure of such representations and warranties
to be true and correct would not have a Material Adverse Effect.
(b)    The Company and each Seller shall have duly performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.
(c)    The Sellers shall have delivered to Buyer the Assignment Agreements, duly
executed by the applicable Sellers, Holdings and, to the extent required, the
administrative agent under the Member Term Loan and the administrative agent
under the Member Term Loan shall have updated the register of Member Notes and
the Company shall have updated the register of Warrants, in each case, to
reflect such transfer to Buyer.
(d)    The applicable Sellers shall have delivered to Holdings and Buyer a unit
power in form and substance reasonably acceptable to Buyer, transferring
ownership of the Existing Units to Buyer, effective as of the Closing, and
authorizing Holdings to update Holdings’ books and records to reflect the
transfer of such Existing Units.
(e)    The board of managers of the Company shall have approved the admission of
Buyer as the sole Member of Holdings, effective as of Closing.
(f)    The Cash Count shall have been successfully completed.
(g)    Buyer shall have received (i) evidence that each of the Swap Transactions
has been settled prior to the Closing and (ii) payoff letters, in a form and
substance reasonably satisfactory to Buyer (“Payoff Letters”), from each of the
lenders (or the applicable agent for such lenders) under the Third-Party Loan
(i) specifying the amount of cash to be funded to such lender (or such agent) on
the Closing Date to satisfy the amount of Funded Debt owed to such lender (or
the lenders represented by such agent) as of the Closing Date, (ii) specifying
that each such applicable lender (or the applicable agent on behalf of itself
and the lenders represented by it) has agreed to release all guarantees of and
Encumbrances securing all Indebtedness of the Company from such lender (or the
lenders represented by such agent) upon receipt of the amounts indicated in such
Payoff Letters, and (iii) authorizing the Company or its designees to file the
applicable UCC-3 termination statements, intellectual property releases,
mortgage releases and other releases of such Encumbrances upon such lender’s (or
such agent’s) receipt of such amounts.
(h)    The Sellers holding (i) Member Notes issued in connection with the Member
Term Loans and (ii) Warrants shall have delivered such Member Notes and Warrants
to the Company.





--------------------------------------------------------------------------------




(i)    Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of the Company, that each of the conditions
set forth in Section 7.02(a) and Section 7.02(b) have been satisfied.
(j)    Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Company certifying (i) that attached
thereto are true and complete copies of all resolutions adopted by the managers
of the Company authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and (ii) that
attached thereto are correct and complete copies of Schedule A-1 to the Holdings
Operating Agreement setting forth a list of holders of Existing Units (including
amount and type held by such holder) and the register of Warrant holders
(including amount and type held by each holder), in each case approved by the
Board of Holdings.
(k)    Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Company certifying the names and
signatures of the officers of the Company authorized to sign this Agreement and
the other documents to be delivered by it hereunder.
(l)    Buyer shall have received ALTA form owner’s title policies issued by the
Title Insurer insuring the Company is the owner of the Owned Real Property,
subject only to the Permitted Encumbrances (other than Encumbrances that would
cost less than $5,000,000 to remediate and Encumbrances that would not result in
a diminution in value to the Company’s Owned Real Property of more than
$5,000,000), in the amount reasonably determined by Buyer, together with such
endorsements as may be reasonably requested by Buyer, including, (i) extended
coverage, (ii) owner’s comprehensive, (iii) access, (iv) survey (land same as
survey), (v) location (address), (vi) separate tax lot, (vii) plat
act/subdivision or legal lot (if applicable), (viii) zoning 3.1 (with parking
and loading docks), (ix) contiguity (if applicable), (x) restrictions (if
applicable), (xi) non-imputation, (xii) environmental protection lien and (xiii)
utility facility endorsement (the “Title Policies”).
(m)    Buyer and the Title Insurer shall have received a seller’s/owner’s title
insurance affidavit executed by the respective owners of the Owned Real Property
as reasonably and customarily required from the Title Insurer in connection with
the deletion of (or insurance over) the standard preprinted exceptions for any
of the following: matters arising subsequent to the effective date of the
corresponding title commitment (but prior to recording of the insured
instrument), mechanics liens, broker liens, and parties in possession.
(n)    Since the date of this Agreement, there shall have been no Material
Adverse Effect.
(o)    All of the Indebtedness evidenced by each of the promissory notes set
forth on Section 7.02(o) of the Disclosure Schedules shall have been repaid in
full to the Company, and Buyer shall have received written evidence, in form and
substance reasonably satisfactory to Buyer of such repayment and cancellation of
such promissory notes.
(p)    Buyer shall have received written evidence, in form and substance
reasonably satisfactory to Buyer that, (i) each of the Encumbrances set forth on
Section 7.02(p) of the Disclosure Schedules has been, or will be, released and
(ii) each of the UCC financing statements set forth on Section 7.02(p) of the
Disclosure Schedules has been terminated.
(q)    The Buyer shall have received the Buyer Consolidation Regulatory Approval
and such Regulatory Approval shall be in full force and effect.
Except as set forth in 6.02(b), no waiver by Buyer of any condition based on the
accuracy of any representation or warranty of the Company or any Seller, or on
the Company’s or any Seller’s performance of or compliance with any covenant or
agreement, will affect any right to indemnification or other remedy of Buyer or
any other Buyer Indemnified Party provided for in this Agreement based on such
representation, warranty, covenant or agreement.





--------------------------------------------------------------------------------





Section 7.03    Conditions to Obligations of the Company and the Sellers. The
obligations of the Company and the Sellers to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or waiver by
Sellers Representative (on behalf of each Seller and the Company), at or prior
to the Closing, of each of the following conditions:
(a)    The Fundamental Representations of Buyer contained in Article V shall be
true and correct in all respects as of the Closing Date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date). The
other representations and warranties contained in Article V shall be true and
correct in all respects as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, which shall be true and correct in
all respects as of that specified date), except where the failure of such
representations and warranties to be true and correct would not have a material
adverse effect on Buyer’s ability to consummate the transactions contemplated
hereby.
(b)    Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.
(c)    The Cash Count shall have been successfully completed.
(d)    Sellers Representative shall have received a certificate, dated the
Closing Date and signed by a duly authorized officer of Buyer, that each of the
conditions set forth in Section 7.03(a) and Section 7.03(b) have been satisfied.
(e)    Sellers Representative shall have received a certificate of the Secretary
or an Assistant Secretary (or equivalent officer) of Buyer certifying that
attached thereto are true and complete copies of all resolutions adopted by the
Board of Directors of Buyer or its duly authorized committee authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, and that all such resolutions are in full
force and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby.
(f)    Sellers Representative shall have received a certificate of the Secretary
or an Assistant Secretary (or equivalent officer) of Buyer certifying the names
and signatures of the officers of Buyer authorized to sign this Agreement and
the other documents to be delivered hereunder.
(g)    Buyer shall have delivered to Sellers Representative cash in an amount
equal to the Closing Cash Consideration by wire transfer in immediately
available funds, to an account or accounts designated at least two (2) Business
Days prior to the Closing Date in a written notice to Buyer.
No waiver by Sellers Representative of any condition based on the accuracy of
any representation or warranty of Buyer, or on Buyer’s performance of or
compliance with any covenant or agreement, will affect any right to
indemnification or other remedy of any Seller Indemnified Party provided for in
this Agreement based on such representation, warranty, covenant or agreement.

ARTICLE VIII
CERTAIN TAX MATTERS

Section 8.01    Tax Returns.
(a)    Pre-Closing Tax Returns. The Company shall, and Buyer will cooperate in
causing the Company to, prepare and timely file all Tax Returns and amendments
thereto required to be filed by the Company for all Tax periods ending on or
prior to the Closing Date which must be filed after the date of the Closing
(“Pre-Closing Tax Returns”) in a manner consistent with past practices to extent
permitted by applicable Law.
(b)    Straddle Period Tax Returns.





--------------------------------------------------------------------------------




(i)    For any Straddle Period, the amount of any Taxes based on or measured by
income, receipts, transfers, transactions or payroll of the Company for the
Pre-Closing Tax Period will be determined based on an interim closing of the
books as of the close of business on the day before the Closing Date (and for
such purpose, the taxable period of any partnership or other pass-through entity
in which the Company holds a beneficial interest shall be deemed to terminate at
such time) and the amount of other Taxes of the Company for a Straddle Period
that relates to the Pre-Closing Tax Period will be deemed to be the amount of
such Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of days in the taxable period ending on the Closing Date and
the denominator of which is the number of days in such Straddle Period.
(ii)    Buyer will cause the Company to prepare and timely file all Tax Returns
required to be filed by the Company on or after the Closing Date with respect
any Straddle Period (“Straddle Period Returns”) in a manner consistent with past
practices to extent permitted by applicable Law. Buyer will provide drafts of
all Straddle Period Returns to Sellers Representative for review and comment at
least thirty (30) days prior to the applicable due date or the filing date of
any amendments thereto, together with a detailed statement allocating the
appropriate portion of Taxes due on such Straddle Period Returns to the
Pre-Closing Tax Period and to the Post-Closing Tax Period and describing how
such allocations were determined.
(iii)    Sellers Representative shall have ten (10) days to review the Straddle
Period Return. If Sellers Representative disagrees with the allocation of Taxes
between the Pre-Closing Tax Period and the Post-Closing Tax Period shown on such
Tax Return, Sellers Representative may, within such 10-day review period,
deliver a notice to Buyer specifying those items as to which Sellers
Representative disagrees and setting forth Sellers Representative’s proposed
allocation.  If such a notice of disagreement is timely delivered to Buyer,
Sellers Representative and Buyer shall use commercially reasonable efforts to
reach agreement on the disputed items or amounts in order to determine the
allocation of the Taxes. If Sellers Representative and Buyer are unable to agree
on the allocation of the Taxes, such dispute shall be resolved by the
Independent Accountant in accordance with Sections 2.06(c)(ii) through
2.06(c)(v), applied mutatis mutandis to the dispute arising under this Section
8.01(b).
(iv)    The Sellers will be entitled to the amount of any refund of Taxes of the
Company with respect to a Pre-Closing Tax Period (to the extent such Taxes were
paid by the Company on or prior to the Closing Date, or by the Sellers after the
Closing Date, or were included in the calculation of the Closing Statement and
related adjustment set forth in Section 2.06) which refund is actually received
by Buyer or its subsidiaries (including the Company) after the Closing, net of
any cost to Buyer or its Affiliates attributable to the obtaining and receipt of
such refund, unless (i) such refund or credit is attributable to the carryback
of Tax attributes arising in a taxable year beginning after the Closing Date,
(ii) such refund is attributable to Taxes which the Sellers have not yet borne
or paid pursuant to this Section 8.01, or (iii) such refund does not exceed the
amounts that the Sellers otherwise owe to Buyer for any Tax liabilities
hereunder. Buyer will pay such amount to Sellers Representative within 10
Business Days of the receipt of the refund by the Company. Buyer and the Company
will cooperate with Sellers Representative in filing any reasonable claims for
such tax refunds to which the Sellers are entitled to with respect to a
Pre-Closing Tax Period. If any refund to which Sellers are entitled under this
Section 8.01(b)(iv) is subsequently reduced or disallowed as a result of an
audit, the Sellers shall promptly pay the amount so reduced or disallowed
(including any interest thereon payable to the applicable Governmental
Authority) to Buyer.
(v)    From and after the Closing, neither Buyer nor the Company will amend Tax
Returns in respect of a Pre-Closing Tax Period or Straddle Period in a manner
that would give rise to a Tax liability of the Sellers or an indemnification
obligation of the Sellers under this Agreement, unless required by any
applicable Law, without obtaining the written consent of Sellers Representative
(such consent not to be unreasonably withheld, conditioned or delayed).    

Section 8.02    Tax Contests.
(a)    Buyer and Sellers Representative will notify one another in writing
within fifteen (15) Business Days of receipt of any notice of any audit,
assessment, proposed adjustment, notice of deficiency,





--------------------------------------------------------------------------------




litigation, dispute or other proceeding with respect to Taxes that, if
determined adversely to the taxpayer, could be grounds for indemnification under
this Agreement by the other party (each, a “Tax Contest”); provided, however,
that a failure to give such notification will not affect indemnification
provided hereunder, except and only to the extent that the indemnitee actually
and materially was prejudiced by such delay. Buyer will have the right to
control the conduct of any Tax Contest; provided, however, that Buyer will (i)
keep Sellers Representative reasonably informed of the progress of any Tax
Contest, (ii) provide Sellers Representative with copies of any pleadings,
correspondence, and other documents received from the relevant tax authority,
and all written materials submitted to such taxing authority by Buyer with
respect to any Tax Contest, (iii) permit Sellers Representative to participate
in (but not control), at its own expense, any Tax Contest relating to any
Pre-Closing Tax Period and (iv) provide Sellers Representative an opportunity to
comment in connection with any Tax Contest and act reasonably in deciding
whether to accept or reject such comments; provided further that, in addition to
and not in limitation of the foregoing, Buyer will not settle or compromise any
Tax Contest relating to any Pre-Closing Tax Period without Sellers
Representative’s prior written consent (not to be unreasonably withheld,
conditioned or delayed).
(b)    Sellers Representative and Buyer will (i) reasonably assist one another
in preparing and filing any Tax Returns that Buyer or Sellers Representative is
or are responsible for preparing and filing with respect to the Company for the
Straddle Period and reasonably cooperate in preparing for any audits by, or
disputes or other proceedings with, any Governmental Authority or with respect
to any matters relating to Taxes for the Straddle Period and any taxable period
beginning before the Closing Date, (ii) make available to one another and to any
Governmental Authority as reasonably requested by any such party all
information, records and documents relating to Tax matters (including Tax
Returns) of or relating to the Company relating to the Straddle Period or any
taxable period beginning before the Closing Date. Notwithstanding anything in
this Agreement to the contrary, nothing in this Section 8.02(b) will obligate
Buyer or Sellers Representative (x) to prepare or create any financial or other
data or information outside the Ordinary Course of Business or (y) to disclose
to the other party any information if doing so would violate any contract or
applicable Law to which the party is subject.



ARTICLE IX
INDEMNIFICATION

Section 9.01    Survival. Subject to the limitations and other provisions of
this Agreement, except with respect to the Fundamental Representations, which
shall survive Closing and shall remain in full force and effect until the
expiration of the applicable statute of limitations, the representations and
warranties contained herein shall survive the Closing and shall remain in full
force and effect until the date that is 12 months from the Closing Date. The
respective covenants and agreements of the Company, the Sellers and Buyer in
this Agreement that were to be performed at or prior to the Closing, and the
obligations of the Sellers and Buyer pursuant to Section 9.02 and Section 9.03,
respectively, with respect to such covenants and agreements shall survive the
Closing for a period of 12 months, and all other covenants and agreements
contained in this Agreement shall survive for the period contemplated by their
respective terms or, if no specific period is specified, until fully performed
in accordance with their respective terms. Upon the expiration of the applicable
survival period set forth in this Section 9.01 with respect to any
representation, warranty or covenant, the right of any person to bring any claim
with respect to any inaccuracy in, breach of, or nonfulfillment of, such
representation, warranty or covenant shall immediately terminate.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
such survival period and such claims shall survive until finally resolved.

Section 9.02    Indemnification By Sellers.
(a)    Following the Closing and subject to the other terms and conditions of
this Article IX, each Seller, severally and not jointly, shall indemnify Buyer,
its Representatives and the Company (the “Buyer Indemnified Parties”) against,
and shall hold the Buyer Indemnified Parties harmless from and





--------------------------------------------------------------------------------




against, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnified Parties based upon, arising out of, with respect to or by reason of:
(i)    any inaccuracy in or breach of any of the Fundamental Representations
(other than the Capitalization Representations) of the Company contained in this
Agreement (disregarding, for the avoidance of doubt, any Schedule Supplement
except to the extent provided in Section 6.02(b));
(ii)    any inaccuracy in or breach of any representations or warranties of the
Company contained in Article III of this Agreement (other than the Fundamental
Representations of the Company) (disregarding, for the avoidance of doubt, any
Schedule Supplement except to the extent provided in Section 6.02(b));
(iii)    any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by the Company at or prior to the Closing pursuant to this
Agreement (other than the covenants set forth in Section 6.14 (Financing
Cooperation));
(iv)    any Taxes of the Company that are allocable to Pre-Closing Tax Periods
under this Agreement or otherwise due with respect to Pre-Closing Tax Periods to
the extent not factored into the adjustment to the Purchase Price in Section
2.06;
(v)    any inaccuracy in or breach of any Capitalization Representation
(disregarding, for the avoidance of doubt, any Schedule Supplement except to the
extent provided in Section 6.02(b)); or
(vi)    any matter identified in Section 9.02(a)(vi) of the Disclosure Schedules
(the “Specific Indemnity Matters”);
in each case with such indemnification obligation to be borne solely by the
Sellers in their respective Indemnity Allocation Percentages (subject to the
first sentence of Section 9.06(b)).
(b)     Following the Closing and subject to the other terms and conditions of
this Article IX, each Seller, severally and not jointly, shall indemnify the
Buyer Indemnified Parties against, and shall hold the Buyer Indemnified Parties
harmless from and against, any and all Losses incurred or sustained by, or
imposed upon, the Buyer Indemnified Parties based upon, arising out of, with
respect to or by reason of:
(i)    any inaccuracy in or breach of any of the Fundamental Representations of
such Seller contained in this Agreement (disregarding, for the avoidance of
doubt, any Schedule Supplement except to the extent provided in Section
6.02(b));
(ii)    any inaccuracy in or breach of any representations or warranties of such
Seller contained in Article IV of this Agreement (other than Fundamental
Representations of such Seller) (disregarding, for the avoidance of doubt, any
Schedule Supplement except to the extent provided in Section 6.02(b)); or
(iii)    any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by such Seller (and not by the Company at the direction of the
Sellers) pursuant to this Agreement;
in each case with such indemnification obligation to be borne by the Seller
responsible for such inaccuracy, breach or non-fulfillment severally and not
jointly (any claim creating such indemnification obligation, a “Seller Several
Claim”).

Section 9.03    Indemnification By Buyer. Following the Closing and subject to
the other terms and conditions of this Article IX, Buyer shall indemnify
Sellers, Sellers Representative and each of their respective Representatives
(the “Seller Indemnified Parties”) against, and shall hold the Seller
Indemnified Parties harmless from and against, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnified Parties based upon,
arising out of, with respect to or by reason of:





--------------------------------------------------------------------------------




(a)    any inaccuracy in or breach of any of the Fundamental Representations of
Buyer contained in this Agreement;
(b)    any inaccuracy in or breach of any of the representations or warranties
of any Buyer contained in this Agreement (other than Fundamental Representations
of Buyer);
(c)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Buyer or, following the Closing, the Company, pursuant to this
Agreement; or
(d)    any Taxes of the Company that are allocable to Post-Closing Tax Periods
under this Agreement or otherwise due with respect to Post-Closing Tax Periods.

Section 9.04    Certain Limitations. The party making a claim under this Article
IX is referred to as the “Indemnified Party”, and the party against whom such
claims are asserted under this Article IX is referred to as the “Indemnifying
Party”. The indemnification provided for in Section 9.02 and Section 9.03 shall
be subject to the following limitations:
(a)    If the Indemnifying Party is a Seller and the Indemnified Party is a
Buyer Indemnified Party:
(i)    such Seller shall not be liable to the Buyer Indemnified Party for
indemnification under Section 9.02(a)(ii) (Company Non-Fundamental
Representations) or Section 9.02(b)(ii) (Seller Non-Fundamental Representations)
unless (I) the amount of such claim, together with any other related claims,
exceeds $100,000 (an “Indemnifiable Claim”) and (II) the aggregate amount of all
Losses attributable to Indemnifiable Claims made against the Sellers by the
Buyer Indemnified Parties exceeds $16,500,000 (the “Deductible”), in which event
the Sellers shall be required to pay or be liable for all indemnifiable Losses
of the Buyer Indemnified Parties for all Losses over $8,250,000, being an amount
equal to 50% of the Deductible; and
(ii)    the aggregate amount of all Losses for which the Sellers, in the
aggregate, shall be liable pursuant to Section 9.02(a)(i) (Company Fundamental
Representations), Section 9.02(a)(ii) (Company Non-Fundamental Representations),
Section 9.02(a)(iii) (Company Covenants) to the extent of an unintentional
breach thereof, Section 9.02(a)(iv) (Pre-Closing Taxes) and Section 9.02(b)(ii)
(Seller Non-Fundamental Representations), other than in respect of any Specific
Closing Breaches (the “Specified Capped Liabilities”), shall not exceed an
aggregate amount equal to $8,250,000 (the “Specified Liability Cap”). Setoff
against the Deferred Purchase Price Payment in accordance with the terms of
Exhibit A and Section 9.06(b) shall be the Buyer Indemnified Parties’ sole
source of recovery against Sellers for any indemnification pursuant to the
Specified Capped Liabilities and in no event shall the Sellers, in the
aggregate, have any liability to any Buyer Indemnified Party for any
indemnification obligations pursuant to any Specified Capped Liabilities in
excess of the Specified Liability Cap; and
(iii)    the aggregate amount of all Losses for which a Seller shall be liable
pursuant to Section 9.02(a)(v) (Capitalization Representations), Section
9.02(b)(i) (Seller Fundamental Representations) and Section 9.02(b)(iii) (Seller
Covenants) shall not exceed the amount of Closing Cash Consideration received by
such Seller, and Buyer (or Assignee) shall first satisfy such Losses by set-off
against the Deferred Purchase Price Payment in accordance with the terms of
Exhibit A and Section 9.06(b); and
(iv)    the aggregate amount of all Losses for which a Seller shall be liable
pursuant to Section 9.02(a)(iii) (Company Covenants) to the extent of an
intentional breach thereof, in respect of the Specific Indemnity Matters and in
respect of the Specific Closing Breaches, shall not exceed the then outstanding
aggregate amount of the Deferred Purchase Price Payment and Buyer’s sole and
exclusive source of recovery to satisfy such Losses shall be by set-off against
the Deferred Purchase Price Payment in accordance with the terms of Exhibit A
and Section 9.06(b).
(b)    If the Indemnifying Party is a Buyer and the Indemnified Party is a
Seller Indemnified Party:





--------------------------------------------------------------------------------




(i)    Buyer shall not be liable to the Seller Indemnified Party for
indemnification under Section 9.03(b) (Buyer Non-Fundamental Representations)
unless (i) the amount of such claim is an Indemnifiable Claim and (ii) the
aggregate amount of all Losses attributable to Indemnifiable Claims made against
Buyer by the Seller Indemnified Parties exceeds the Deductible, in which event
Buyer shall be required to pay or be liable for all indemnifiable Losses of the
Seller Indemnified Parties in excess of $8,250,000, being an amount equal to 50%
of the Deductible; and
(ii)     the aggregate amount of all Losses for which Buyer shall be liable
pursuant to Section 9.03(a) (Buyer Fundamental Representations) shall not exceed
the aggregate amount of the Closing Cash Consideration; and
(iii)     the aggregate amount of all Losses for which Buyer shall be liable
pursuant to Section 9.03(b) (Buyer Non-Fundamental Representations) shall not
exceed an amount equal to the Specified Liability Cap.
(c)    Payments by an Indemnifying Party pursuant to Section 9.02 or Section
9.03 in respect of any Loss shall be limited to the amount of any liability or
damage that remains after deducting therefrom any insurance proceeds and any
indemnity, contribution or other similar payment actually received by the
Indemnified Party (net of any fees, costs or expenses) in respect of any such
claim. The Indemnified Party shall use its reasonable best efforts to recover
under such insurance policies or indemnity, contribution or other similar
agreements (collectively, the “Recovery Policies” which, for the avoidance of
doubt, excludes the RWI Policy) for any Losses; provided, however, that failure
to successfully obtain such insurance, indemnity, contribution or other similar
mitigation for any Losses shall not limit the obligation of the Indemnifying
Party under this Agreement.
(d)    In furtherance of the foregoing:
(i)    Upon making any payment to an Indemnified Party for any indemnification
claim under this Agreement, the Indemnifying Party shall be subrogated, to the
extent of such payment, to any rights which the Indemnified Party or any
Affiliate thereof may have against any other Person(s) (including under any
insurance policies, but excluding the RWI Policy) with respect to the subject
matter underlying such indemnification claim; provided, however that (x) if the
Indemnified Party is a Buyer Indemnified Party, the Sellers shall not have any
rights of subrogation in respect of a Specified Capped Liability and, in the
case of any Liability that is not a Specified Capped Liability, shall not have
any rights to seek payment from the Buyer or its Affiliates (including, after
the Closing, the Company) on account of such subrogation rights and (y) if the
Indemnified Party is a Seller Indemnified Party, the Buyer shall not have any
rights to seek payment from the Sellers or their respective Affiliates on
account of such subrogation rights.
(ii)    if an Indemnified Party receives proceeds from a Recovery Policy with
respect to Losses for which the Indemnified Party has made an indemnification
claim prior to the date on which the Indemnifying Party is required pursuant to
this Article IX to pay such indemnification claim, the indemnification claim
shall be reduced by an amount equal to such proceeds actually received by the
Indemnified Party in accordance with Section 9.04(c); and
(iii)    if such proceeds are received by the Indemnified Party after the date
on which the Indemnifying Party pays such indemnification claim to the
Indemnified Party, the Indemnified Party shall remit such proceeds to the
Indemnifying Party (less any amounts consistent with Section 9.04(c)) no later
than five (5) Business Days after the receipt of such insurance proceeds.
(e)    Notwithstanding anything else in this Agreement, no Buyer Indemnified
Party shall have any right to indemnification by any Seller under this Article
IX unless and until recovery under the terms of the RWI Policy has been denied
or is otherwise unavailable due to the application of the deductible or an
exclusion under the RWI Policy. Buyer covenants and agrees that the RWI Policy
will expressly exclude any right of subrogation against the Sellers (in their
capacities as such) except in the case of Fraud, and Buyer shall indemnify and
hold harmless the Sellers and each of their post-Closing Affiliates from and
against and in respect of any and all Losses, Liabilities, damages or expenses
(including reasonable legal fees) incurred





--------------------------------------------------------------------------------




by any of them as a result of any such claim brought or maintained by the
insurer under the RWI Policy in contravention of this Section 9.04(e).
(f)    The parties agree and acknowledge that where one and the same set of
facts qualifies under more than one provision entitling an Indemnified Party to
a claim or remedy under this Agreement, such Indemnified Party shall not be
entitled to recovery under this Agreement, in the aggregate, in excess of the
indemnifiable Losses suffered thereby.
(g)     Notwithstanding anything to the contrary contained in this Agreement, no
Seller, shall have any right of contribution, indemnification or similar right
(whether at common law, by statute or otherwise) from or against the Company
with respect to any claim by a Buyer Indemnified Party pursuant to this
Agreement, including this Article IX. Effective as of the Closing, each Seller
hereby waives and releases the Company and the Buyer Indemnified Parties from
any such right of contribution, indemnification or similar right but, for the
avoidance of doubt, does not waive rights to indemnification which continue
under Section 6.05 (Director and Officer Indemnification) with respect to such
Seller.

Section 9.05    Indemnification Procedures.
(a)    Third-Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement or a Representative of the foregoing (a
“Third-Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third-Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third-Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that the Indemnifying Party will not have the right to
assume control of the defense of a Third-Party Claim if (1) such Third-Party
Claim seeks non-monetary relief (in whole or in part) or relates to or arises in
connection with any criminal proceeding or any Gaming and Racing Laws, (2) the
Indemnified Party reasonably believes that an adverse determination with respect
to such Third-Party Claim would be materially detrimental to or materially
injure the reputation or future business prospects of the Indemnified Party or
any of its Affiliates, (3) the named parties in such Third-Party Claim
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party (or their respective Affiliates) and the representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing or conflicts of interest between them, (4) if related to any
breach of any representation or warranty, Sellers are the Indemnifying Party and
such Third-Party Claim seeks money damages in excess of the Specified Liability
Cap, or (5) the Indemnifying Party fails to actively and diligently conduct the
defense of such Third-Party Claim. In the event that the Indemnifying Party
assumes the defense of any Third-Party Claim, subject to Section 9.05(b), it
shall have the right to take such action as it deems necessary to avoid,
dispute, defend, appeal or make counterclaims pertaining to any such Third-Party
Claim in the name and on behalf of the Indemnified Party. The Indemnified Party
shall have the right, at its own cost and expense, to participate in the defense
of any Third-Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. If the Indemnifying Party elects
not to compromise or defend a Third-Party Claim or fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, the Indemnified Party may, subject to Section 9.05(b), pay,
compromise, defend such Third-Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to such Third-Party Claim.
Sellers Representative and Buyer shall cooperate with each other in all
reasonable respects in connection with the defense of any Third-Party Claim,
including making available (subject to the provisions of Section 6.06) records
relating to such Third-Party Claim and furnishing, without expense (other than





--------------------------------------------------------------------------------




reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third-Party Claim.
(b)    Settlement of Third-Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third-Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 9.05(b). If a firm offer is made to settle a
Third-Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third-Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within 30 days after its
receipt of such notice (or such shorter period, not to be less than ten days, if
such shorter period is required in connection with the terms of the offer of
settlement), the Indemnified Party may continue to contest or defend such
Third-Party Claim and in such event, the maximum liability of the Indemnifying
Party as to such Third-Party Claim shall not exceed the amount of such
settlement offer. If the Indemnified Party has assumed the defense pursuant to
Section 9.05(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed) if the aggregate Losses suffered by the Indemnified
Parties, after taking into account the proposed settlement, would require
payment by the Indemnifying Party (other than payment of 50% of the Deductible
in connection with a Specified Capped Liability).
(c)    Direct Claims. Any claim by an Indemnified Party on account of a Loss
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have 30 days after its receipt
of such notice to respond in writing to such Direct Claim. During such 30 day
period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party's investigation by giving such information and assistance
(including access to the Company's premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such 30-day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

Section 9.06    Payments; Setoff
(a)    Once a Loss from a Direct Claim is agreed to by the Indemnifying Party or
adjudicated to be payable pursuant to this Article IX or as a result of the
outcome of a Third-Party Claim for which the Indemnifying Party has accepted
liability or has been adjudicated to be liable, the Indemnifying Party shall
satisfy its obligations promptly within 15 Business Days of such determination.
(b)    Subject to the limitations set forth in Section 9.04 and the other
provisions of this Agreement (including the last sentence of this clause (b)),
any Losses payable to a Buyer Indemnified Party under this Article IX shall
first be satisfied by setoff against the Deferred Purchase Price Payment, on the
terms and conditions set forth in Exhibit A relating to any such setoff (as if
the liability of Sellers in respect thereof was joint and several) to the extent
funds are available therefor. Subject to the limitations set forth in Section
9.04, to the extent that the amount outstanding under the Deferred Purchase
Price Payment has been reduced to zero, any Losses payable to a Buyer
Indemnified Party by a Seller under this Article IX shall be paid by the
applicable Seller(s) by wire transfer of immediately available funds to the
account designated by





--------------------------------------------------------------------------------




the applicable Buyer Indemnified Party. For the avoidance of doubt, (i) setoff
against the Deferred Purchase Price Payment shall be the Buyer Indemnified
Parties’ sole source of recovery for any indemnification pursuant to or in
respect of the Specified Capped Liabilities, Section 9.02(a)(iii) (Company
Covenants) to the extent of an intentional breach thereof, the Specific
Indemnity Matters and the Specific Closing Breaches, (ii) in no event shall the
Sellers, in the aggregate, have any liability to any Buyer Indemnified Party for
any indemnification obligations pursuant to any Specified Capped Liabilities in
excess of the Specified Liability Cap and (iii) the remedy of setoff against the
Deferred Purchase Price Payment shall be subject at all times to the applicable
survival periods for the assertion of claims set forth in Section 9.01 and the
applicable limitations set forth in Section 9.04. Notwithstanding the foregoing,
with respect to any Losses payable to a Buyer Indemnified Party by a Seller
under Section 9.02(a)(v) (Capitalization Representations), Section 9.02(b)(i)
(Seller Fundamental Representations) and Section 9.02(b)(iii) (Seller
Covenants), subject to the limitations set forth in Section 9.04, Buyer may
elect to have such indemnification payments made directly from such Seller by
wire transfer of immediately available funds to the account designated by the
applicable Buyer Indemnified Party, provided that each Seller’s liability for
Losses arising from a breach of the Capitalization Representations shall be
limited to such Seller’s Indemnity Allocation Percentage of such Losses.
(c)    Subject to the limitations set forth in Section 9.04 and the other
provisions of this Agreement, any Losses payable to a Seller Indemnified Party
under Section 9.03 shall be paid by wire transfer of immediately available funds
to the account designated by the applicable Seller Indemnified Party.

Section 9.07    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 9.08    Exclusive Remedies. Subject to Section 11.11, the parties
acknowledge and agree that, after the Closing, their sole and exclusive remedy
with respect to any and all claims (other than claims arising from Fraud on the
part of a party hereto in connection with the transactions contemplated by this
Agreement) against another party for any inaccuracy in, breach of, or
non-fulfillment of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Article IX. In furtherance of the foregoing, each party hereby waives and
releases from and after the Closing, to the fullest extent permitted under Law,
any and all rights, claims and causes of action for any inaccuracy in, breach
of, or any non-fulfilment of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement it may have against the other parties hereto and their Affiliates
and each of their respective Representatives arising under or based upon any
Law, except pursuant to the indemnification provisions set forth in this Article
IX. Nothing in this Section 9.08 shall limit any Person’s right to seek and
obtain any equitable relief to which any Person shall be entitled pursuant to
Section 11.11 or to seek any remedy on account of Fraud by any party hereto or
under the RWI Policy. For the avoidance of doubt, (i) this Article IX shall not
apply to claims for indemnification made by any Seller or the Company under
Section 11.16 (Indemnification of Sellers in Connection with Debt Financing) and
(ii) after the Closing, nothing herein shall limit the ability of any party to
bring any claim to collect amounts owed to them under Article II or Exhibit A.

Section 9.09    Materiality. For purposes of Section 9.02(a)(i) (Company
Fundamental Representations), Section 9.02(a)(ii) (Company Non-Fundamental
Representations), Section 9.02(a)(v) (Capitalization Representations), Section
9.02(b)(i) (Seller Fundamental Representations), Section 9.02(b)(ii) (Seller
Non-Fundamental Representations), Section 9.03(a) (Buyer Fundamental
Representations) and Section 9.03(b) (Buyer Non-Fundamental Representations)
only, each representation or warranty in this Agreement shall be interpreted
without reference or giving effect to any materiality qualification or
limitation set forth in such representation and warranty, including the terms
“material,” “materiality,” “in all material respects,” “Material Adverse Effect”
(which instead shall be read as any adverse effect), “immaterial” or
“materially.”





--------------------------------------------------------------------------------





ARTICLE X
TERMINATION

Section 10.01    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    Mutual Consent. By the mutual written consent of Sellers Representative
and Buyer.
(b)    Buyer Termination Right upon Seller or Company Breach. By Buyer by
written notice to Sellers Representative if Buyer is not in material breach of
any provision of this Agreement and there has been a material breach, inaccuracy
in or failure to perform any representation, warranty, covenant or agreement
made by the Company or any Seller pursuant to this Agreement that would be
reasonably expected to give rise to the failure of any of the conditions
specified in Section 7.01 and Section 7.02 and in the case of a breach of
covenant or agreement only, such breach, inaccuracy or failure either (x) cannot
be cured or (y) is not cured within sixty (60) days of notice of such breach
being provided by Buyer to Sellers Representative.
(c)    Sellers Termination Right upon Buyer Breach. By Sellers Representative by
written notice to Buyer if neither the Company nor any Seller is in material
breach of any provision of this Agreement and there has been a material breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Buyer pursuant to this Agreement that would that would be
reasonably expected to give rise to the failure of any of the conditions
specified in Section 7.01 and Section 7.03 and in the case of a breach of
covenant or agreement only, such breach, inaccuracy or failure either (x) cannot
be cured or (y) is not cured within sixty (60) days of notice of such breach
being provided by Sellers Representative to Buyer.
(d)    Buyer or Sellers Representative Rights. By Buyer or Sellers
Representative by written notice in any of the following circumstances.
(i)    Illegal Transaction. There shall be any Law (other than any Governmental
Order) that makes consummation of the transactions contemplated by this
Agreement illegal or otherwise prohibited.
(ii)    Governmental Order. Any Governmental Authority (other than in connection
with a Regulatory Approval) shall have issued a Governmental Order restraining
or enjoining the transactions contemplated by this Agreement, and such
Governmental Order shall have become final and non-appealable.
(iii)    Outside Date and Extension Rights. If the Closing shall not have
occurred by the date that is six (6) months following the date of this Agreement
(the “Outside Date”); provided, however that either Sellers Representative or
Buyer may elect (in such party’s sole and absolute discretion) to extend such
date (which notice of extension must be provided to the parties at least two
Business Days prior to the then-scheduled Outside Date) in monthly increments
until the date that is twelve (12) months following the date of this Agreement
(such extended date, thereafter the “Outside Date” for all purposes hereunder)
if the only outstanding conditions to the Closing are those conditions set forth
in Article VII that, by their nature, are to be satisfied or waived at Closing
and that are capable of being so satisfied (including the Cash Count) and
either:
(A)    if the Outside Date extension relates to a Regulatory Approval issue, any
of the conditions in Section 7.01 (Conditions to Obligations of All Parties) or
Section 7.02(q) (Buyer Consolidation Regulatory Approval) have not been
satisfied; or
(B)    if the Outside Date extension relates to a Material Adverse Effect issue,
any of the conditions in Section 7.02(a)(iii) (Representations by Sellers and
the Company) or Section 7.02(n) (No MAC) have not been satisfied due to the
existence of a Material Adverse Effect as contemplated by the last proviso of
the definition thereof and the Company and the Sellers are in the process of
remediating as permitted by the definition of “Material Adverse Effect”;





--------------------------------------------------------------------------------




provided, further, the right to terminate or extend this Agreement under this
Section 10.01(d)(iii) shall not be available to Buyer if its breach of, or
failure to fulfill any covenant or obligation under, this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to the Outside Date, or to Sellers Representative if its, the
Company’s or any Seller’s breach of, or failure to fulfill any covenant or
obligation under, this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to the Outside
Date.
(e)    Buyer’s No-Fault Failure to Close. By Buyer or Sellers Representative if:
(x) any Gaming and Racing Authority has made a “final order” or “final agency
action” under the rules of the applicable Gaming and Racing Authority and the
Indiana Administrative Orders and Procedures Act (Ind. Code 4-21.5) (a “Final
Order”) that such Gaming and Racing Authority will not issue all necessary
Regulatory Approvals (excluding, for this purpose, the Seller Gaming Regulatory
Approvals) from such Gaming and Racing Authority (“Closing Buyer Gaming
Approvals”) by the Outside Date or (y) Buyer’s compliance committee determines
in good faith based on Buyer’s interactions with any Gaming and Racing Authority
to withdraw its application, request or petition for any Closing Buyer Gaming
Approval because it is unlikely to be obtained; provided, however, the right to
terminate this Agreement under this Section 10.01(e) shall not be available to
Buyer or Sellers Representative if such party (or, in the case of Sellers
Representative, the Company or any of the Sellers) has breached, or failed to
fulfill, any covenant or obligation under this Agreement and such breach or
failure shall have been the cause of, or shall have resulted in, the failure to
obtain any Closing Buyer Gaming Approvals.
(f)    Sellers’ No-Fault Failure to Close. By Buyer or Sellers Representative if
any Gaming and Racing Authority has made a Final Order that such Gaming and
Racing Authority will not issue all necessary Seller Gaming Regulatory Approvals
by the Outside Date; provided, however, the right to terminate this Agreement
under this Section 10.01(f) shall not be available to Buyer or Sellers
Representative if such party (or in the case of Sellers Representative, the
Company or any of the Sellers) has breached, or failed to fulfill, any covenant
or obligation under this Agreement and such breach or failure shall have been
the cause of, or shall have resulted in, the failure to obtain any Seller Gaming
Regulatory Approvals.
Any proper termination of this Agreement pursuant to this Section 10.01 shall
not, in and of itself, be considered a breach or violation of the obligations of
the terminating party under Section 6.09 (Covenant to achieve Closing
Conditions).

Section 10.02    Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:
(a)    as set forth in this Article X, Section 6.06 (Confidentiality), Section
11.01 (Expenses) (to the extent that amounts have been incurred prior to the
date of termination) and Article XI (Miscellaneous) hereof; and
(b)    that nothing herein shall relieve any party hereto from liability for
Losses for fraud or for any intentional breach of any provision hereof or Losses
caused by a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement of any party hereto which gives
rise to a right of termination under Section 10.01(b) (Buyer Termination Right
upon Seller or Company Breach) or Section 10.01(c) (Sellers Termination Right
upon Buyer Breach), as applicable.

Section 10.03    Remedies Upon Termination.
(a)    Notwithstanding anything to the contrary in this Agreement, Buyer and the
Sellers agree that:
(i)    Outside Date Buyer Pays Termination Fee. In the event that this
Agreement: (A) is terminated by Sellers Representative or Buyer before the
Closing pursuant to Section 10.01(d)(iii) (Outside Date); and (B) all of the
conditions set forth in Section 7.01(a) (HSR) and Section 7.02 (other than those
conditions set forth in Section 7.02(f) (Cash Count), Section 7.02(g) (Payoff
Letters), Section





--------------------------------------------------------------------------------




7.02(q) (Buyer Consolidation Regulatory Approval) and those other conditions set
forth in Section 7.02 that by their nature are to be satisfied or waived at
Closing and that are capable of being so satisfied), have been satisfied as of
the date of such termination; and (C) the Closing Buyer Gaming Approvals have
not been received or are not in effect as of the date of such termination; and
(D) either (1) the Gaming and Racing Authorities have informed Buyer and the
Company that there are no Seller Gaming Regulatory Approvals that are not in
effect or (2) the Gaming and Racing Authorities have not issued the Seller
Gaming Regulatory Approvals because of Buyer’s failure to obtain the Closing
Buyer Gaming Approvals, then Buyer shall pay to Sellers Representative by wire
transfer of immediately available funds a fee of $50,000,000 (the “Termination
Fee”).
(ii)    No-Fault Failure to Close Buyer Pays Termination Fee In the event that
this Agreement: (A) is terminated by Sellers Representative or Buyer before the
Closing pursuant to Section 10.01(e) (Buyer’s No-Fault Failure to Close); and
(B) the Closing Buyer Gaming Approvals have not been received or are not in
effect as of the date of such termination; and (C) the condition set forth in
Section 7.01(a) (HSR) has been satisfied as of the date of such termination; and
(D) either (1) the Gaming and Racing Authorities have informed Buyer and the
Company that there are no Seller Gaming Regulatory Approvals that are not in
effect or (2) the Gaming and Racing Authorities have not issued the Seller
Gaming Regulatory Approvals because of Buyer’s failure to obtain the Closing
Buyer Gaming Approvals, then Buyer shall pay to Sellers Representative, by wire
transfer of immediately available funds, the Termination Fee.
(iii)    Outside Date Company Pays Termination Fee. In the event that this
Agreement: (A) is terminated by Buyer or Sellers’ Representative before the
Closing pursuant to Section 10.01(d)(iii) (Outside Date); and (B) all of the
conditions set forth in Section 7.01(a) (HSR) and Section 7.03 (other than those
conditions set forth in Section 7.03(c) (Cash Count), Section 7.03(g) (Payment
of Closing Cash Consideration) and those other conditions set forth in Section
7.03 that by their nature are to be satisfied or waived at Closing and that are
capable of being so satisfied) have been satisfied as of the date of such
termination; and (C) the Seller Gaming Regulatory Approvals have not been
received or are not in effect as of the date of such termination; and (D) either
(1) the Gaming and Racing Authorities have informed Buyer and the Company that
there are no Closing Buyer Gaming Approvals that are not in effect or (2) the
Gaming and Racing Authorities have not issued the Closing Buyer Gaming Approval
because of the failure to obtain any Seller Gaming Regulatory Approval, then the
Company shall pay to Buyer by wire transfer of immediately available funds, the
Termination Fee.
(iv)    No-Fault Failure to Close Company Pays Termination Fee. In the event
this Agreement: (A) terminated by Buyer or Sellers Representative before the
Closing pursuant Section 10.01(f) (Sellers’ No-Fault Failure to Close); and (B)
the condition set forth in Section 7.01(a) (HSR) has been satisfied as of the
date of such termination and (C) the Seller Gaming Regulatory Approvals have not
been received or are not in effect as of the date of such termination; and (D)
either (1) the Gaming and Racing Authorities have informed Buyer and the Company
that there are no Closing Buyer Gaming Approvals that are not in effect or (2)
the Gaming and Racing Authorities have not issued the Closing Buyer Gaming
Approvals because of the failure to obtain any Seller Gaming Regulatory
Approval, then the Company shall pay to Buyer by wire transfer of immediately
available funds, the Termination Fee.
(v)    If the Termination Fee is payable in accordance with Section 10.03(a)(i),
(ii), (iii) or (iv), then the payment of the Termination Fee to the applicable
party (such party, together with its officers, directors, employees, agents,
consultants or independent contractors, their respective Affiliates, and any
Person claiming on behalf of or through any of the them, the “Termination Fee
Claimants”) shall be the Termination Fee Claimants’ sole and exclusive remedy
under this Agreement (including without limitation as to any Financing Source),
and each of the Termination Fee Claimants hereby waives (including without
limitation as to any Financing Source) any right to, or to seek, any other
remedy or to seek any additional damages, including consequential damages or in
respect of any tort or other claim, by reason of any termination of this
Agreement or otherwise in connection with the transactions contemplated by this
Agreement. The parties agree that it would be impractical and extremely
difficult to fix the actual damages that the Termination Fee Claimants might
suffer in the event of termination of this Agreement as contemplated by Section
10.03(a)(i), (ii), (iii) or (iv) and agree that the amount of liquidated damages
provided for in Section 10.03(a)(i), (ii),





--------------------------------------------------------------------------------




(iii) and (iv) is a fair and reasonable estimate of such damages. In no event
shall Buyer or the Company and the Sellers be required to pay the Termination
Fee on more than one occasion.
(b)    Other than as set forth in Section 10.03(a)(i), (ii), (iii) and (iv),
upon any other termination of this Agreement, no Termination Fee shall be
payable but, for the avoidance of doubt, the provisions of Section 10.02(b)
shall apply.
(c)    Each party acknowledges that the agreements contained in this Section
10.03 are an integral part of the transactions contemplated by this Agreement
and that, without these agreements, no party would have entered into this
Agreement. Furthermore, the parties acknowledge that the Company is regulated by
the Indiana Gaming Commission (IGC) and the Indiana Horse Racing Commission
(IHRC) and this Agreement may be terminated at any time by the IGC pursuant to
68 IAC 1-4-1 and the IHRC pursuant to 71 IAC 11-1-12.

ARTICLE XI
MISCELLANEOUS

Section 11.01    Expenses. Except as otherwise expressly provided herein
(including Section 6.07(g) (Consent Expenses) and Section 6.12 (Transfer Taxes)
hereof), all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby
(collectively, “Transaction Expenses”) shall be paid by the party incurring such
costs and expenses, whether or not the Closing shall have occurred; provided,
however, that Buyer shall be responsible for costs and expenses associated with
the RWI Policy.

Section 11.02     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 11.02):





--------------------------------------------------------------------------------




If to Sellers or Sellers Representative:
c/o Clairvest Group Inc.
22 St. Clair Avenue East, Suite 1700 
Toronto, Ontario, Canada, M4T 2S3


Email: jmiller@clairvest.com
mwagman@clairvest.com
adrianp@clairvest.com


Attention: Michael Wagman, James Miller and Adrian Pasricha


with a copy to:
Chapman and Cutler LLP
1270 Avenue of the Americas
New York NY 10020
Email: friedman@chapman.com
halperin@chapman.com
Attention: Michael Friedman and Larry Halperin


If to Buyer:
Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, Nevada 89109
E-mail: tdonovan@caesars.com, swiegand@caesars.com
Attention: General Counsel and Deputy General Counsel


with a copy to:
Mayer Brown LLP
71 S. Wacker Drive
Chicago, Illinois 60606
Facsimile: 312-706-8436
E-mail: jsimala@mayerbrown.com, cfabian@mayerbrown.com, nflax@mayerbrown.com
Attention: Jodi Simala, Christian Fabian and Nina Flax
 
 


Section 11.03    Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word





--------------------------------------------------------------------------------




“or” is not exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto”
and “hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, Disclosure Schedules and
Exhibits mean the Articles and Sections of, and Disclosure Schedules and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Disclosure
Schedules and Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

Section 11.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 11.05    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 11.06    Entire Agreement. This Agreement constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersede all prior and contemporaneous
representations, warranties, understandings and agreements, both written and
oral, with respect to such subject matter. In the event of any inconsistency
between the statements in the body of this Agreement, the Exhibits and
Disclosure Schedules (other than an exception expressly set forth as such in the
Disclosure Schedules), the statements in the body of this Agreement will
control.

Section 11.07    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed, provided, that
Buyer may assign its rights (but not its obligations) under this Agreement to
any Affiliate and to any Financing Source as collateral in connection with any
financing. No assignment shall relieve the assigning party of any of its
obligations hereunder.

Section 11.08    No Third-party Beneficiaries. Except as provided in Section
6.05 and Article IX, this Agreement is for the sole benefit of the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. Notwithstanding the foregoing, each
Financing Source is an express third-party beneficiary of Section 10.03(a)(v),
this Section 11.08, Section 11.09, Section 11.10, Section 11.11, and Section
11.15.

Section 11.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by Buyer and
Sellers Representative; provided that the provisions set forth in Section
10.03(a)(v), Section 11.08, this Section 11.09, Section 11.10, Section 11.11 and
Section 11.15 (or any definition relating thereto or other provision of this
Agreement the amendment or waiver of which will have the effect of modifying
such section) may not be amended in a manner adverse to the Financing Sources
without their prior written consent. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise





--------------------------------------------------------------------------------




of any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

Section 11.10    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.
(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction), except to the extent that the Laws of such State are superseded
by other applicable federal law and/or the Gaming and Racing Laws.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE BOROUGH OF MANHATTAN, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY THE DEBT FINANCING, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10(c).
(d)    WITHOUT LIMITING SECTION 11.10(a), SECTION 11.11 OR SECTION 11.15, EACH
OF THE PARTIES AGREES (I) THAT IT WILL NOT BRING OR SUPPORT ANY ACTION, CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, OR THIRD-PARTY CLAIM OF ANY KIND OR DESCRIPTION,
WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE,
AGAINST THE FINANCING SOURCES ARISING OUT OF OR IN ANY WAY RELATING TO THIS
AGREEMENT, ANY DEBT FINANCING OR THE PERFORMANCE THEREOF, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY FORUM OTHER THAN THE SUPREME
COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, SITTING IN THE BOROUGH OF
MANHATTAN, OR, IF UNDER APPLICABLE LAW EXCLUSIVE JURISDICTION IS VESTED IN THE
FEDERAL COURTS, THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK (AND APPELLATE COURTS THEREOF) AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING
AND (II) ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, CROSS-CLAIM, OR THIRD-PARTY
CLAIM SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW RULES OF SUCH STATE
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER STATE. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY





--------------------------------------------------------------------------------




WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 11.11    Specific Performance. Each of the parties hereto agrees that:
(a) irreparable damage may occur to the other parties if any provision of this
Agreement were not performed by it in accordance with the terms hereof or were
otherwise breached by it and (b) in addition to any other remedy to which it is
entitled at law or in equity, each party shall be entitled to seek, without
posting a bond or similar indemnity, an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any court set forth in Section 11.10 above. Each
party hereby agrees that it will not oppose the granting of an injunction,
specific performance or other equitable relief on any argument, and specifically
agrees that it shall not oppose such equitable relief on the basis that: (i) the
other party has an adequate remedy at law or pursuant to this Agreement; or (ii)
that an award of specific performance is not an appropriate remedy for any
reason at law or equity. Notwithstanding anything to the contrary in this
Agreement, none of the Sellers, the Sellers Representative, the Company, any of
their respective officers, directors, employees, agents, consultants or
independent contractors, nor any of their respective Affiliates, nor any Person
claiming on behalf of or through any of the them (collectively, the “Seller
Claimants”), shall have any rights or claims of any kind, whether at law or
equity, in contract, in tort or otherwise, arising out of, in respect of or
resulting from this Agreement, any Debt Financing or the transactions
contemplated hereby or thereby, against any Affiliate of Buyer or its
Representatives or any of the Financing Sources, and any such rights and claims
shall be asserted and pursued only against Buyer directly, and not against any
Affiliate of Buyer or its Representatives or Financing Sources, and no Affiliate
or Representative of Buyer or any Financing Source shall have any Liability to
any of the Seller Claimants, whether by or through an attempted piercing of the
corporate (or limited liability company or limited partnership) veil or under
any other legal theory (whether at Law, in equity, in contract, in tort or
otherwise).

Section 11.12    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

Section 11.13    Sellers Representative.
(a)    Each Seller shall irrevocably authorize and appoint Sellers
Representative as such Seller’s representative and attorney-in-fact to act on
behalf of such Seller with respect to this Agreement and Exhibit A and to take
any and all actions and make any decisions required or permitted to be taken by
Sellers Representative pursuant to this Agreement or Exhibit A, subject to
Section 11.13(c), including the exercise of the power to:
(i)    give and receive notices and communications;
(ii)    authorize setoff against the Deferred Purchase Price Payment in
satisfaction of any amounts owed to any Buyer Indemnified Party for
indemnification claims made in accordance with the terms of this Agreement
(other than as provided in clause (c) below with respect to a Seller Several
Claim);
(iii)    agree to, negotiate, enter into settlements and compromises of, and
comply with orders of courts with respect to claims for indemnification made by
Buyer;
(iv)    litigate, arbitrate, resolve, settle or compromise any claim for
indemnification;
(v)    execute and deliver all documents necessary or desirable to carry out the
intent of this Agreement, including Exhibit A;





--------------------------------------------------------------------------------




(vi)    make all elections or decisions contemplated by this Agreement or
Exhibit A;
(vii)    engage, employ or appoint any agents or representatives (including
attorneys, accountants and consultants) to assist Sellers Representative in
complying with their duties and obligations; and
(viii)    take all actions necessary or appropriate in the good faith judgment
of Sellers Representative for the accomplishment of the foregoing.
(b)    Other than with respect to a Seller Several Claim: (x) Buyer shall be
entitled to deal exclusively with Sellers Representative on all matters relating
to this Agreement, (y) notices or communications to or from Sellers
Representative shall constitute notice to or from each of the Sellers, and (z)
no Seller shall have the right under this Agreement to object to, dissent from,
protest or otherwise contest the foregoing.
(c)    With respect to a Seller Several Claim, Buyer shall deal exclusively with
the applicable Seller and Sellers Representative shall have no authority to
defend, pay or settle any claim relating to a Seller Several Claim (other than
to the extent such Seller Several Claim may entitle Buyer or Assignee to setoff
against the Deferred Purchase Price Payment, in which case Sellers
Representative shall be involved in the defense, payment and/or settlement of
such Seller Several Claim solely to the extent necessary).
(d)     All payments made by Buyer or by Assignee to Sellers Representative
hereunder or under the Deferred Purchase Price Payment, as applicable, shall be
for the benefit of the Sellers and constitute payments to the Sellers for all
purposes under this Agreement or the Deferred Purchase Price Payment, as
applicable.
(e)    Buyer and its Affiliates shall have no responsibility or Liability to any
Seller for any such payment once made to Sellers Representative or as directed
by Sellers Representative, and the Sellers shall look solely to Sellers
Representative in respect of such payments made to Sellers Representative. Buyer
and its Affiliates shall have no responsibility or Liability to any Seller for
any allocation of payments by or among the Sellers. Each Seller hereby waives
any claim against Buyer or any of its Affiliates in respect of any payment made
by Buyer or such Affiliate to or at the direction of Sellers Representative,
whether at or after the Closing. Each Seller hereby agrees to his or its
respective Indemnity Allocation Percentage set forth on Schedule 1.

Section 11.14    Payments and Revenues. If, after the Closing, any party shall
receive any payment, revenue or other amount that belongs to another other party
pursuant to this Agreement or the Company, such receiving party shall promptly
remit or cause to be remitted such amount to Person entitled to such amount.

Section 11.15    Certain Lender Agreements. Notwithstanding anything in this
Agreement to the contrary, each Seller agrees on behalf of itself and its Seller
Claimants, that the Seller Claimants shall not assert (or support the assertion
of) any claims, actions or proceedings against any Financing Source, whether at
Law or in equity, whether in contract or in tort or otherwise, arising out of or
in any way relating to this Agreement, the Debt Financing or the transactions
contemplated hereby, and that the Financing Sources shall have no Liability to
the Seller Claimants in connection therewith.

Section 11.16    Indemnification of Sellers in Connection with Debt Financing.
Buyer shall indemnify and hold harmless each Seller and, prior to the Closing,
the Company, from and against any and all Losses suffered or incurred by it in
connection with (i) the arrangement of the Debt Financing and the performance of
its obligations under Section 6.14 (Financing Cooperation) and (ii) any
information utilized in connection therewith, in each case except in the event
such Losses arose out of or result from the willful misconduct of the Company,
such Seller or its representatives. For the avoidance of doubt, nothing in this
Section 11.16 shall limit the obligations of the Company and the Sellers to
indemnify the Buyer Indemnified Parties with respect to the breach of any
representation or warranty in Article III or Article IV. 





--------------------------------------------------------------------------------




[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 
CEP IV CO-INVESTMENT HOLDINGS LIMITED PARTNERSHIP


 
By: 2561731 ONTARIO INC., AS GENERAL PARTNER
By: /s/ Michael Wagman /s/Daniel Cheng
Name: Michael Wagman / Daniel Cheng
Title: Managing Director / CFO
 
 


























--------------------------------------------------------------------------------




 
CEP IV CO-INVESTMENT HOLDINGS LIMITED PARTNERSHIP


 
By: 2561731 ONTARIO INC., as general partner
By: /s/ Michael Wagman /s/Daniel Cheng
Name: Michael Wagman / Daniel Cheng
Title: Managing Director / CFO






























--------------------------------------------------------------------------------




 
CEP IV-A-INDY AIV LIMITED PARTNERSHIP


 
By: Clairvest General Partners IV, L.P., its general partner
By: Clairvest GP (GPLP) Inc., its general partner
By: /s/ Michael Wagman
Name: Michael Wagman
Title: Managing Director

 
By: /s/ Daniel Cheng
Name: Daniel Cheng
Title: CFO






















--------------------------------------------------------------------------------




 
CLAIRVEST EQUITY PARTNERS IV HOLDINGS LIMITED PARTNERSHIP


 
By: 2561731 ONTARIO INC., its general partner
By: /s/ Michael Wagman /s/Daniel Cheng
Name: Michael Wagman / Daniel Cheng
Title: Managing Director / CFO










--------------------------------------------------------------------------------






 
/s/ G. John Krediet
G. John Krediet
 
 




















































--------------------------------------------------------------------------------




 
PFCF, LLC


 
By: /s/ Keil Luse
Name: Keil Luse
Title: V.P.












































--------------------------------------------------------------------------------




 
NORTHLEAF CAPITAL PRIVATE EQUITY COLLECTOR (CANADA) LP, by its general partner,
NORTHLEAF CAPITAL PARTNERS GP LTD.
 
By: /s/ Katherine Gurney
Name: Katherine Gurney
Title: General Counsel



 
 
 
By: /s/ Stuart Waugh
Name: Stuart Waugh
Title: Managing Director and Managing Partner


























--------------------------------------------------------------------------------




 
WEST FACE LONG TERM OPPORTUNITIES GLOBAL MASTER L.P., by its adviser West Face
Capital Inc.


 
By:/s/ Peter L. Fraser_______
Name: Peter L. Fraser
Title: Partner










































--------------------------------------------------------------------------------




 
FCO MA II UB SECURITIES LLC


 
By: /s/ Constantine M. Dakolias__
Name: Constantine M. Dakolias
Title: President










--------------------------------------------------------------------------------






 
FCO MA LSS LP


 
By: FCO MA LSS GP LLC, its general partner
 
By: /s/ Constantine M. Dakolias__
Name: Constantine M. Dakolias
Title: President












--------------------------------------------------------------------------------






 
FCO MA MAPLE LEAF LP
 
By: FCO MA MAPLEAF GP LI C, its general partner


 
By: /s/ Constantine M. Dakolias__
Name: Constantine M. Dakolias
Title: President












--------------------------------------------------------------------------------






 
FCOF II UBX SECURITIES LLC


 
By: /s/ Constantine M. Dakolias__
Name: Constantine M. Dakolias
Title: President










--------------------------------------------------------------------------------






 
FCOF UB INVESTMENTS LLC


 
By: /s/ Constantine M. Dakolias__
Name: Constantine M. Dakolias
Title: President










--------------------------------------------------------------------------------






 
FTS SIP L.P.


 
By: FCO MA GP LLC, its general partner
By: /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President










--------------------------------------------------------------------------------






 
SPECIAL SITUATIONS INVESTING GROUP, INC.


 
By: /s/ Daniel S. Oneglia
Name: Daniel S. Oneglia
Title: Authorized Signatory










































--------------------------------------------------------------------------------




 
SPECTRUM INVESTMENT PARTNERS LP


 
By: /s/ Jeffrey A. Schiffer
Name: Jeffrey A. Schiffer
Title: Managing Member












































--------------------------------------------------------------------------------




 
THE RODERICK J RATCLIFF TRUST, DATED APRIL 16, 2016


 
By: /s/ Roderick J. Ratcliff______
Name: Roderick J. Ratcliff
Title: Trustee


















































--------------------------------------------------------------------------------




 
/s/ James L. Brown
James L. Brown
 
 






















































--------------------------------------------------------------------------------




 
/s/ John S. Keeler
John S. Keeler


 
 












































--------------------------------------------------------------------------------




 
JOHN KEELER SELF-DIRECTED IRA


 
By: The National Bank of Indianapolis, as custodian
By: /s/ Sue Johnson_____
Name: Sue Johnson
Title: V.P.














































--------------------------------------------------------------------------------




 
/s/ Kurt E. Wilson_______________
Kurt E. Wilson
 
 














































--------------------------------------------------------------------------------




 
KURT WILSON SELF-DIRECTED IRA


 
By: The National Bank of Indianapolis, as custodian
By: /s/ Sue Johnson__________
Name: Sue Johnson
Title: V.P.












































--------------------------------------------------------------------------------




 
/s/ Barton A. Early
Barton A. Early


 
 




















































--------------------------------------------------------------------------------




 
/s/ Roderick J. Ratcliff
Roderick J. Ratcliff


 
 


















































--------------------------------------------------------------------------------




 
CAESARS ENTERTAINMENT CORPORATION
 
By: /s/ Eric Hession_____________
Name: Eric Hession
Title: Chief Financial Officer
















































--------------------------------------------------------------------------------




 
CENTAUR HOLDINGS, LLC


 
By: /s/ John S. Keeler___________
Name: John S. Keeler
Title: VP and General Counsel














































--------------------------------------------------------------------------------




 
Solely in its capacity as Sellers Representative, CLAIRVEST GP MANAGECO INC.
 
By: /s/ Michael Wagman /s/ Daniel Cheng
Name: Michael Wagman / Daniel Cheng
Title: Managing Director / CFO








